Exhibit 10.1

 

--------------------------------------------------------------------------------

 

Published CUSIP Number:                     

 

THIRD AMENDED AND RESTATED

CREDIT, SECURITY AND GUARANTY AGREEMENT

 

Dated as of September 8, 2004

 

among

 

VENTAS REALTY, LIMITED PARTNERSHIP

 

as Borrower

 

and

 

THE GUARANTORS REFERRED TO HEREIN

 

and

 

THE LENDERS REFERRED TO HEREIN

 

and

 

BANK OF AMERICA, N.A.

as Administrative Agent and Issuing Bank,

 

MERRILL LYNCH & CO.,

MERRILL LYNCH PIERCE FENNER & SMITH INCORPORATED

and

UBS SECURITIES LLC,

as Co-Syndication Agents

 

and

 

CALYON NEW YORK BRANCH,

JPMORGAN CHASE BANK

and

CITICORP NORTH AMERICA, INC.,

as Co-Documentation Agents

 

BANC OF AMERICA SECURITIES LLC

as Sole Lead Arranger and Sole Book Manager

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

   2

Section 1.1

   Definitions    2

Section 1.2

   Accounting Terms    36

Section 1.3

   Letter of Credit Amounts    36

ARTICLE 2 THE LOANS

   37

Section 2.1

   Commitments    37

Section 2.2

   Method of Borrowing    40

Section 2.3

   Interest    42

Section 2.4

   Payments; Evidence of Debt    42

Section 2.5

   Facility Fees, Letter of Credit Fees and Other Fees    44

Section 2.6

   Termination and/or Reduction of the Total Revolving Committed Amount    45

Section 2.7

   Prepayments    45

Section 2.8

   Default Interest; Alternate Rate of Interest    46

Section 2.9

   Continuation and Conversion of Loans    47

Section 2.10

   Reimbursement of Lenders    48

Section 2.11

   Change in Circumstances    49

Section 2.12

   Change in Legality    51

Section 2.13

   United States Withholding    51

Section 2.14

   Interest Adjustments    53

Section 2.15

   Manner of Payments    54

Section 2.16

   Additional Provisions Relating to Letters of Credit    54

Section 2.17

   Additional Provisions Relating to Swingline Loans    58

Section 2.18

   Lending Office    59

Section 2.19

   Addition, Release and Substitution of Mortgaged Properties    59

Section 2.20

   Pro Rata Treatment    60

Section 2.21

   Sharing of Payments    61

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF CREDIT PARTIES

   62

Section 3.1

   Existence and Power    62

Section 3.2

   Authority and No Violation    63

Section 3.3

   Governmental Approval    63

Section 3.4

   Binding Agreements    64

Section 3.5

   No Material Adverse Effect    64

Section 3.6

   Financial Information    64

Section 3.7

   Credit Parties    65

Section 3.8

   Patents, Trademarks, Copyrights and Other Rights    65

Section 3.9

   Fictitious Names    65

Section 3.10

   Title to Properties    66

Section 3.11

   Places of Business    66

Section 3.12

   Litigation; Judgments    66

Section 3.13

   Federal Reserve Regulations    67

Section 3.14

   Investment Company Act    67

Section 3.15

   Taxes    67

Section 3.16

   Compliance with ERISA    67

Section 3.17

   Agreements    68

 

i



--------------------------------------------------------------------------------

Section 3.18

   Security Interest    68

Section 3.19

   Disclosure    69

Section 3.20

   Environmental Matters    69

Section 3.21

   Compliance with Laws    70

Section 3.22

   Projected Financial Information    70

Section 3.23

   Mortgaged Property    71

Section 3.24

   No Default    71

Section 3.25

   Labor Matters    71

Section 3.26

   Organizational Documents    71

Section 3.27

   Insurance    72

Section 3.28

   REIT Status    72

Section 3.29

   Sandwich Leases    72 ARTICLE 4 CONDITIONS PRECEDENT    72

Section 4.1

   Conditions Precedent to the Effectiveness of This Credit Agreement    72

Section 4.2

   Conditions Precedent to Each Loan and Each Letter of Credit    76 ARTICLE 5
AFFIRMATIVE COVENANTS    76

Section 5.1

   Financial Statements and Reports    76

Section 5.2

   Existence; Compliance with Laws    79

Section 5.3

   Maintenance of Properties    80

Section 5.4

   Notice of Material Events    80

Section 5.5

   Insurance    81

Section 5.6

   Books and Records; Inspection    82

Section 5.7

   Third Party Audit Rights    82

Section 5.8

   Observance of Agreements    82

Section 5.9

   Taxes and Charges    83

Section 5.10

   Liens    83

Section 5.11

   Further Assurances; Security Interests    83

Section 5.12

   Environmental Laws    84

Section 5.13

   Subsidiaries    85

Section 5.14

   Lease Agreements    85

Section 5.15

   Use of Proceeds of Revolving Loans    85

Section 5.16

   Subordination, Non-Disturbance and Attornment Agreements, etc.    85

Section 5.17

   Valuations    86 ARTICLE 6 NEGATIVE COVENANTS    86

Section 6.1

   Limitations on Debt    86

Section 6.2

   Limitations on Liens    87

Section 6.3

   Restricted Payments    88

Section 6.4

   Merger, Sale of Assets, etc.    90

Section 6.5

   Places of Business; Change of Name    91

Section 6.6

   Consolidated Leverage Ratio    91

Section 6.7

   Consolidated Fixed Charge Coverage Ratio    91

Section 6.8

   Consolidated Adjusted Net Worth    91

Section 6.9

   Transactions with Affiliates    91

Section 6.10

   Business Activities    92

Section 6.11

   Changes to Material Agreements    92

Section 6.12

   Hazardous Materials    93

Section 6.13

   Use of Proceeds of Loans    94

Section 6.14

   Fiscal Year; Fiscal Quarter    94

Section 6.15

   Development Activities    94

 

ii



--------------------------------------------------------------------------------

ARTICLE 7 EVENTS OF DEFAULT    94 ARTICLE 8 GRANT OF SECURITY INTEREST; REMEDIES
   97

Section 8.1

   Security Interests    97

Section 8.2

   Use of Collateral    97

Section 8.3

   Credit Parties to Hold in Trust    97

Section 8.4

   Collections, etc.    98

Section 8.5

   Possession, Sale of Collateral, etc.    98

Section 8.6

   Application of Proceeds on Default    99

Section 8.7

   Power of Attorney    99

Section 8.8

   Financing Statements, Direct Payments    100

Section 8.9

   Further Assurances    100

Section 8.10

   Termination and Release    100

Section 8.11

   Remedies Not Exclusive    101

Section 8.12

   Continuation and Reinstatement    101 ARTICLE 9 GUARANTY    101

Section 9.1

   Guaranty    101

Section 9.2

   No Impairment of Guaranty, etc.    102

Section 9.3

   Continuation and Reinstatement, etc.    102

Section 9.4

   Limitation on Guaranteed Amount etc.    103 ARTICLE 10 CASH COLLATERAL    103

Section 10.1

   Cash Collateral Account    103

Section 10.2

   Investment of Funds    104

Section 10.3

   Grant of Security Interest    104

Section 10.4

   Remedies    104 ARTICLE 11 ADMINISTRATIVE AGENT    105

Section 11.2

   Delegation of Duties    106

Section 11.3

   Liability of Administrative Agent    106

Section 11.4

   Reliance by Administrative Agent    106

Section 11.5

   Notice of Default    107

Section 11.6

   Credit Decision; Disclosure of Information by Administrative Agent    107

Section 11.7

   Indemnification of Agent-Related Persons    108

Section 11.8

   Administrative Agent in its Individual Capacity    108

Section 11.9

   Successor Administrative Agent    109

Section 11.10

   No Other Duties    110

Section 11.11

   Relations Among Lenders    110

Section 11.12

   Tenant’s Quiet Enjoyment    111

Section 11.13

   Lender Payments    111

Section 11.14

   Administrative Agent May File Proof of Claims    111 ARTICLE 12 MISCELLANEOUS
   112

Section 12.1

   Notices    112

Section 12.2

   Survival of Agreement, Representations and Warranties, etc.    113

Section 12.3

   Successors and Assigns; Syndications; Loan Sales; Participations    114

Section 12.4

   Expenses; Documentary Taxes    118

Section 12.5

   Indemnity    119

Section 12.6

   CHOICE OF LAW    120

Section 12.7

   WAIVER OF JURY TRIAL    120

Section 12.8

   WAIVER WITH RESPECT TO DAMAGES    120

Section 12.9

   No Waiver    121

 

iii



--------------------------------------------------------------------------------

Section 12.10

   Extension of Payment Date    121

Section 12.11

   Amendments, etc.    121

Section 12.12

   Severability    122

Section 12.13

   VENUE; SERVICE OF PROCESS    123

Section 12.14

   Headings    123

Section 12.15

   Execution in Counterparts    123

Section 12.16

   Subordination of Intercompany Indebtedness, Receivables and Advances    124

Section 12.17

   Confidentiality    124

Section 12.18

   Entire Agreement    125

Section 12.19

   Affirmation    125

Section 12.20

   Enforcement of Rights; No Obligation to Marshall Assets    125

Section 12.21

   Reproduction of Documents    125

Section 12.22

   USA PATRIOT Act Notice    126

 

iv



--------------------------------------------------------------------------------

Schedules

 

1

  

Lenders and Commitments

1.1(a)

  

Sandwich Leases

1.1(b)

  

Real Estate Revenues

2.16(b)

  

Existing Letter of Credit

3.1(a)

  

List of Jurisdictions Where Borrower is Qualified/List of Limited Partners of
Borrower

3.1(b)

  

List of Jurisdictions Where Ventas is Qualified

3.2

  

Exceptions to Authority and No Violation Representation and Warranty

3.3(c)

  

Governmental Approvals

3.5

  

Material Adverse Effects

3.6(b)

  

Material Indebtedness and Guaranties

3.7(a)

  

Credit Parties and Their Subsidiaries

3.7(b)

  

Beneficial Interests in Persons Other Than a Credit Party

3.9

  

Fictitious Names

3.10

  

Title to Properties

3.11

  

Chief Executive Office, Location of Collateral and Records and UCC Location

3.12

  

Litigation

3.17(a)

  

Defaults Under Agreements

3.17(b)

  

Agreements

3.18(a)

  

Filing Offices for UCC-1 Financing Statements

3.18(b)

  

Filing Offices for Mortgages and Fixture Filings

3.20

  

Environmental Matters

3.22

  

Projections

3.23(a)

  

Owned Mortgaged Properties

3.23(b)

  

Leased Mortgaged Properties

3.25

  

Labor Matters

5.2

  

Non-Compliance Matters

6.2

  

Existing Liens

 

Exhibits

 

A

  

Form of Assignment and Assumption

B-1

  

Form of Notice of Borrowing

B-2

  

Form of Notice of Continuation/Conversion

B-3

  

Form of Notice of Prepayment

C

  

Form of Instrument of Assumption and Joinder

D-1

  

Form of Mortgage

D-2

  

Form of Amendment to Mortgage

D-3

  

Form of Assignment of Leases and Rents

D-4

  

Form of Amendment to Assignment of Leases and Rents

E

  

Form of Borrowing Base Certificate

F-1

  

Form of Third Amended and Restated Revolving Note

F-2

  

Form of Term Note

G

  

Form of Closing Certificate

 

v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT, SECURITY AND GUARANTY AGREEMENT, dated as of
September 8, 2004 (as amended, modified, extended, supplemented or otherwise
modified, renewed or replaced from time to time, this “Credit Agreement”), among
VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership (the
“Borrower”), as borrower, VENTAS, INC., a Delaware corporation (“Ventas”), and
certain subsidiaries of Ventas identified herein, as guarantors, the lenders
identified herein, including Bank of America, N.A., as Issuing Bank for the
Letters of Credit hereunder, Bank of America, N.A. as Administrative Agent,
Merrill Lynch & Co., Merrill Lynch Pierce Fenner & Smith Incorporated and UBS
Securities LLC, as Co-Syndication Agents, and Calyon New York Branch, JPMorgan
Chase Bank and Citicorp North America, Inc., as Co-Documentation Agents.

 

INTRODUCTORY STATEMENT

 

A $350 million credit facility was established in favor of the Borrower pursuant
to the terms of that certain Second Amended and Restated Credit, Security and
Guaranty Agreement dated as of April 17, 2002 among the Borrower, the guarantors
identified therein, the lenders identified therein (as amended by that certain
Amendment No. 1 dated as of June 10, 2003 and as otherwise amended from time to
time, the “Prior Credit Agreement”), consisting of a $290 million revolving
credit line (the “Prior Revolving Loans”) and a $60 million term loan (the
“Prior Term Loan”).

 

The Borrower has requested certain modifications to the Prior Credit Agreement,
including, among other things, reduction of the principal amount of the credit
facility to $300 million, and the Administrative Agent and the Lenders have
agreed to such modifications on the terms and conditions set forth herein,
including, among other things, repayment of all amounts outstanding under the
Prior Term Loan simultaneously with Closing Date hereunder.

 

This Credit Agreement amends, restates, supersedes and replaces in its entirety
the Prior Credit Agreement.

 

To provide assurance for the repayment of the Loans hereunder and the other
Obligations of the Credit Parties, the Borrower will, among other things,
provide or cause to be provided to the Administrative Agent, for the benefit of
the Secured Parties, the following (each as more fully described herein):

 

(i) a guaranty of the Obligations by each of the Guarantors pursuant to Article
9 hereof;

 

(ii) a security interest in the Collateral from each of the Credit Parties
pursuant to Article 8 hereof; and

 

(iii) a Mortgage and an Assignment of Leases and Rents with respect to each
Mortgaged Property.

 

Subject to the terms and conditions set forth herein, the Administrative Agent
is willing to act as administrative agent for the Lenders, the Issuing Bank is
willing to issue Letters of Credit as provided herein, the Swingline Lender is
willing to make Swingline Loans as provided herein, each of the Revolving
Lenders is willing to make Revolving Loans and to participate in Letters of
Credit to the Borrower as provided herein in an aggregate amount at any one time
outstanding not in excess of such Lender’s Revolving Commitment hereunder and
each of the Tranche B Term Lenders (if applicable) is willing to make its
Tranche B Term Loan (if applicable) to the Borrower as provided herein in an
aggregate amount not in excess of such Lender’s Tranche B Term Loan Commitment,
if applicable.

 

1



--------------------------------------------------------------------------------

Accordingly, the parties hereto hereby agree as follows:

 

ARTICLE 1

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.1 Definitions.

 

For the purposes hereof unless the context otherwise requires, all references to
Articles and Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Credit Agreement,
terms defined in the Introductory Statement shall have the meanings provided
therein, the following terms shall have the meanings indicated, all accounting
terms not otherwise defined herein shall have the respective meanings accorded
to them under GAAP and all terms defined in the UCC and not otherwise defined
herein shall have the respective meanings accorded to them therein. Whenever the
context may require, any pronoun shall include the masculine, feminine and
neuter forms. Unless the context otherwise requires, any of the following terms
may be used in the singular or the plural, depending on the reference:

 

“2002 Closing Date” means April 17, 2002.

 

“Acquisition” by any Person, shall mean the purchase or acquisition by such
Person of any Capital Stock in another Person or any asset of another Person,
whether or not involving a merger or consolidation with such other Person.

 

“Adjusted Base Rate” shall mean the Base Rate plus the Applicable Percentage.

 

“Adjusted Eurodollar Rate” shall mean the Eurodollar Rate plus the Applicable
Percentage.

 

“Adjusted Total Assets” shall have the meaning given such term in Section
6.1(a).

 

“Administrative Agent” shall mean Bank of America, in its capacity as
administrative agent for the Lenders hereunder or such successor Administrative
Agent as may be appointed pursuant to Section 11.9 hereof.

 

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth in Section 12.1, or such other address as the Administrative Agent may
from time to time change by notice thereof given to the Borrower and the Lenders
in accordance with Section 12.1.

 

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”,
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling”, “controlled by” and “under common control with” have correlative
meanings. No Person (other than Ventas or any of its Subsidiaries) in whom a
special purpose entity makes an Investment in connection with a Qualified CMBS
Transaction will be deemed to be an Affiliate of Ventas or any of its
Subsidiaries solely by reason of such Investment.

 

2



--------------------------------------------------------------------------------

“Affiliated Group” shall mean a group of Persons, each of which is an Affiliate
of some other Person in the group.

 

“Applicable Law” shall mean all provisions of laws, treaties, statutes, rules,
regulations and orders of the United States, any state thereof or municipality
therein, or any foreign governmental body or of any Governmental Authority
applicable to the Person in question, and all orders, judgments, writs and
decrees of all courts and arbitrators in proceedings or actions in which the
Person in question is a party or to which such Person or any of its property is
subject.

 

“Applicable Percentage” shall mean, for any applicable period, a per annum rate
based on the Consolidated Leverage Ratio as follows:

 

         

Revolving Loans

--------------------------------------------------------------------------------

Pricing
Level

--------------------------------------------------------------------------------

  

Consolidated Leverage Ratio

--------------------------------------------------------------------------------

  

Applicable Percentage
for Eurodollar Rate
Loans

--------------------------------------------------------------------------------

  

Applicable Percentage
for Base Rate Loans

--------------------------------------------------------------------------------

I

   >55%    1.75%    0.50%

II

   >50% but £55%    1.60%    0.35%

III

   >45% but £50%    1.45%    0.20%

IV

   >30% but £45%    1.25%    0.00%

V

   £30%    1.05%    0.00%

 

The appropriate pricing level for the Applicable Percentage shall be determined
and adjusted on each date (each a “Rate Determination Date”) (a) five Business
Days after the date by which each annual and quarterly compliance certificates
and related financial statements and information are required in accordance with
the provisions of Sections 5.1(a), (b), (c) and (d), as appropriate, and (b)
five Business Days after the date on which any Acquisition closes; provided that
notwithstanding the foregoing, in the event an annual or quarterly compliance
certificate and related financial statements and information are not delivered
timely to the Administrative Agent and the Lenders by the date required by
Section 5.1(a), (b), (c) and (d), as appropriate, the Applicable Percentages
shall be based on pricing level I until the date five Business Days after the
appropriate compliance certificate and related financial statements and
information are delivered, whereupon the applicable pricing level shall be
adjusted based on the information contained in such compliance certificate and
related financial statements and information. The Applicable Percentage as of
the Closing Date shall be based on pricing level IV.

 

Subject to the qualifications set forth in this paragraph, each Applicable
Percentage shall be effective from a Rate Determination Date until the next Rate
Determination Date. The Administrative Agent shall determine the appropriate
Applicable Percentages in the pricing matrix promptly upon receipt of the
applicable quarterly or annual compliance certificate and related financial
information described herein and shall promptly notify the Borrower and the
Lenders of any change thereof. Such determinations by the Administrative Agent
shall be conclusive absent manifest error. Adjustments in such Applicable
Percentages shall be effective for the period covered thereby as to all
Revolving Loans, existing or prospective.

 

With respect to the Tranche B Term Loan, “Applicable Percentage” shall mean any
such rate as may be mutually agreed upon by the Borrower and the Tranche B Term
Lenders in the joinder agreement establishing the Tranche B Term Loan facility
under Section 2.1(f) on or prior to the date of the making of the Tranche B Term
Loan.

 

3



--------------------------------------------------------------------------------

“Approved Banks” shall have the meaning given to such term in the definition of
“Cash Equivalents” set forth in this Section 1.1.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Disposition” by any Person shall mean and include (i) the sale, lease or
other disposition of any property by such Person (including the Capital Stock of
a Subsidiary of such Person), but for purposes hereof shall not include, in any
event, (A) the sale of inventory in the ordinary course of business, (B) the
sale, lease or other disposition of machinery and equipment no longer used or
useful in the conduct of business and (C) a sale, lease, transfer or disposition
of property to another Credit Party, and (ii) receipt by such Person of any cash
insurance proceeds or condemnation award payable by reason of theft, loss,
physical destruction or damage, taking or similar event with respect to any of
its property.

 

“Assignment and Assumption” shall mean an agreement substantially in the form of
Exhibit A hereto, executed by the assignor, the assignee and the other parties
as contemplated hereby or thereby.

 

“Assignment of Leases and Rents” shall mean an Assignment of Leases and Rents
substantially in the form of Exhibit D-3 hereto or, as to any existing
Assignment of Leases and Rents, an Assignment of Leases and Rents as amended by
an amendment substantially in the form of Exhibit D-4 hereto, executed and
delivered by any Credit Party to the Administrative Agent (for the benefit of
the Secured Parties) and in each case as such document may be amended, amended
and restated, supplemented or otherwise modified, renewed or replaced from time
to time.

 

“Authorized Officer” shall mean, with respect to the Borrower or any Guarantor,
the president, vice president, chief financial officer, controller or other
chief accounting officer, secretary, treasurer or general counsel of the general
partner or managing member of such entity or of such entity itself, as the case
may be.

 

“Bank of America” shall mean Bank of America, N.A., and its successors.

 

“Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, as codified at 11 U.S.C. § 101 et seq., and the rules and
regulations promulgated thereunder, or any successor provision thereto.

 

“BAS” shall mean Banc of America Securities LCC, and its successors.

 

“Base Rate” shall mean a fluctuating rate per annum equal to the higher of (a)
the Federal Funds Rate in effect for the relevant period plus one half of one
percent (0.5%) and (b) the Prime Rate in effect for the relevant period.

 

“Base Rate Loan” shall mean a Loan based on the Base Rate in accordance with the
provisions of Article 2 hereof.

 

“Black Diamond” shall mean (collectively and individually) Black Diamond CLO
1998-1 Ltd., Black Diamond International Funding, Ltd., BDC Finance, LLC and any
Affiliates of, or successors to, any of the foregoing.

 

4



--------------------------------------------------------------------------------

“Black Diamond Litigation” shall mean that action entitled Ventas Realty,
Limited Partnership, et al. v. Black Diamond CLO 1998-1 Ltd., et al., Case No.
99C107076, filed November 22, 1999 in the Circuit Court of Jefferson County,
Kentucky.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America, or any successor thereto.

 

“Board of Directors” means: (1) with respect to a corporation, the Board of
Directors of the corporation; (2) with respect to a partnership, the Board of
Directors of the general partner of the partnership; and (3) with respect to any
other Person, the board or committee of such Person serving a similar function.

 

“Bond Trustees” shall mean the Trustees described in the High Yield Loan
Agreement, and any successors thereto.

 

“Borrower” shall have the meaning given to such term in the initial paragraph of
this Credit Agreement, and its permitted successors.

 

“Borrowing” shall mean a group of Loans of a single Interest Rate Type and as to
which a single Interest Period is in effect on a single day.

 

“Borrowing Base” shall mean, at any time, an amount equal to the sum of (i)
sixty-five percent (65%) of the aggregate Property Value of the Eligible
Properties plus (ii) one hundred percent (100%) of amounts on deposit in the
Cash Collateral Account or any other amounts on deposit with and pledged to the
Administrative Agent securing the Loans and Obligations owing under this Credit
Agreement.

 

“Borrowing Base Certificate” shall mean a certificate substantially in the form
of Exhibit E hereto delivered to the Administrative Agent pursuant to Section
5.1(c) and (a) setting forth each Eligible Property used in the calculation of
the Borrowing Base and the Property Value with respect thereto, (b) certifying
(i) as to the calculation of the Borrowing Base as of the date of such
certificate, (ii) as to the balance as of such date in the Cash Collateral
Account and (iii) that each Real Property Asset used in the calculation of the
Borrowing Base is an Eligible Property and (c) providing such other information
with respect to the Eligible Properties and/or the Borrowing Base as the
Administrative Agent may reasonably require.

 

“Borrowing Base Rental Income” shall mean all rent payments (other than deferred
rents not payable in cash and escalation rents not payable in cash) due and
payable from the Mortgaged Properties for the first full month immediately prior
to the measurement date, divided by (ii) the number of days in that month;
multiplied by (iii) the number of days (365 or 366, as the case may be) in that
year.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Applicable Laws of, or are in
fact closed in, the state where the Administrative Agent’s Office is located
and, if such day relates to any Eurodollar Rate Loan, any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Lease”, as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP and in the

 

5



--------------------------------------------------------------------------------

reasonable judgment of such Person, is required to be accounted for as a capital
lease on the balance sheet of that Person.

 

“Capital Stock” shall mean, with respect to any entity, any capital stock
(including preferred stock), shares, interests, participation or other ownership
interests (however designated) of such entity and any rights (other than debt
securities convertible into or exchangeable for capital stock), warrants or
options to purchase any thereof; provided, however, that leases of real property
that provide for contingent rent based on the financial performance of the
tenant shall not be deemed to be Capital Stock.

 

“Capitalization Rate” shall mean 9.75%.

 

“Cash Collateral Account” shall have the meaning given to such term in Section
10.1 hereof.

 

“Cash Collateral Bank” shall have the meaning given to such term in Section 10.1
hereof.

 

“Cash Equivalents” shall mean (i) direct obligations of the United States
government, including, without limitation, treasury bills, notes and bonds, (ii)
interest bearing or discounted obligations of United States federal agencies and
Government sponsored entities, or pools of such instruments offered by banks
which have a long-term debt rating of AA or better by S&P or Aa2 by Moody’s
(“Approved Banks”) and dealers, including, without limitation, Federal Home Loan
Mortgage Corporation participation sale certificates, Government National
Mortgage Association modified pass-through certificates, Federal National
Mortgage Association bonds and notes, and Federal Farm Credit System securities,
(iii) deposit accounts with Approved Banks, (iv)(A) commercial paper rated at
least A-1 by S&P and P-1 by Moody’s, and/or guaranteed by an entity having an Aa
rating by Moody’s, an AA rating by S&P, or better rated credit at the time of
investment, and (B) time deposits, domestic and Eurodollar certificates of
deposit, bankers acceptances, floating rate notes, other money market
instruments and letters of credit each issued by Approved Banks, (v) obligations
of domestic corporations, including, without limitation, commercial paper rated
at least A-1 by S&P and P-1 by Moody’s, bonds, debentures, and loan
participations, each of which at the time of investment is rated at least AA by
S&P, and/or Aa2 by Moody’s, and/or unconditionally guaranteed by an entity
having an AA rating by S&P, an Aa2 rating by Moody’s, or better rated credit,
(vi) obligations issued by state and local governments or their agencies which
obligations are rated at least MIG-1 by Moody’s and/or SP-1 by S&P and/or are
guaranteed by an irrevocable letter of credit of an Approved Bank, (vii)
repurchase agreements with Approved Banks and primary government securities
dealers fully secured by U.S. Government or agency collateral equal to or
exceeding the principal amount on a daily basis and held in safekeeping, (viii)
real estate loan pool participations, guaranteed by an entity with an AA rating
or better by S&P or an Aa2 rating or better by Moody’s, and (ix) shares of any
mutual fund that has its assets primarily invested in the types of investments
referred to in clauses (i) through (viii) above.

 

“Change in Control” shall mean either (i) a Person or an Affiliated Group shall
acquire thirty-five percent (35%) or more of any class of the voting stock of
Ventas, and the Borrower shall not have repaid all of the outstanding
Obligations in full in cash, cash collateralized all outstanding Letters of
Credit in an amount equal to 102% of the then current LOC Obligations and
terminated the Commitments within forty-five (45) days after such Person or
Affiliated Group shall have acquired such percentage of such stock; or (ii)
Ventas shall cease to be the sole general partner of the Borrower; or (iii)
Ventas shall cease to own sixty percent (60%) or more of the partnership
interests in the Borrower.

 

6



--------------------------------------------------------------------------------

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 4.1 hereof have been satisfied or waived.

 

“CMBS Transaction” shall mean that certain commercial mortgage backed securities
transaction sponsored by Ventas and evidenced by the CMBS Transaction Documents.

 

“CMBS Transaction Documents” shall mean, collectively, (a) that certain Loan and
Security Agreement, dated as of December 12, 2001, between Ventas Finance I,
LLC, as borrower, and Merrill Lynch Mortgage Lending, Inc., as lender, and (b)
all agreements, certificates and other instruments executed in connection
therewith, each as may be supplemented and amended from time to time.

 

“Code” shall mean the Internal Revenue Code of 1986, as heretofore and hereafter
amended, as codified at 26 U.S.C. § 1 et seq., and the rules and regulations
promulgated thereunder, or any successor provision thereto.

 

“Collateral” shall mean with respect to each Credit Party, all of such Credit
Party’s right, title and interest in and to (i) all personal property, tangible
and intangible, whether now owned, presently existing or hereafter acquired or
created, that is located at or used in connection with any Mortgaged Property,
including, but not limited to, the lease of any Mortgaged Property (including
without limitation Master Lease No. 1, but only to the extent that Master Lease
No. 1 relates to Mortgaged Properties), all accounts, instruments, intercompany
obligations, assignable contract rights (including, without limitation, any
assignable rights of the Borrower under any management agreement), letter of
credit rights, commercial tort claims, documents, chattel paper, general
intangibles, equipment, machinery, investment property, insurance proceeds, cash
proceeds and deposit accounts, in each case located at or used in connection
with any Mortgaged Property, any accessions to any or all of the foregoing, and
any proceeds or products of any or all of the foregoing, or income from any or
all of the foregoing, in any form, including, without limitation, any claims
against third parties for loss or damage to or destruction of any or all of the
foregoing; (ii) all books, records, ledger cards, computer tapes and diskettes
wherever located, related to the Collateral described in clause (i) of this
definition or any of the Mortgaged Properties, and (iii) all amounts on deposit
in the Cash Collateral Account or otherwise on deposit with and pledged to the
Administrative Agent securing the Loans and Obligations owing under this Credit
Agreement; provided that the Collateral shall not include (A) any issued and
outstanding Capital Stock or any Interest Rate Protection Agreement held by such
Credit Party or the proceeds of either thereof, (B) any cash that is not on
deposit in the Cash Collateral Account or that is not otherwise on deposit with
and pledged to the Administrative Agent securing the Loans and Obligations owing
under this Credit Agreement, or (C) any other property not included in the
description of “Collateral”.

 

“Commitments” shall mean, collectively, the Revolving Commitment, the LOC
Commitment, the Swingline Commitment and the Term Loan Commitment, if any.

 

“Commitment Period” shall mean the period from and including the Closing Date to
but not including the earlier of (i) the Revolving Commitment Termination Date
or (ii) the date on which the Revolving Commitments terminate in accordance with
the provisions of this Credit Agreement.

 

7



--------------------------------------------------------------------------------

“Condemnation Event” shall mean any condemnation or other taking, or temporary
or permanent requisition of any Mortgaged Property, any interest therein or
right appurtenant thereto, or any change of grade affecting any Mortgaged
Property, in each case as the result of the exercise of any right of
condemnation or eminent domain. A transfer to a Governmental Authority in lieu
or in anticipation of condemnation shall be deemed to be a Condemnation Event.

 

“Condemnation Proceeds” shall mean, with respect to any Condemnation Event, all
awards or payments received by a Credit Party or any Subsidiary thereof by
reason of such Condemnation Event, including, without limitation, all amounts
received with respect to any transfer in lieu or in anticipation of such
Condemnation Event or in settlement of any proceeding relating to such
Condemnation Event; but excluding any such award and other payment so received
as and to the extent that, pursuant to any lease or other contractual obligation
applicable to such Credit Party or such Subsidiary (as applicable), such Credit
Party or such Subsidiary (as applicable) is contractually obligated (i) to pay
such award or other payment to a Person (other than a Credit Party or any of its
Subsidiaries) or (ii) to expend or apply such award or other payment (or allow
another Person to expend or apply) any such awards or other payments towards the
cost of repair or restoration of the affected Mortgaged Property.

 

“Consolidated Adjusted Net Worth” shall mean, as of any date, for Ventas and its
Consolidated Subsidiaries on a consolidated basis, the sum of (i) consolidated
shareholders’ equity or net worth as of such day as determined in accordance
with GAAP plus (ii) accumulated depreciation determined in accordance with GAAP,
but excluding, for purposes hereof, the unrealized gain or loss on interest rate
hedges or other interest rate derivatives reported on the Ventas Consolidated
Balance Sheet as accumulated other comprehensive income (loss).

 

“Consolidated EBITDA” shall mean, for any period, for Ventas and its
Consolidated Subsidiaries, Consolidated Net Income for such period, plus,
without duplication, to the extent deducted in computing Consolidated Net
Income, the sum for such period of (i) amortization and depreciation expense,
(ii) other non-cash charges reasonably acceptable to the Administrative Agent
and the Required Lenders, (iii) Consolidated Interest Expense and (iv) provision
for taxes during such period, provided that “Consolidated EBITDA” shall exclude
(A) extraordinary gains and losses, and related tax effects thereon, (B)
non-cash impairment charges and (C) other non-cash gains and losses and related
tax effects thereon as are reasonably acceptable to the Administrative Agent and
the Required Lenders all as determined for such period in conformity with GAAP.
Except as expressly provided otherwise, the applicable period of determination
shall be the four consecutive fiscal quarters ending as of the date of
determination.

 

“Consolidated Fixed Charge Coverage Ratio” shall mean, on any date of
determination, the ratio of Consolidated EBITDA for the period of four
consecutive fiscal quarters ending as of such date to Consolidated Fixed Charges
as of such date.

 

“Consolidated Fixed Charges” shall mean (without duplication), on any date of
determination, for Ventas and its Consolidated Subsidiaries on a consolidated
basis, the sum of (i) Consolidated Interest Expense for the period of four
consecutive fiscal quarters ending as of such date plus (ii) scheduled principal
payments (excluding balloon payments) of Consolidated Funded Debt for the period
of four consecutive fiscal quarters ending as of such date plus (iii) dividends
and distributions paid on or in respect of the Ventas Preferred Stock for the
period of four consecutive fiscal quarters ending as of such date, all as
determined in accordance with GAAP; provided that notwithstanding anything
contained herein to the contrary, “Consolidated Fixed Charges” shall not include
(A) gains or losses arising from the unwinding or break-funding of

 

8



--------------------------------------------------------------------------------

existing Interest Rate Protection Agreements, (B) the write-off of unamortized
deferred financing fees, (C) prepayment fees, premiums and penalties or (D)
other unusual items as are reasonably acceptable to the Administrative Agent and
the Required Lenders.

 

“Consolidated Funded Debt” shall mean (without duplication) the difference of
(i) Funded Debt of Ventas and its Consolidated Subsidiaries on a consolidated
basis, including subordinated Debt, minus (ii) unrestricted cash, Cash
Equivalents and readily marketable securities of Ventas and its Consolidated
Subsidiaries (including, for purposes hereof, amounts on deposit in the Cash
Collateral Account or otherwise on deposit with and pledged to the
Administrative Agent to secure the Loans and Obligations owing under this Credit
Agreement), all as determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Gross Asset Value” shall mean, as of any date, for Ventas and its
Consolidated Subsidiaries on a consolidated basis as determined in accordance
with GAAP, the sum of (i) unrestricted cash, restricted cash to the extent a
corresponding liability is included in Consolidated Total Liabilities,
restricted cash held by third party lenders as collateral for indebtedness, and
cash equivalents; (ii) an amount equal to Consolidated EBITDA divided by the
Capitalization Rate; (iii) 100% of the book value of all development in
progress; and (iv) 100% of the book value of all other non-real property assets
other than goodwill and other intangible assets.

 

“Consolidated Interest Expense” shall mean, for any period, all interest expense
for Ventas and its Consolidated Subsidiaries during such period determined on a
consolidated basis for such period taken as a single accounting period in
accordance with GAAP, including amortization of Debt discount and premium, and
the interest component under Capital Leases (and also including, to the extent
required under GAAP, the implied interest component under Securitization
Transactions), but excluding the amortization of any deferred financing fees.
Except as expressly provided otherwise, the applicable period of determination
shall be the four consecutive fiscal quarters ending as of the date of
determination.

 

“Consolidated Leverage Ratio” shall mean, as of the last day of each fiscal
quarter, the ratio of Consolidated Total Liabilities on such day to Consolidated
Gross Asset Value on such day.

 

“Consolidated Net Income” shall mean, for any period for which such amount is
being determined, the net income or loss of Ventas and its Consolidated
Subsidiaries during such period determined on a consolidated basis for such
period taken as a single accounting period in accordance with GAAP; provided
that there shall be excluded from such determination of net income or loss (i)
the income (or loss) of any Person (other than a Consolidated Subsidiary) in
which Ventas or any of its Consolidated Subsidiaries has an equity investment or
comparable interest, except to the extent of the amount of dividends or other
distributions actually paid to Ventas or any of its Consolidated Subsidiaries by
such Person during such period, (ii) the income (or loss) of any Person accrued
prior to the date it becomes a Consolidated Subsidiary of Ventas or is merged
into or consolidated with Ventas or any of its Consolidated Subsidiaries or such
Person’s assets are acquired by Ventas or any of its Consolidated Subsidiaries
(except as otherwise required to be included in connection with Section 1.2),
and (iii) any net after tax gains or losses attributable to sales of non-current
assets out of the ordinary course of business and write-downs of non-current
assets in anticipation of losses to the extent they have decreased net income.
Except as expressly provided otherwise, the applicable period of determination
shall be the four consecutive fiscal quarters ending as of the date of
determination.

 

9



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” shall mean, as of any date, all tangible
assets of Ventas and its Subsidiaries determined on a consolidated basis in
accordance with GAAP and classified as such on the consolidated balance sheet of
Ventas and its Subsidiaries.

 

“Consolidated Subsidiaries” shall mean all Subsidiaries of a Person which in the
reasonable judgment of such Person are required to be consolidated with such
Person for financial reporting purposes in accordance with GAAP.

 

“Consolidated Total Liabilities” shall mean, as of any date, all liabilities
appearing on the then most recent consolidated balance sheet for Ventas and its
Consolidated Subsidiaries on a consolidated basis as determined in accordance
with GAAP (subject to the inclusions, exclusions and limitations set forth in
the definition of “Funded Debt” hereunder), but including, in any event, without
duplication, (i) all Funded Debt, (ii) accounts payable arising in the ordinary
course of business and payable in accordance with customary trade terms, and
(iii) accrued or declared dividends that have not been paid. Notwithstanding the
foregoing, the term “Consolidated Total Liabilities” shall not include, for
purposes hereof, (A) deferred income taxes, (B) liabilities arising from the
unwinding or break-funding of existing Interest Rate Protection Agreements or
otherwise recognized in connection with the establishment of this Credit
Agreement and all other liabilities related to interest rate hedges and other
interest rate derivatives except to the extent such liabilities become current
and realizable (provided that the regular scheduled quarterly settlement
payments on interest rate protection agreements and other derivatives shall not
be considered current and realizable for purposes hereof), and (C) Covered
Liabilities.

 

“Contribution Agreement” shall mean a contribution agreement (if any), which
agreement shall provide for a right of contribution among the Guarantors and the
Borrower if any of the Guarantors is called upon to perform under its Guaranty
hereunder, as such agreement may be amended, amended and restated, supplemented
or otherwise modified, renewed or replaced from time to time.

 

“Covered Liabilities” shall mean any Debt, obligation or liability of any Credit
Party that (i) is secured by a letter of credit issued for the benefit of a
Credit Party in form and substance and from a financial institution reasonably
acceptable to the Administrative Agent, but only to the extent no Credit Party
has liability therefor, (ii) arises under the Sandwich Leases, (iii) a tenant
under a Sandwich Lease is responsible for paying directly or indirectly or (iv)
is otherwise acceptable as a “Covered Liability” in the reasonable discretion of
the Administrative Agent and the Required Lenders.

 

“Credit Agreement” shall have the meaning given to such term in the initial
paragraph of this agreement.

 

“Credit Party” shall mean the Borrower and each of the Guarantors.

 

“Credit Party Materials” shall have the meaning given to such term in Section
5.1.

 

“Currency Agreement” shall mean any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement designed to protect a Credit Party against fluctuations in currency
values or reduce the effect of any such fluctuations.

 

10



--------------------------------------------------------------------------------

“Debt” of Ventas or any of its Subsidiaries shall mean, without duplication, any
indebtedness of Ventas or any of its Subsidiaries, whether or not contingent, in
respect of:

 

(i) borrowed money or evidenced by bonds, notes, debentures or similar
instruments;

 

(ii) indebtedness for borrowed money secured by any encumbrance existing on
property owned by Ventas or its Subsidiaries, to the extent of the lesser of (x)
the amount of indebtedness so secured or (y) the fair market value of the
property subject to such encumbrance;

 

(iii) the reimbursement obligations in connection with any letters of credit
actually drawn or amounts representing the balance deferred and unpaid of the
purchase price of any property or services, except any such balance that
constitutes an accrued expense, trade payable, conditional sale obligation or
obligation under any title retention agreement;

 

(iv) the principal amount of all obligations of Ventas and its Subsidiaries with
respect to redemption, repayment or other repurchase of any Disqualified Stock;

 

(v) any lease of property by Ventas or any of its Subsidiaries as lessee which
is reflected as a capital lease obligation on the consolidated balance sheet of
Ventas or its Subsidiaries;

 

to the extent, in the case of items of indebtedness under clauses (i) through
(v) above, that any such items would appear as a liability on Ventas’ or its
Subsidiaries’ consolidated balance sheet in accordance with GAAP; or

 

(vi) the liquidation preference of any Disqualified Stock of Ventas or any
shares of preferred stock of any of its Subsidiaries.

 

Debt also includes, to the extent not otherwise included, any obligations by
Ventas and its Subsidiaries to be liable for, or to pay, as obligor, guarantor
or otherwise (other than for purposes of collection in the ordinary course of
business), Debt of another Person (other than Ventas or any of its
Subsidiaries); it being understood that Debt shall be deemed to be incurred by
Ventas or any of its Subsidiaries whenever Ventas or such Subsidiary shall
create, assume, guarantee or otherwise become liable in respect thereof;
provided, however that a Person shall not be deemed to have incurred Debt (or be
liable with respect to such Debt) by virtue of Standard Securitization
Undertakings.

 

Debt shall not include (a) Debt arising from agreements of Ventas or any of its
Subsidiaries providing for indemnification, adjustment or holdback of purchase
price or similar obligations, in each case, incurred or assumed in connection
with the acquisition or disposition of any business, assets or a Subsidiary,
other than guarantees of Debt incurred by any Person acquiring all or any
portion of such business, assets or Subsidiary for the purpose of financing the
acquisition or (b) contingent obligations under performance bonds, performance
guarantees, surety bonds, appeal bonds or similar obligations incurred in the
ordinary course of business and consistent with past practices. In the case of
Debt as of any date issued with original issue discount, the amount of such Debt
shall be the accreted value thereof as of such date.

 

11



--------------------------------------------------------------------------------

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect affecting the rights of creditors
generally.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean, at any time, any Lender which shall not have
theretofore made available to the Administrative Agent or the Issuing Bank, as
applicable, any amounts required to be made by such Lender hereunder or
otherwise failed to pay any obligation owing by such Lender pursuant to this
Credit Agreement.

 

“Disqualified Stock” shall mean, with respect to any entity, any Capital Stock
of such entity which by the terms of such Capital Stock (or by the terms of any
security into which it is convertible or for which it is exchangeable or
exercisable), upon the happening of any event or otherwise (other than pursuant
to a change of control provision not materially more favorable to the holder
thereof than provided under this Credit Agreement), (i) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(other than Capital Stock which is redeemable solely in exchange for Capital
Stock which is not Disqualified Stock or for Subordinated Debt), (ii) is
convertible into or exchangeable or exercisable for Debt, other than
Subordinated Debt or Disqualified Stock, or (iii) is redeemable at the option of
the holder thereof, in whole or in part (other than Capital Stock which is
redeemable solely in exchange for Capital Stock which is not Disqualified Stock
or for Subordinated Debt); in each case on or prior to the stated maturity of
the Loans and Obligations under this Credit Agreement.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Earnings from Operations” for any period shall mean the consolidated net income
of Ventas and its Subsidiaries without reduction for any minority interests,
excluding gains and losses on sales of investments, extraordinary items
(including, in any event, for purposes hereof, losses on extinguishment of debt)
distributions on equity securities, property valuation losses and the net income
of any Person, other than a Subsidiary of Ventas (except to the extent of cash
dividends or distributions paid to Ventas or any of its Subsidiaries) as
reflected in the financial statements of Ventas and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP, and
excluding the cumulative effect of changes in accounting principles.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the Issuing Bank and the Swingline Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) Black Diamond,
Highland Capital or Cerberus, (C) Kindred or any other tenant under a Material
Lease, (D) another prospective assignee or successor administrative agent (other
than a Lender or an Affiliate of a Lender) which (1) is or has been an adverse
party in litigation or other legal proceedings with, or has threatened,
litigation or other legal proceedings against, Ventas or the Borrower or (2) is
a REIT investing primarily in healthcare and/or senior assisted care living
facilities or (E) an Affiliate of any of the foregoing entities listed in
clauses (B), (C) or (D) hereof.

 

12



--------------------------------------------------------------------------------

“Eligible Property” shall mean a Real Property Asset that at all times:

 

(a) constitutes or is used as a skilled nursing home center, hospital, personal
healthcare facility, assisted living facility, independent living facility,
medical office building, continuum of care facility, life care facility,
sheltered care facility, senior housing, senior living facility or other
property customarily constituting an asset of a REIT specializing in healthcare
or senior housing property;

 

(b) is one hundred percent (100%) owned by the Borrower or another Credit Party
and constitutes either (i) fee simple ownership or (ii) a long-term ground
leasehold approved by the Administrative Agent;

 

(c) is the subject of environmental reports from reputable environmental
consultants and in form and detail reasonably acceptable in each case to the
Administrative Agent, which reports indicate that the subject Mortgaged Property
is free from material environmental problems as determined by the Administrative
Agent in its reasonable discretion, or, in the alternative, such environmental
problems are the subject of environmental indemnities from a credit-worthy party
in form and amount reasonably acceptable to the Administrative Agent or is
otherwise a Covered Liability;

 

(d) is leased to Kindred or another third party operator or tenant on market
terms or satisfying standards substantially similar to the standards in the
Master Leases and, in any case, reasonably acceptable to the Administrative
Agent;

 

(e) is the subject of tenant estoppel agreements substantially identical in all
material respects to tenant estoppel agreements delivered on or prior to the
Closing Date or otherwise in form and substance reasonably acceptable to the
Administrative Agent;

 

(f) as to which rent payments owing in respect thereof are not more than 60 days
past due; and

 

(g) is a Mortgaged Property.

 

“Environment” shall mean any surface or subsurface water, groundwater, water
vapor, surface or subsurface land, air, fish, wildlife, microorganisms and all
other natural resources.

 

“Environmental Claim” shall mean any and all administrative or judicial actions,
suits, orders, claims, liens, notices, notices of violations, investigations,
complaints, requests for information, proceedings, or other official enforcement
communication (written or oral), whether criminal or civil, pursuant to or
relating to any applicable Environmental Law by any Person (including, but not
limited to, any Governmental Authority, private person and citizens’ group)
based upon, alleging, asserting, or claiming any actual or potential (i)
violation of or liability under any Environmental Law, (ii) violation of any
Environmental Permit, or (iii) liability for investigatory costs, cleanup costs,
removal costs, remedial costs, response costs, natural resource damage, property
damage, personal injury, fines, or penalties arising out of, based on, resulting
from, or related to the presence, Release, or threatened Release into the
Environment, of any Hazardous Materials at any location, including, but not
limited to, any Premises or any location other than any Premises to which
Hazardous Materials or materials containing Hazardous Materials were sent for
handling, storage, treatment, or disposal.

 

13



--------------------------------------------------------------------------------

“Environmental Clean-up Site” shall mean any location which is listed or
proposed for listing on the National Priorities List, the Comprehensive
Environmental Response, Compensation and Liability Information System, or on any
similar state list of sites requiring investigation or cleanup, or which is the
subject of any pending or threatened action, suit, proceeding, or investigation
related to or arising from any alleged violation of any Environmental Law, or at
which there has been a Release, or a threatened Release of a Hazardous Material.

 

“Environmental Laws” shall mean any and all federal, state, local, municipal or
foreign laws, rules, orders, regulations, statutes, ordinances, codes, common
law doctrines, decrees or requirements of any governmental authority regulating,
relating to, or imposing liability or standards of conduct concerning, any
Hazardous Material or environmental protection or health and safety, as now or
at any time hereafter in effect, including without limitation, the Clean Water
Act also known as the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et
seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 et seq.; the Surface Mining
Control and Reclamation Act, 30 U.S.C. §§ 1201 et seq.; the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; the Superfund Amendment and Reauthorization Act of 1986, Public Law
99-499, 100 Stat. 1613; the Emergency Planning and Community Right to Know Act,
42 U.S.C. § 11001 et seq.; the Resource Conservation and Recovery Act, 42 U.S.C.
§ 6901 et seq.; the Occupational Safety and Health Act as amended, 29 U.S.C. §
655 and § 657; together, in each case, with any amendment thereto, and the
regulations adopted and the publications promulgated thereunder and all
substitutions thereof.

 

“Environmental Permit” shall mean any permits, licenses, approvals, consents or
authorizations required by any Governmental Authority under or in connection
with any Environmental Law and includes any and all orders, consent orders or
binding agreements issued or entered into by a Governmental Authority under any
applicable Environmental Law.

 

“Environmental Reports” shall have the meaning provided in Section 3.20(i).

 

“Equity Interest” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

 

“Equity Transaction” shall mean, with respect to Ventas or any of its
Consolidated Subsidiaries, any issuance or sale of shares of its Capital Stock,
other than an issuance (i) to Ventas or any of its Consolidated Subsidiaries,
(ii) in connection with a conversion of debt securities to equity, (iii) in
connection with the Ventas Distribution Reinvestment and Stock Purchase Plan,
the Ventas Directors Stock Purchase Plan, the issuance of restricted stock to
any present or former employee, officer or director of Ventas, or in connection
with the exercise by a present or former employee, officer or director of such
Person under a stock incentive plan, stock option plan or other equity-based
compensation plan or arrangement, (iv) in connection with the issuance of
limited partnership units in the Borrower under so-called UPREIT transactions,
or (v) in connection with the conversion of any such UPREIT units into any
Capital Stock of Ventas or any of its Consolidated Subsidiaries.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
heretofore and hereafter amended, as codified at 29 U.S.C. § 1001 et seq., and
the rules and regulations promulgated thereunder, or any successor provision
thereto.

 

14



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean each Person (as defined in Section 3(9) of ERISA)
which is treated as a single employer with any Credit Party under Section
414(b), (c), (m) or (o) of the Code.

 

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate

 

=

  

        Eurodollar Base Rate

    

1.00 – Eurodollar Reserve Percentage

 

Where,

 

“Eurodollar Base Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., (London
time) two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Base Rate” for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” shall have the meaning given to such term in Article 7
hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Indebtedness” shall mean any and all monetary obligations (if any)
relating to (i) accounts payable arising in the ordinary course of business and
payable in accordance with customary trade terms; (ii) deferred income taxes;
(iii) dividends payable; (iv) liabilities related to interest rate hedges and
other interest rate derivatives except to the extent such liabilities become
current and realizable (provided that the regular scheduled quarterly settlement
payments on interest rate protection agreements and other derivatives shall not
be considered current and realizable for purposes hereof); and (v) Covered
Liabilities.

 

15



--------------------------------------------------------------------------------

“Existing Letter of Credit” shall mean the letter of credit outstanding on the
Closing Date and identified on Schedule 2.16(b).

 

“Extension of Credit” shall mean, as to any Lender, the making of, or
participation in, a Loan by such Lender (including continuations and conversions
thereof) or the issuance or extension of, or participation in, a Letter of
Credit by such Lender.

 

“Facility Fee” shall have the meaning in Section 2.5(a) hereof.

 

“Fair Market Value” means, with respect to any asset, the price (after taking
into account any liabilities relating to such assets) which could be negotiated
in an arm’s-length free market transaction between a willing seller and a
willing buyer, neither of which is under pressure or compulsion to complete the
transaction. Fair Market Value shall be determined by the Board of Directors of
Ventas in good faith.

 

“Federal Funds Rate” shall mean, for any applicable period, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of one percent (0.01%))
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letter” shall mean that certain letter agreement dated as of June 21, 2004
between the Borrower and the Administrative Agent, relating to the payment of
certain fees, as such letter agreement may be amended, modified or supplemented
from time to time by a written instrument executed by the parties thereto.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

 

“Fundamental Documents” shall mean this Credit Agreement, any note issued to
evidence any Loan hereunder, all LOC Documents, any Notice of Borrowing, any
Mortgage, any Assignment of Leases and Rents, the Contribution Agreement (if
applicable), all UCC financing statements, the Fee Letter and any other
documentation which is required to be or is otherwise executed by any Credit
Party and delivered in connection with this Credit Agreement or any of the
documents listed above.

 

“Funded Debt” shall mean (without duplication), at any time and with respect to
any Person (i) indebtedness of such Person for borrowed money (whether by loan
or the issuance and sale of debt securities) or for the deferred purchase price
of property or services purchased (other than amounts constituting trade
payables arising in the ordinary course of business and payable in accordance
with customary trading terms in the ordinary course of business); (ii) all
indebtedness of such Person evidenced by a note, bond, debenture or similar
instrument (whether or not disbursed in full in the case of a construction
loan); (iii) indebtedness of others secured by a Lien on assets of such Person,
whether or not such Person shall have assumed such indebtedness

 

16



--------------------------------------------------------------------------------

(provided, that if such Person has not assumed such indebtedness of such other
Person, then the amount of indebtedness of such Person pursuant to this clause
(iii) for purposes of this definition shall be equal to the lesser of the amount
of the indebtedness of such other Person or the fair market value of the assets
of such Person which secures such other indebtedness); (iv) obligations of such
Person in respect of letters of credit, acceptance facilities, drafts or similar
instruments issued or accepted by banks and other financial institutions for the
account of such Person; (v) any Guaranty of Funded Debt by such Person; (vi)
obligations of such Person under Capital Leases; (vii) the attributed principal
amount of Securitization Transactions (including Qualified CMBS Transactions),
(viii) the attributed principal amount of Synthetic Leases; (ix) all preferred
stock or comparable equity interests of such Person provided for mandatory
redemption, sinking fund or other like payments; and (x) the Funded Debt of any
partnership or joint venture or other similar entity in which such Person is a
general partner or joint venturer and, as such, has personal liability for such
obligations, but only if and to the extent there is recourse to such Person for
payment thereof. For purposes of this Credit Agreement, “Funded Debt” shall not
include any Excluded Indebtedness.

 

“Funds from Operations” for any period shall mean Earnings from Operations for
such period plus amounts that have been deducted, and minus amounts that have
been added, for the following (without duplication): (i) provision for taxes of
Ventas and its Subsidiaries based on income, (ii) amortization of debt discount
and deferred financing costs, (iii) provisions for gains and losses on
properties and property depreciation and amortization, (iv) the effect of any
non-cash charge resulting from a change in accounting principles in determining
Earnings from Operations for such period, (v) amortization of deferred charges,
and (vi) gains and losses associated with the partial termination of the
Interest Rate Protection Agreement in connection with the issuance of the High
Yield Bonds and the repayment of existing floating rate Debt.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America applied on a consistent basis, subject to the provisions of Section
1.2.

 

“Government Acts” shall have the meaning given to such term in Section 2.16(h).

 

“Governmental Authority” shall mean any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
or any court, in each case whether of the United States or any foreign
jurisdiction.

 

“Guarantors” shall mean (i) Ventas and (ii) any direct or indirect Subsidiary of
Ventas, which Subsidiary (A) owns and mortgages or otherwise pledges any
Mortgaged Property or Collateral to secure the Obligations and (B) becomes a
signatory to this Credit Agreement as a Guarantor as required by Section 5.13(a)
hereof; provided, however, that any Person constituting a Guarantor as described
above shall cease to constitute a Guarantor when its obligations hereunder are
released in accordance with the terms of this Credit Agreement.

 

“Guaranty” shall mean, as to any Person, any direct or indirect obligation of
such Person guaranteeing or intending to guarantee, or otherwise providing
credit support, for any Indebtedness, Capital Lease, dividend or other monetary
obligation (“primary obligation”) of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, by contract, as a general partner or
otherwise, including, without limitation, any obligation of such Person, whether
or not contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, or

 

17



--------------------------------------------------------------------------------

(c) to purchase property, securities or services from the primary obligor or
other Person, in each case, primarily for the purpose of assuring the
performance of the primary obligor of any such primary obligation or assuring
the owner of any such primary obligation of the repayment of such primary
obligation. The amount of any Guaranty shall be deemed to be an amount equal to
(x) the stated or determinable amount of the primary obligation in respect of
which such Guaranty is made (or, if the amount of such primary obligation is not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder)) or (y) the
stated maximum liability under such Guaranty, whichever is less. The term
“Guaranty” shall not include (A) any Excluded Indebtedness or (B) any Standard
Securitization Undertaking.

 

“Hazardous Materials” shall mean petroleum, petroleum hydrocarbons or petroleum
products, petroleum by-products, radioactive materials, asbestos or
asbestos-containing materials, gasoline, diesel fuel, pesticides, radon, urea
formaldehyde, lead or lead-containing materials, polychlorinated biphenyls; and
any other chemicals, materials, substances or wastes in any amount or
concentration which are now or hereafter become defined as or included in the
definition of “hazardous substances,” “hazardous materials,” “hazardous wastes,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants,” “pollutants,” “regulated substances,” “solid wastes,” or
“contaminants” or words of similar import, under any Environmental Law, but
excluding any substance or material customarily located on and used in
properties of like type that are stored and used in strict conformity with all
Applicable Laws.

 

“Hedging Agreements” shall mean any Interest Rate Protection Agreement entered
into from time to time between a Lender or an Affiliate of a Lender and the
Borrower as permitted by this Credit Agreement; provided that the Administrative
Agent shall have received written notice thereof within ten (10) Business Days
after execution of such Interest Rate Protection Agreement.

 

“Hedging Banks” shall mean any Lender or Affiliate of a Lender that has entered
into a Hedging Agreement.

 

“Hedging Obligation” shall mean, with respect to any specified Person, the
obligations of such Person under (i) interest rate swap agreements, interest
rate cap agreements and interest rate collar agreements; and (ii) other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates or foreign exchange rates.

 

“High Yield Bonds” shall mean, collectively, (i) the 8 3/4% Senior Notes due
2009 issued pursuant to that certain Indenture, dated as of April 17, 2002, by
and among Ventas Realty, Limited Partnership and Ventas Capital Corporation, as
issuers, the Guarantors listed therein, and U.S. Bank National Association, as
trustee, (ii) the 9% Senior Notes due 2012 issued pursuant to that certain
Indenture, dated as of April 17, 2002, by and among Ventas Realty, Limited
Partnership and Ventas Capital Corporation, as issuers, the Guarantors listed
therein, and U.S. Bank National Association, as trustee and (iii) all notes,
indentures, bonds, agreements, certificates and other instruments issued or
executed in connection therewith, each as may be supplemented and amended from
time to time.

 

“High Yield Loan Agreement” shall mean the Indentures referenced in clauses (i)
and (ii) of the definition of “High Yield Bonds” as supplemented and amended
from time to time.

 

“Incur” or “incur” shall mean issue, create, assume, guarantee, incur or
otherwise become liable for; provided, however that any Debt or Capital Stock of
a Person existing at the time such

 

18



--------------------------------------------------------------------------------

Person becomes a Subsidiary (whether by merger, consolidation, acquisition or
otherwise) shall be deemed to be incurred by such Subsidiary at the time it
becomes a Subsidiary. Neither the accrual of interest nor the accretion of
original issue discount shall be deemed to be an incurrence of Debt. The term
“incurrence” when used as a noun shall have a correlative meaning.

 

“Indebtedness” shall mean (without duplication), at any time and with respect to
any Person, (i) all Funded Debt of such Person, (ii) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements, (iii) all obligations of such Person under any Interest Rate
Protection Agreement or Currency Agreement, (iv) Indebtedness of any partnership
or joint venture or other similar entity in which such Person is a general
partner or joint venturer and, as such, has personal liability for such
obligations, but only if and to the extent there is recourse to such Person for
payment thereof, (v) any Guaranty by such Person of the Indebtedness of another
and (vi) Indebtedness of another Person secured by a Lien on any assets of such
Person, whether or not such Person shall have assumed such indebtedness
(provided, that if such Person has not assumed such indebtedness of such other
Person, then the amount of indebtedness of such Person pursuant to this clause
(vi) for purposes of this definition shall be equal to the lesser of the amount
of the indebtedness of such other Person or the fair market value of the assets
of such Person which secures such other indebtedness). The term “Indebtedness”
shall not include any Excluded Indebtedness.

 

“Initial Date” shall mean (i) in the case of the Administrative Agent, BAS and
Bank of America, in its capacity as the Issuing Bank, the Closing Date, (ii) in
the case of each Lender which is an original party to this Credit Agreement, the
Closing Date and (iii) in the case of any other Lender, the effective date of
the Assignment and Assumption or Instrument of Assumption and Joinder pursuant
to which it became a Lender.

 

“Instrument of Assumption and Joinder” shall mean an Instrument of Assumption
and Joinder substantially in the form of Exhibit C hereto.

 

“Interest Deficit” shall have the meaning given to such term in Section 2.14
hereof.

 

“Interest Payment Date” shall mean (i) as to any Base Rate Loan and any
Swingline Loan, the first Business Day after the end of each March, June,
September and December and the Revolving Commitment Termination Date or the
maturity date of the Tranche B Term Loan, if applicable, and (ii) as to any
Eurodollar Rate Loan, the last Business Day of each Interest Period for such
Loan, the date of repayment of principal of such Loan and the Revolving
Commitment Termination Date or the maturity date of the Tranche B Term Loan, if
applicable, and in addition where the applicable Interest Period is more than
three months, then also on the date three months from the beginning of the
Interest Period, and each three months thereafter. If an Interest Payment Date
falls on a date that is not a Business Day, such Interest Payment Date shall be
deemed to be the next succeeding Business Day.

 

“Interest Period” shall mean, as to any Eurodollar Rate Loan, a period of one,
two, three or six months, as the Borrower may elect, in each case commencing on
the date of the borrowing (including conversions, continuations and renewals);
provided, however, (A) if any Interest Period would end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day (except in the case of Eurodollar Rate Loans where the next
succeeding Business Day falls in the next succeeding calendar month, then such
Interest Period shall end on the next preceding Business Day), (B) in the case
of Revolving Loans, no Interest Period shall extend beyond the Revolving
Commitment Termination Date, (C) in the case of the Tranche B Term Loan, if
applicable, no Interest Period may extend beyond any principal amortization date
unless, and to the

 

19



--------------------------------------------------------------------------------

extent that, there are Base Rate Loans and Eurodollar Rate Loans expiring prior
to the applicable principal amortization payment date which comprise the Tranche
B Term Loan, if applicable, that equal or exceed amount of the principal
amortization payment coming due, and (C) in the case of Eurodollar Rate Loans,
where an Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month in which the Interest Period is to end,
such Interest Period shall end on the last day of such calendar month.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, synthetic cap, collar or floor or other
financial agreement or arrangement designed to protect a Credit Party against
fluctuations in interest rates or to reduce the effect of any such fluctuations.

 

“Interest Rate Type” shall mean either Base Rate Loans or Eurodollar Rate Loans,
as appropriate.

 

“Investment” shall mean, with respect to any Person, any stock, evidence of
indebtedness or other security of any Person, any loan, advance, contribution of
capital, extension of credit or commitment therefor (including, without
limitation, the Guaranty of loans made to others, but excluding trade and
customer accounts receivable arising in the ordinary course of business and
payable in accordance with customary trading terms in the ordinary course of
business) and any purchase of (i) any security of another Person or (ii) a line
of business, or all or substantially all of the assets, of any Person or any
commitment to make any such purchase. If Ventas or any of its Subsidiaries sells
or otherwise disposes of any Equity Interests of any direct or indirect
Subsidiary such that, after giving effect to any such sale or disposition, such
Person is no longer a Subsidiary, Ventas or such Subsidiary will be deemed to
have made an Investment on the date of any such sale or disposition equal to the
fair market value of the Equity Interests of such Subsidiary not sold or
disposed. The acquisition by Ventas or any of its Subsidiaries of a Person that
holds an Investment in a third Person will be deemed to be an Investment by
Ventas or such Subsidiary in such third Person in an amount equal to the fair
market value of Investments held by the acquired Person in such third Person.
“Investments” shall exclude extensions of trade credit on commercially
reasonable terms in accordance with normal trade practices. In the event that a
Person transfers assets to another Person in exchange for a combination of items
of value which includes items that would be considered to be “Investments” under
this definition, only those items that would be considered to be “Investments”
will be treated as Investments for purposes of this Credit Agreement.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” shall mean Bank of America in its capacity as issuer of Letters
of Credit hereunder, together with its successors in such capacity.

 

“Issuing Bank Fee” shall have the meaning given to such term in Section
2.5(b)(iii).

 

“Joint Venture” shall mean any Person (other than a wholly owned Subsidiary of a
Credit Party) in which an Equity Interest is, at the time any determination is
being made, owned or controlled by a Credit Party as permitted by this Credit
Agreement.

 

20



--------------------------------------------------------------------------------

“Kindred” shall mean (collectively or individually, as appropriate) Kindred
Healthcare, Inc. (formerly Vencor, Inc.), a Delaware corporation, and Kindred
Healthcare Operating, Inc., a Delaware corporation.

 

“Lenders” shall mean each of the Persons identified as a “Lender” on the
signature pages hereto, and their successors and assigns.

 

“Lending Office” shall mean, with respect to any of the Lenders, the branch or
branches (or affiliate or affiliates) from which such Lender’s Eurodollar Rate
Loans or Base Rate Loans, as the case may be, are made or maintained and for the
account of which all payments of principal of, and interest on, such Lender’s
Eurodollar Rate Loans or Base Rate Loans are made, as notified to the
Administrative Agent from time to time.

 

“Letter of Credit” shall mean any standby or trade letter of credit issued by
the Issuing Bank in accordance with the terms of Section 2.1(b).

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

 

“Letter of Credit Fees” shall mean, collectively, the Standby Letter of Credit
Fees and the Trade Letter of Credit Fees.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind whatsoever (including, without limitation, any conditional
sale or other title retention agreement, any agreement to grant a security
interest at a future date, any lease in the nature of security, and the filing
of, or agreement to give, any financing statement under the Uniform Commercial
Code of any jurisdiction).

 

“Loan” or “Loans” shall mean the Revolving Loans, the Swingline Loans and the
Tranche B Term Loan, if applicable, and the Base Rate Loans and Eurodollar Rate
Loans comprising such Loans.

 

“Loan Obligations” shall mean the aggregate outstanding principal amount of
Revolving Loans, LOC Obligations, Swingline Loans and the Tranche B Term Loan,
if applicable.

 

“LOC Commitment” shall mean (a) with respect to the Issuing Bank, the commitment
of the Issuing Bank to issue, and to honor payment obligations under, Letters of
Credit and (b) with respect to each other Lender, the commitment of such Lender
to purchase Participation Interests in the Letters of Credit up to such Lender’s
LOC Committed Amount.

 

“LOC Committed Amount” shall have the meaning given to such term in Section
2.1(b).

 

“LOC Documents” shall mean, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
the Letter of Credit Application and any agreements, instruments, guarantees or
other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (i) the rights and obligations of
the parties concerned or at risk or (ii) any collateral security for such
obligations.

 

“LOC Obligations” shall mean, at any time, the sum (without duplication) of (i)
the maximum amount that is, or at any time thereafter may become, available to
be drawn under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in

 

21



--------------------------------------------------------------------------------

such Letters of Credit plus (ii) the aggregate amount of all drawings under
Letters of Credit honored by the Issuing Bank but not yet reimbursed. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“Margin Stock” shall be as defined in Regulation U.

 

“Master Lease No. 1” shall mean that certain Amended and Restated Master Lease
Agreement No. 1 dated as of April 20, 2001 by and between the Borrower and
Kindred, as amended by the terms and provisions of that certain Correction of
Lease and Memorandum of Lease dated as of February 1, 2001 by and between the
Borrower, Ventas and Vencor, Inc. (n/k/a Kindred Healthcare, Inc.) and Vencor
Operating, Inc. (n/k/a Kindred Healthcare Operating, Inc.), that certain First
Amendment to Memorandum of Lease and Specific Property Lease Amendment dated as
of November 6, 2001 by and between the Borrower and Kindred, that certain letter
dated December 12, 2001 from Borrower to Kindred, that certain Lease Severance
and Amendment Agreement dated as of December 12, 2001, that certain Master Lease
No. 1 Amendment Agreement, dated as of June 30, 2003, that certain Master Lease
No. 1 Amendment Agreement, dated as of December 11, 2003, that certain Lease
Severance and Amendment Agreement, dated as of September 8, 2004, between the
Borrower and Kindred and as further supplemented and amended from time to time,
including, without limitation, pursuant to any subordination, non-disturbance
and attornment agreements relating to the subject properties, but excluding any
third-party guaranties executed and delivered in connection with any of the
foregoing, so long as the terms of such guaranties do not impose any greater
liability or obligations on any Credit Party under such Master Lease No. 1;
provided that the lessee under such lease agreement is Kindred, one of its
Subsidiaries or any of their successors (including, without limitation, by way
of merger, sale of all or substantially all of such entity’s assets or
otherwise).

 

“Master Leases” shall mean, collectively (i) Master Lease No. 1; (ii) Master
Lease Agreement No. 1A dated as of September 8, 2004 by and between the Borrower
and Kindred; (iii) Amended and Restated Master Lease Agreement No. 2 dated as of
April 20, 2001 by and between the Borrower and Kindred, as amended by that
certain Master Lease No. 2 Amendment Agreement, dated as of June 30, 2003, and
that certain Master Lease No. 2 Amendment Agreement, dated as of
December 11, 2003; (iv) Amended and Restated Master Lease Agreement No. 3 dated
as of April 20, 2001 by and between the Borrower and Kindred, as amended by that
certain Master Lease No. 3 Amendment Agreement, dated as of June 30, 2003, and
that certain Master Lease No. 3 Amendment Agreement, dated as of December 11,
2003; (v) Amended and Restated Master Lease Agreement No. 4 dated as of April
20, 2001 by and between the Borrower and Kindred, as amended by that certain
Master Lease No. 4 Amendment Agreement, dated as of June 30, 2003, and that
certain Master Lease No. 4 Amendment Agreement, dated as of December 11, 2003,
and (vi) Master Lease Agreement dated as of December 12, 2001 by and between the
Borrower (subsequently assigned to Ventas Finance I, LLC, a Delaware limited
liability company) and Kindred, as amended by that certain CMBS Master Lease
Amendment Agreement, dated as of June 30, 2003 and that certain CMBS Master
Lease Amendment Agreement, dated as of December 11, 2003; as any of the
foregoing lease agreements in (ii)-(vi) has heretofore been amended, or shall
hereafter be amended, restated, supplemented or otherwise modified, renewed or
replaced from time to time, including, without limitation, pursuant to any
subordination, non-disturbance and attornment agreements relating to the subject
properties, provided, that the lessee under such lease agreements in (ii)-(vi)
is Kindred, one of its Subsidiaries or any of their successors (including,
without limitation, by way of merger, sale of all or substantially all of such
entity’s assets or otherwise); and provided further that, for purposes

 

22



--------------------------------------------------------------------------------

of the Fundamental Documents, the definition of “Master Leases” shall be deemed
to not include any third-party guaranties executed and delivered in connection
with any of the foregoing (ii)-(vi), so long as the terms of such guaranties do
not impose any greater liability or obligations on any Credit Party under any
Master Lease.

 

“Material Adverse Effect” shall mean any event or condition that (a) has a
material adverse effect on the business, assets, properties, operations or
financial condition of the Credit Parties taken as a whole, (b) materially
impairs the ability of the Credit Parties as a whole to perform their material
obligations under the Credit Agreement or (c) materially and adversely affects
the Liens granted to the Administrative Agent (for the benefit of the Secured
Parties) with respect to a material portion of the Collateral and the Mortgaged
Properties, or materially impairs the validity or enforceability of, or
materially impairs the rights, remedies or benefits available to the
Administrative Agent or the Secured Parties with respect to a material portion
of the Collateral and the Mortgaged Properties under the Fundamental Documents;
provided, however, that any event or condition will be deemed to have a
“Material Adverse Effect” if such event or condition when taken together with
all other events and conditions occurring or in existence at such time
(including all other events and conditions which, but for the fact that a
representation, warranty or covenant is subject to a “Material Adverse Effect”
exception, would cause such representation or warranty contained herein to be
untrue or such covenant to be breached) would result in a “Material Adverse
Effect”, even though, individually, such event or condition would not do so.

 

“Material Indebtedness” shall mean any Indebtedness of any Credit Party (other
than the Obligations) which, if recourse in nature, exceeds $20,000,000 in the
aggregate, and, if non-recourse in nature (other than Indebtedness under a
Qualified CMBS Transaction), exceeds $50,000,000 in the aggregate.

 

“Material Leases” shall mean Master Lease No. 1, any other Master Lease of a
Mortgaged Property, and any other lease in which the Borrower or any other
Credit Party is the landlord, provided that such lease requires annual gross
rental revenues in excess of $15 million. A “Material Lease” shall mean any such
lease individually.

 

“Measurement Date” shall have the meaning given such term in Section 6.1(a).

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or if such company shall
cease to issue ratings, another nationally recognized statistical rating company
selected in good faith by mutual agreement of the Administrative Agent and the
Borrower.

 

“Mortgage” shall mean a Mortgage (and/or Open End Mortgage, Deed of Trust, Trust
Deed, Deed to Secure Debt, Credit Line Deed of Trust), Assignment, Security
Agreement and Financing Statement, substantially in the form of Exhibit D-1
hereto or, as to any existing Mortgage, a Mortgage as amended by an amendment
substantially in the form of Exhibit D-2 hereto (with appropriate modifications
required by Applicable Law) or in such other form as may be reasonably
acceptable to the Administrative Agent, executed and delivered by any Credit
Party to the Administrative Agent (for the benefit of the Secured Parties) and
in each case, as such document may be amended, amended and restated,
supplemented or otherwise modified, renewed or replaced from time to time. The
form of Mortgage to be utilized hereunder with respect to a Mortgaged Property
consisting of a leasehold estate shall be acceptable to the Administrative Agent
in its reasonable discretion.

 

23



--------------------------------------------------------------------------------

“Mortgage Investment” shall mean any investment in a secured note, mortgage,
deed of trust, collateralized mortgage obligations, commercial mortgage-backed
securities, other secured debt securities, secured debt derivative or other debt
instruments, so long as such investment relates directly or indirectly to Real
Property Assets of the type described in clause (a) of the definition of
“Eligible Property” hereunder.

 

“Mortgaged Property” shall mean each Real Property Asset identified on Schedules
3.23(a) and 3.23(b) and each other Real Property Asset that may be added or
substituted as a Mortgaged Property in accordance with the provisions hereof, in
each case that is the subject of a valid perfected first mortgage Lien (or first
leasehold mortgage Lien) under a Mortgage securing the Loans and the other
Obligations hereunder and for which all the other mortgage Lien collateral
deliverables identified for the Mortgaged Properties in Section 4.1 shall have
been provided or waived and shall be in force and effect and which will not be
the subject of any Liens in favor of another party, including junior Liens,
other than Permitted Encumbrances.

 

“Multiemployer Plan” shall mean a plan described in Section 4001(a)(3) of ERISA
to which any Credit Party or ERISA Affiliate is making or accruing an obligation
to make contributions, or has within any of the five preceding plan years made
or accrued an obligation to make contributions.

 

“Net Cash Proceeds” shall mean the aggregate cash proceeds received by a Credit
Party or any Subsidiary thereof (including, without limitation, as applicable,
all cash proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or otherwise, but only as and when received),
minus the following, without any duplication: (a) reasonable and customary
brokerage commissions and other reasonable and customary fees and expenses
related to such transaction (including reasonable and customary fees and
expenses of counsel and investment bankers actually paid by the applicable
Credit Party or Subsidiary and reasonable expenditures made to improve the
property in connection with the applicable transaction) and (b) in each case, to
the extent applicable, payments made to retire Indebtedness (other than the
Loans) secured by any assets being sold or otherwise disposed of where payment
of such Indebtedness is required in connection with such sale or disposition
and/or reasonable amounts paid to the extent necessary to obtain the consent of
any Person to the transfer of the subject asset, (c) amounts relating to
Restricted Payments permitted to be made pursuant to Section 6.3 hereof, or
amounts applied to the purchase of replacement assets not prohibited by this
Credit Agreement, in each case to the extent applicable, (d) any income,
franchise, transfer or other tax liability of any Credit Party or any Subsidiary
thereof arising from the applicable transaction; provided, that such taxes are
payable in cash in the current year or in the next succeeding year with respect
to the current year as a direct result of the applicable transaction and (e)
reasonable reserves for customary indemnity obligations and purchase price
adjustments in connection with asset sales permitted hereunder to the extent
applicable; provided, however, that amounts from sales and other dispositions of
assets in an aggregate amount of $3,000,000 over the term of this Credit
Agreement shall not be deemed to be Net Cash Proceeds.

 

“Non-Recourse Debt” means Debt: (1) as to which neither Ventas nor any of its
Subsidiaries (a) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Debt), other than pursuant to
Standard Securitization Undertakings, (b) is directly or indirectly liable as a
guarantor or otherwise, other than pursuant to Standard Securitization
Undertakings, or (c) constitutes the lender; (2) no default with respect to
which (including any rights that the holders of the Debt may have to take
enforcement action against a Special Purpose Subsidiary) would permit upon
notice, lapse of time or both any holder of any other Debt (other than the
Loans) of Ventas or any of its Subsidiaries to declare a default

 

24



--------------------------------------------------------------------------------

on such other Debt or cause the payment of the Debt to be accelerated or payable
prior to its stated maturity; and (3) as to which the lenders have been notified
in writing that they will not have any recourse to the stock or assets of Ventas
or any of its Subsidiaries, other than pursuant to Standard Securitization
Undertakings.

 

“Note” or “Notes” shall mean the Revolving Notes, the Swingline Note and the
Term Notes.

 

“Notice of Borrowing” shall mean a written notice of borrowing in substantially
the form of Exhibit B-1.

 

“Notice of Continuation/Conversion” shall mean the written notice of
continuation or conversion in substantially the form of Exhibit B-2, as required
by Section 2.9.

 

“Obligations” shall mean (a) all obligations whether, direct or indirect,
contingent or absolute, of every type or description and at any time existing,
of the Borrower to make due and punctual payment of (i) principal of and all
interest on the Loans, the Facility Fees, the Letter of Credit Fees, any
reimbursement obligations in respect of Letters of Credit, costs and attorneys’
fees and all other monetary obligations of the Borrower to the Administrative
Agent, the Issuing Bank or any Lender under or in respect of this Credit
Agreement, any note evidencing any of the Loans hereunder, any other Fundamental
Document or the Fee Letter and (ii) all Hedging Obligations (including, without
limitation, interest accruing at the then applicable rate provided in this
Credit Agreement after the maturity of any of the Loans, and interest accruing
at the then applicable rate provided in this Credit Agreement after the filing
of any petition in bankruptcy or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower or any other Credit
Party, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) and (b) all other obligations of the Borrower or any
other Credit Party pursuant to this Credit Agreement or any other Fundamental
Document.

 

“Organizational Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation and
operating agreement; and (c) with respect to any partnership, joint venture or
other form of business entity, the partnership agreement and any agreement,
filing or notice with respect thereto filed with the secretary of state of the
state of its formation, in each case as amended from time to time.

 

“Participation Interest” shall mean the purchase by a Lender of a participation
in LOC Obligations as provided in Section 2.16(b), in Swingline Loans as
provided in Section 2.17 and in Loans as provided in Section 2.21.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.

 

“Permitted Business” shall mean the business activities not prohibited under
Section 6.10, plus any other business Ventas and its Subsidiaries are engaged in
on the Closing Date and such business activities as are complementary,
incidental, ancillary or related to, or are reasonable extensions of, the
foregoing.

 

“Permitted Debt” shall mean (i) Permitted Refinancing Debt, and (ii) Debt under
this Credit Agreement (including all Permitted Refinancing Debt incurred with
respect hereto).

 

“Permitted Encumbrances” shall mean Liens permitted under Section 6.2 hereof.

 

25



--------------------------------------------------------------------------------

“Permitted Investment” shall mean:

 

(i) any Investment in Ventas or any of its Subsidiaries;

 

(ii) any Investment in Cash Equivalents;

 

(iii) any Investment by Ventas or any of its Subsidiaries in a Person, if as a
result of such Investment (A) such Person becomes a Subsidiary of Ventas or such
Subsidiary and a Guarantor; or (B) such Person is merged, consolidated or
amalgamated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, Ventas or any of its Subsidiaries that is a
Guarantor;

 

(iv) any Investment made as result of the receipt of non-cash consideration from
an Asset Disposition otherwise permitted hereunder;

 

(v) any Acquisition to the extent made in exchange for the issuance of Equity
Interests (other than Disqualified Stock) of Ventas or the Borrower;

 

(vi) any Investments received in compromise of obligations of trade creditors or
customers that were incurred in the ordinary course of business, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer;

 

(vii) Hedging Obligations otherwise permitted hereunder;

 

(viii) intercompany Debt and Guaranties, in either case, to the extent permitted
under Section 6.1;

 

(ix) any Investment by Ventas or any of its Subsidiaries acquired as a result of
a transfer of assets to a Special Purpose Subsidiary in connection with a
Qualified CMBS Transaction otherwise permitted hereunder;

 

(x) any Investments in Permitted Joint Ventures that, when taken together with
all other Investments made pursuant to this clause (x) since the Closing Date,
do not exceed the greater of (i) $50 million or (ii) 5% of Ventas’ Consolidated
Net Tangible Assets;

 

(xi) any Mortgage Investment; and

 

(xii) other Investments in any Person having an aggregate fair market value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value) that, when taken together with all other
Investments made pursuant to this clause (xii) since the Closing Date, do not
exceed $50 million.

 

“Permitted Joint Venture” shall mean any entity owned 50% or more by Ventas
and/or any of its Subsidiaries, if (i) such entity is engaged in a Permitted
Business and (ii) Ventas has the right to appoint at least half of the Board of
Directors or similar governing body of such entity.

 

“Permitted Refinancing Debt” shall mean any Debt of Ventas and its Subsidiaries
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace,

 

26



--------------------------------------------------------------------------------

defease or refund other Debt of Ventas or any of its Subsidiaries (other than
intercompany Debt); provided, however that:

 

(i) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Debt does not exceed the principal amount (or accreted value, if
applicable) of the Debt extended, refinanced, renewed, replaced, defeased or
refunded (plus all accrued interest on the Debt and the amount of all expenses
and premiums incurred in connection therewith);

 

(ii) such Permitted Refinancing Debt has a final maturity date later than the
final maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Debt being extended,
refinanced, renewed, replaced, defeased or refunded;

 

(iii) if the Debt being extended, refinanced, renewed, replaced, defeased or
refunded is subordinated in right of payment to the Loans and Obligations under
this Credit Agreement, such Permitted Refinancing Debt has a final maturity date
later than the final maturity date of, and is subordinated in right of payment
to, the Loans and Obligations under this Credit Agreement on terms at least as
favorable to the holders of the Loans and Obligations under this Credit
Agreement as those contained in the documentation governing the Debt being
extended, refinanced, renewed, replaced, defeased or refunded; and

 

(iv) such Debt is incurred either by Ventas or by one of its Subsidiaries who is
the obligor of the Debt being extended, refinanced, renewed, replaced, defeased
or refunded.

 

“Person” shall mean any natural person, corporation, partnership, limited
liability partnership, limited liability company, trust, joint venture,
association, company, estate, unincorporated organization or government or any
agency or political subdivision thereof.

 

“Plan” shall mean an employee pension benefit plan within the meaning of Section
3(2) of ERISA, other than a Multiemployer Plan, maintained or contributed to by
any Credit Party or any ERISA Affiliate, or otherwise pursuant to which any
Credit Party could have liability.

 

“Premises” shall mean any real property currently or formerly owned, leased or
operated by any Credit Party or any Subsidiary of any Credit Party, including,
but not limited to, all soil, surface water, or groundwater thereat.

 

“Prepayment Date” shall have the meaning given to such term in Section 2.7(f)
hereof.

 

“Prime Rate” shall mean, for any applicable period, the rate per annum in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, changing as and when such rate changes are so announced. Such rate
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

27



--------------------------------------------------------------------------------

“Prior Credit Agreement” shall have the meaning given to such term in the
Introductory Statement of this Credit Agreement.

 

“Prior Term Loan” shall have the meaning given to such term in the Introductory
Statement of this Credit Agreement.

 

“Pro Forma Basis” shall mean, for purposes of determining the applicable pricing
level under the definition of “Applicable Percentage”, determining Consolidated
EBITDA and determining compliance with the Stipulated Debt Service Coverage
Ratio and any financial covenant hereunder, that the subject transaction shall
be deemed to have occurred as of the first day of the period of four consecutive
fiscal quarters ending as of the end of the most recent fiscal quarter for which
annual or quarterly financial statements shall have been delivered in accordance
with the provisions of this Credit Agreement. Further, for purposes of making
calculations on a “Pro Forma Basis” hereunder, (i) in the case of an Asset
Disposition, (A) income statement items (whether positive or negative)
attributable to the property, entities or business units that are the subject of
such Asset Disposition shall be excluded to the extent relating to any period
prior to the date of the subject transaction, and (B) Indebtedness paid or
retired in connection with the subject transaction shall be deemed to have been
paid and retired as of the first day of the applicable period; (ii) in the case
of an Acquisition, (A) income statement items (whether positive or negative)
attributable to the property, entities or business units that are the subject of
such Acquisition shall be included to the extent relating to any period prior to
the date of the subject transaction, and (B) Indebtedness incurred in connection
with the subject transaction shall be deemed to have been incurred as of the
first day of the applicable period (and interest expense shall be imputed for
the applicable period utilizing the actual interest rates thereunder or, if
actual rates are not ascertainable, assuming prevailing interest rates
hereunder) and (iii) in the case of the issuance or exercise of an Equity
Interest, Indebtedness paid or retired in connection therewith shall be deemed
to have been paid and retired as of the first day of the applicable period.

 

“Property Value” shall mean, with regard to each Mortgaged Property, (i)
initially, the market value for the leased fee interest (or the leasehold
interest, as applicable) in such Mortgaged Property determined by a Valuation
delivered to the Administrative Agent pursuant to Section 4.1(k)(vi) and set
forth on Schedule 3.23(a) or 3.23(b), and (ii) thereafter, the market value for
the leased fee interest (or the leasehold interest, as applicable) in such
Mortgaged Property (or an added or substituted Mortgaged Property) determined in
accordance with the most recent Valuation conducted in accordance with the terms
of this Credit Agreement, or as otherwise agreed by the Borrower and the
Required Lenders.

 

“Purchasing Lender” shall have the meaning given to such term in Section
2.11(e).

 

“Qualified CMBS Transaction” shall mean (i) the CMBS Transaction and (ii) any
other transaction or series of transactions entered into by Ventas or any of its
Subsidiaries pursuant to which Ventas or any of its Subsidiaries sells, conveys
or otherwise transfers to a Special Purpose Subsidiary or grants a security
interest in, any Real Estate Assets or mortgage receivables (whether now
existing or arising in the future) of Ventas or any of its Subsidiaries, and any
assets related thereto including, without limitation, all collateral securing
such Real Estate Assets or mortgage receivables, all contracts and all
guarantees or other obligations in respect of such Real Estate Assets or
mortgage receivables, proceeds of such Real Estate Assets or mortgage
receivables and other assets which are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving Real Estate Assets or mortgage
receivables.

 

28



--------------------------------------------------------------------------------

“Rate Determination Date” shall have the meaning given to such term in the
definition of “Applicable Percentage”.

 

“Real Estate Assets” shall mean, as of any date, the real estate assets of
Ventas and its Subsidiaries on such date, on a consolidated basis, determined in
accordance with GAAP.

 

“Real Estate Revenues” shall mean, with respect to any Real Estate Asset of
Ventas and its Subsidiaries owned as of the 2002 Closing Date, the rental
revenues generated by such Real Estate Asset for Ventas and its Subsidiaries
during the four-quarter period ending March 31, 2002 all as set forth on
Schedule 1.1(b).

 

“Real Property Assets” shall mean as of any time, all parcels of real property,
owned or leased at such time directly or indirectly by any Credit Party or any
Subsidiary of a Credit Party, together with in each case, all buildings,
improvements, appurtenant fixtures and equipment, easements and other property
and rights incidental to the ownership or lease (as applicable) of such parcel
of real property or any of the foregoing; provided, however, that Real Property
Assets shall not include (x) any property subject to a Sandwich Lease or any
Qualified CMBS Transaction and (y) the Borrower’s corporate offices.

 

“Register” shall have the meaning given to such term in Section 12.3(e).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“REIT” shall mean a real estate investment trust as defined in Sections 856-860
of the Code.

 

“Related Fund” shall mean, with respect to any Lender that is a Fund that
invests in the type of credit extended hereunder, any other Fund that (i)
invests in such type of credit, (ii) is advised or managed by the same
investment advisor as such Lender, and (iii) has been advised or managed by such
same investment advisor for a period of not less than 120 days.

 

“Release” shall mean any discharging, disposing, emitting, leaking, pumping,
pouring, emptying, injecting, escaping, leaching, dumping or spilling of any
Hazardous Material into the Environment.

 

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA.

 

“Required Lenders” shall mean, at any time, Lenders having in the aggregate more
than fifty percent (50%) of the Commitments or, if the Commitments have been
terminated, Lenders having in the aggregate more than fifty percent (50%) of the
aggregate principal amount of the Loan Obligations outstanding (taking into
account in each case Participation Interests or obligations to participate
therein); provided that the Commitments of, and outstanding principal amount of
Loan Obligations (taking into account Participation Interests or obligations to

 

29



--------------------------------------------------------------------------------

participate therein) owing to, a Defaulting Lender shall be excluded for
purposes hereof in making a determination of Required Lenders.

 

“Required Revolving Lenders” shall mean, at any time, Revolving Lenders having
in the aggregate more than fifty percent (50%) of the Revolving Commitments or,
if the Revolving Commitments have been terminated, Lenders having in the
aggregate more than fifty percent (50%) of the aggregate principal amount of the
Revolving Obligations outstanding (taking into account in each case
Participation Interests or obligations to participate therein); provided that
the Revolving Commitments of, and outstanding principal amount of Revolving
Obligations (taking into account Participation Interests or obligations to
participate therein) owing to, a Defaulting Lender shall be excluded for
purposes hereof in making a determination of Required Revolving Lenders.

 

“Required Tranche B Term Lenders” shall mean, at any time, Tranche B Term
Lenders having in the aggregate more than fifty percent (50%) of the outstanding
principal amount of the Tranche B Term Loan (taking into account obligations to
participate therein); provided that the outstanding principal amount of the
Tranche B Term Loan (taking into account obligations to participate therein)
owing to, a Defaulting Lender shall be excluded for purposes hereof in making a
determination of Required Tranche B Term Lenders.

 

“Requirements” shall mean all applicable present and future laws, statutes,
codes, ordinances, orders, judgments, decrees, injunctions, rules, regulations
and requirements of every Governmental Authority having jurisdiction over any
Credit Party or any Mortgaged Property or Collateral and all restrictive
covenants applicable to any Mortgaged Property.

 

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

 

“Restricted Payment” shall have the meaning given such term in Section 6.3.

 

“Revolving Commitment” shall mean the commitment of a Lender to make Revolving
Loans to the Borrower and to participate in Letters of Credit from the Initial
Date applicable to such Lender through the Revolving Commitment Termination
Date, up to an aggregate amount, at any one time outstanding, not in excess of
the amount set forth (i) opposite such Lender’s name under the column entitled
“Revolving Commitment” on Schedule 1, or (ii) in any applicable Assignment and
Assumption(s) to which such Lender may be a party, as the case may be, as such
amount may be reduced or increased from time to time in accordance with the
terms of this Credit Agreement (including, without limitation, pursuant to
Section 12.11 hereof).

 

“Revolving Commitment Percentage” shall mean, for each Lender, a fraction
(expressed as a percentage) the numerator of which is the Revolving Commitment
of such Lender at such time and the denominator of which is the Total Revolving
Committed Amount at such time. The initial Revolving Commitment Percentage of
each Lender is set forth on Schedule 1.

 

“Revolving Commitment Termination Date” shall mean September 8, 2007, as such
date may be extended hereunder.

 

“Revolving Lender” shall mean any Lender holding a Revolving Commitment
hereunder.

 

“Revolving Loans” shall have the meaning given to such term in Section 2.1(a)
hereof.

 

30



--------------------------------------------------------------------------------

“Revolving Note” or “Revolving Notes” shall mean the promissory notes in favor
of each of the Lenders evidencing the Revolving Loans in substantially the form
attached as Exhibit F-1, individually or collectively, as appropriate, as such
promissory notes may be amended, modified, supplemented, extended, renewed or
replaced from time to time.

 

“Revolving Obligations” shall mean, as of any date, the aggregate principal
amount of all Revolving Loans outstanding plus the aggregate principal amount of
LOC Obligations outstanding plus the aggregate principal amount of Swingline
Loans outstanding on such date.

 

“S&P” shall mean Standard & Poor’s Ratings Group (presently a division of The
McGraw-Hill Companies, Inc.) or, if such company shall cease to issue ratings,
another nationally recognized statistical rating company selected in good faith
by mutual agreement of the Administrative Agent and the Borrower.

 

“Sandwich Leases” shall mean any and all leases, subleases, guaranties and other
agreements described on Schedule 1.1(a) hereto.

 

“SEC” shall mean the United States Securities and Exchange Commission, or any
successor thereto.

 

“SEC Filing Extension” shall mean any extension of the deadline for the filing
of any report, statement or other matter with, or required by, the SEC.

 

“Secured Debt” shall mean all Debt of Ventas and its Subsidiaries secured by a
mortgage, lien, charge, pledge or security interest or other encumbrance on the
property of Ventas or any of its Subsidiaries.

 

“Secured Parties” shall mean the Administrative Agent, the Issuing Bank, the
Lenders and the Hedging Banks, and each of their respective successors and
assigns.

 

“Securitization Transaction” shall mean any financing transaction or series of
financing transactions that have been or may be entered into by Ventas or any of
its Consolidated Subsidiaries pursuant to which such Person may sell, convey or
otherwise transfer to (i) a Subsidiary or Affiliate (a “Securitization
Subsidiary”), or (ii) any other Person, or may grant a security interest in, any
accounts receivable, notes receivable, rights to future lease payments or
residuals or other similar rights to payment (“Securitization Receivables”)
(whether such Securitization Receivables are then existing or arising in the
future) of such Person, and any assets related thereto, including, without
limitation, all security interests in merchandise or services financed thereby,
the proceeds of such Securitization Receivables, and other assets that are
customarily sold or in respect of which security interests are customarily
granted in connection with securitization transactions involving such assets.

 

“Special Purpose Subsidiaries” shall mean (i) Ventas Finance I, Inc., Ventas
Specialty I, Inc., Ventas Finance I, LLC, and Ventas Specialty I, LLC, and (ii)
any Subsidiary Entity of Ventas or any successor to any of them (other than the
Borrower and Ventas Capital Corporation) that is designated by the Ventas Board
of Directors as a Special Purpose Subsidiary pursuant to a board resolution, but
only to the extent that such Subsidiary Entity: (1) has no Debt other than
Non-Recourse Debt; (2) is not party to any agreement, contract, arrangement or
understanding with Ventas or any of its Subsidiaries unless the terms of any
such agreement, contract, arrangement or understanding are no less favorable to
Ventas or such Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of Ventas; (3) is a Person with

 

31



--------------------------------------------------------------------------------

respect to which neither Ventas nor any of its Subsidiaries has any direct or
indirect obligation (a) to subscribe for additional Equity Interests or (b) to
maintain or preserve such Person’s financial condition or to cause such Person
to achieve any specified levels of operating results; (4) has not guaranteed or
otherwise directly or indirectly provided credit support for any Debt of Ventas
or any of its Subsidiaries, other than pursuant to Standard Securitization
Undertakings; and (5) has at least one director on its Board of Directors that
is not a director or executive officer of Ventas or any of its Subsidiaries and
has at least one executive officer that is not a director or executive officer
of Ventas or any of its Subsidiaries. Any designation of a Subsidiary Entity of
Ventas as a Special Purpose Subsidiary will be evidenced to the Agent by
delivering to the Agent a certified copy of the board resolution giving effect
to such designation and an officers’ certificate certifying that such
designation complied with the preceding conditions and was permitted by Section
6.3 hereof. If, at any time, any Special Purpose Subsidiary would fail to meet
the preceding requirements as a Special Purpose Subsidiary, it will thereafter
cease to be a Special Purpose Subsidiary and any Debt of such Subsidiary Entity
will be deemed to be incurred by a Subsidiary of Ventas, as of such date and, if
such Debt is not permitted to be incurred as of such date by Section 6.1 hereof,
Ventas will be in default of such section.

 

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by Ventas or any Subsidiary which are
reasonably customary in a Qualified CMBS Transactions by the parent or
sponsoring entity.

 

“Standby Letter of Credit Fee” shall have the meaning provided in Section
2.5(b)(i).

 

“Stipulated Debt Service” shall mean the aggregate amount of annual principal
and interest payments that would be due and payable in a given year, utilizing
(for purposes of said calculation purposes only) the following factors:

 

Principal loan amount =

   Average outstanding principal balance of Loan Obligations for the first full
month immediately prior to the measurement date

Interest rate =

   7.5% per annum

Amortization =

   25 year level-payment amortization

 

Any such computation of Stipulated Debt Service shall be made solely for
purposes of calculating the Stipulated Debt Service Coverage Ratio under this
Credit Agreement, and no such Stipulated Debt Service amount, nor any factors
used in calculating the same, shall amend, waive or otherwise alter the manner
in which the actual principal and interest payments due and payable from the
Borrower are determined under this Credit Agreement with respect to any
Revolving Loan, the Tranche B Term Loan (if applicable), any Swingline Loan or
any LOC Obligations.

 

“Stipulated Debt Service Coverage Ratio” shall mean, as of each measurement
date, the ratio of (i) Borrowing Base Rental Income to (ii) Stipulated Debt
Service.

 

“Subordinated Debt” shall mean Debt which by the terms of such Debt is
subordinated in right of payment to the principal of and interest and premium,
if any, on the Loans and Obligations owing hereunder and the guaranties thereof.

 

“Subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of

 

32



--------------------------------------------------------------------------------

which at least a majority of the voting stock or other ownership interests
having ordinary voting power for the election of directors (or the equivalent)
is, at the time as of which any determination is being made, owned or controlled
by such Person or one or more subsidiaries of such Person or by such Person and
one or more subsidiaries of such Person; provided, however, that the Special
Purpose Subsidiaries shall not be deemed to be Subsidiaries of Ventas, except to
the following extent: (i) they shall be Subsidiaries for purposes of the
definition of “Joint Venture” herein, the representations and warranties
contained in Sections 3.7 and 3.19 hereof, and the Credit Parties’ compliance
with Section 5.12(a) hereof, and (ii) if they would be required to be
consolidated with Ventas for financial reporting purposes in accordance with
GAAP, then they shall be Consolidated Subsidiaries for purposes of Sections
5.1(a), (b) and (n) hereof and for purposes of determining Consolidated EBITDA,
Consolidated Fixed Charges, Consolidated Funded Debt, Consolidated Interest
Expense, Consolidated Net Income, Consolidated Gross Asset Value and
Consolidated Total Liabilities.

 

“Subsidiary Entity” means, for any Person, any corporation or other entity of
which a majority of the Capital Stock of such Person (that is at the time
entitled to vote in the election of the Board of Directors of such Person) is
owned, directly or indirectly, by such Person or one or more other Subsidiary
Entities of such Person.

 

“Subsidiary Investments” means, with respect to any Person, all direct or
indirect investments by such Person in other Persons (including Affiliates) in
the forms of loans (including Guarantees or other obligations), advances or
capital contributions (excluding commission, travel and similar advances to
directors, officers and employees made in the ordinary course of business),
purchases or other acquisitions for consideration of Debt, Equity Interests or
other securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. “Subsidiary
Investments” shall exclude extensions of trade credit on commercially reasonable
terms in accordance with normal trade practices.

 

“Swingline Commitment” shall mean, with respect to the Swingline Lender, the
commitment of the Swingline Lender to make Swingline Loans hereunder and, with
respect to each other Lender, the commitment of such Lender to purchase
Participation Interests in Swingline Loans hereunder.

 

“Swingline Committed Amount” shall have the meaning given to such term in
Section 2.1(c).

 

“Swingline Lender” shall mean Bank of America.

 

“Swingline Loan” shall have the meaning given to such term in Section 2.1(c).

 

“Swingline Note” shall mean the promissory note in favor of the Swingline Lender
evidencing the Swingline Loans, as such note may be amended, modified,
supplemented, extended, renewed or replaced from time to time.

 

“Synthetic Lease” shall mean any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease under GAAP.

 

“Tax Amount” shall mean, with respect to any Person, for any period, the
combined federal, state and local income taxes that would be paid by such Person
if it were a Delaware

 

33



--------------------------------------------------------------------------------

corporation filing separate tax returns with respect to its Taxable Income for
such period; provided, however, that in determining the Tax Amount, the effect
thereon of any net operating loss carryforwards or other carryforwards or tax
attributes, such as alternative minimum tax carryforwards, that would have
arisen if such Person were a Delaware corporation shall be taken into account.
Notwithstanding anything to the contrary, Tax Amount shall not include taxes
resulting from such Person’s reorganization as or change in its status to a
corporation.

 

“Taxable Income” shall mean, with respect to any Person for any period, the
taxable income or loss of such Person for such period for federal income tax
purposes; provided, however that (i) all items of income, gain, loss or
deduction required to be state separately pursuant to Section 703(a)(1) of the
Code shall be included in taxable income or loss, (ii) any basis adjustment made
in connection with an election under Section 754 of the Code shall be
disregarded and (iii) such taxable income shall be increased or such taxable
loss shall be decreased by the amount of any interest expense incurred by such
Person that is not treated as deductible for federal income tax purposes by a
partner or member of such Person.

 

“10% Stockholder” shall mean any Person who beneficially owns 10% or more of the
total voting power of the Capital Stock that is at the time entitled to vote in
the election of the Board of Directors of Ventas.

 

“Term Lenders” shall mean the Tranche B Term Lenders, if applicable.

 

“Term Loan” shall mean the Tranche B Term Loan, if applicable.

 

“Term Loan Commitment” shall mean the Tranche B Term Loan Commitment, if
applicable.

 

“Term Note” or “Term Notes” shall mean the promissory notes in favor of each of
the Lenders evidencing the Tranche B Term Loan, if applicable, in substantially
the form attached as Exhibit F-2, individually or collectively, as appropriate,
as such promissory notes may be amended, modified, supplemented, extended,
renewed or replaced from time to time.

 

“Title Company” shall mean First American Title Insurance Company or any other
title insurance company of recognized national standing which is acceptable to
the Administrative Agent in its sole discretion.

 

“Title Policy” shall mean, with respect to any Mortgaged Property, a mortgagee
policy of title insurance (ALTA or the equivalent) insuring the Mortgage as a
first priority Lien on such Mortgaged Property in favor of the Administrative
Agent (for the benefit of the Secured Parties), free of all Liens other than
Permitted Encumbrances or such Liens as may be noted on such policy of title
insurance and acceptable to the Administrative Agent, which policy of title
insurance shall be issued by a Title Company in a policy amount reasonably
acceptable to the Borrower and the Administrative Agent (but with the aggregate
amount of title insurance to be provided by all of the Title Policies as to all
of the Mortgaged Properties not to exceed $300,000,000.00) and with endorsements
and exceptions to coverage reasonably acceptable to the Borrower and the
Administrative Agent.

 

“Total Assets” shall mean, as of any date, the sum of (i) in the case of any
Real Estate Assets that were owned as of the 2002 Closing Date and that are
owned as of such date, the Real Estate Revenues specified for such Real Estate
Assets on Schedule 1.1(b), divided by 0.10, plus (ii) the costs (original costs
plus capital improvements before depreciation and amortization) of

 

34



--------------------------------------------------------------------------------

all Real Estate Assets acquired after the 2002 Closing Date that are then owned
by Ventas or any of its Subsidiaries and (iii) the book value of all assets
(excluding Real Estate Assets and intangibles) of Ventas and its Subsidiaries on
a consolidated basis determined in accordance with GAAP.

 

“Total Commitments” shall mean the aggregate amount of the Revolving Commitments
and the Tranche B Term Loan Commitment.

 

“Total Revolving Committed Amount” shall have the meaning given to such term in
Section 2.1(a).

 

“Total Unencumbered Assets” shall mean, as of any date, the Total Assets of
Ventas and its Subsidiaries as of such date that do not secure any portion of
Secured Debt, on a consolidated basis determined in accordance with GAAP.

 

“Trade Letter of Credit Fee” shall have the meaning provided in Section
2.5(b)(ii).

 

“Tranche B Term Lenders” shall mean, upon establishment of a Tranche B Term Loan
facility under Section 2.1(d) and until the funding of the Tranche B Term Loan,
Lenders holding Tranche B Term Loan Commitments and, thereafter, Lenders holding
Tranche B Term Loans.

 

“Tranche B Term Loan” shall have the meaning given such term in Section 2.1(d).

 

“Tranche B Term Loan Commitment” shall mean, upon establishment of a Tranche B
Term Loan facility under Section 2.1(d), the commitment of each Tranche B Term
Lender to make its portion of the Tranche B Term Loan hereunder, being the
dollar amount set forth opposite such Lender’s name on Schedule 1 hereto, as
such amount may be reduced or changed pursuant to Sections 2.1(f) and 2.7;
provided that for purposes of making determinations of Required Lenders
hereunder and for other purposes after date of advance of Tranche B Term Loan,
the principal amount of the “Tranche B Term Loan Commitments” hereunder shall be
the outstanding principal amount of the Tranche B Term Loan.

 

“Tranche B Term Loan Commitment Percentage” shall mean with respect to any
Tranche B Term Lender, the percentage of the aggregate Tranche B Term Loan
Commitments represented by such Lender’s Tranche B Term Loan Commitment.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York at the relevant time.

 

“Unsecured Debt” shall mean any Debt of Ventas or its Subsidiaries that is not
Secured Debt.

 

“Valuation” shall mean, with respect to any Mortgaged Property, a formal
appraisal or other valuation of the market value of the leased fee interest (or
leasehold interest, as applicable) in such Mortgaged Property in form and
substance acceptable to the Administrative Agent prepared by a reputable
appraiser or other valuation professional reasonably acceptable to the
Administrative Agent; provided that, if so required by Applicable Law or,
following an Event of Default, if required by the Administrative Agent, such
valuation, in the judgment of counsel to the Administrative Agent, shall be an
appraisal that complies with all of the provisions of the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, as amended, the rules and
regulations adopted pursuant thereto, and all other requirements of Applicable
Law.

 

35



--------------------------------------------------------------------------------

“Ventas” shall mean Ventas, Inc., a Delaware corporation, and its permitted
successors.

 

“Ventas Preferred Stock” shall mean any and all preferred stock or other equity
securities in Ventas, which enjoy a prior right of dividend payment vis-à-vis
the common stock of Ventas.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Debt at any
date, the number of years obtained by dividing:

 

(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the Debt, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by

 

(b) the then outstanding principal amount of such Debt.

 

Section 1.2 Accounting Terms.

 

(a) Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared in accordance with GAAP. All calculations made for
the purposes of determining compliance with this Credit Agreement shall (except
as otherwise expressly provided herein) be made by application of GAAP on a
basis consistent with the most recent annual or quarterly financial statements
delivered pursuant to Section 5.1 (or, prior to the delivery of the first
financial statements pursuant to Section 5.1, consistent with the annual audited
financial statements referenced in Section 3.6(a) hereof); provided, however, if
(i) the Borrower shall object to determining such compliance on such basis at
the time of delivery of such financial statements due to any change in GAAP or
the rules promulgated with respect thereto or (ii) the Administrative Agent or
the Required Lenders shall so object in writing within sixty days after delivery
of such financial statements, then such calculations shall be made on a basis
consistent with the most recent financial statements delivered by the Credit
Parties to the Lenders as to which no such objection shall have been made. Any
other prorations utilized by the Borrower in making any calculation under this
Credit Agreement shall be subject to the approval of the Administrative Agent in
its sole discretion.

 

(b) Determinations of (i) the applicable pricing level under the definition of
“Applicable Percentage”, (ii) compliance with the financial covenants hereunder
and (iii) the Stipulated Debt Service Coverage Ratio shall be made on a Pro
Forma Basis.

 

Section 1.3 Letter of Credit Amounts.

 

Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit after giving effect to all increases thereof contemplated by
such Letter of Credit or the LOC Documents related thereto, whether or not such
maximum face amount is in effect at such time.

 

36



--------------------------------------------------------------------------------

ARTICLE 2

 

THE LOANS

 

Section 2.1 Commitments.

 

(a) Revolving Commitment. During the Commitment Period, subject to the terms and
conditions hereof, each Revolving Lender severally agrees to make revolving
credit loans (the “Revolving Loans”) to the Borrower in Dollars from time to
time in the amount of such Revolving Lender’s Revolving Commitment Percentage of
the Revolving Loans requested by the Borrower hereunder for the purposes
hereinafter set forth; provided that (i) the aggregate principal amount of
Revolving Obligations outstanding shall not at any time exceed THREE HUNDRED
MILLION DOLLARS ($300,000,000) (as such amount may be increased or reduced from
time to time in accordance with the provisions hereof, the “Total Revolving
Committed Amount”), (ii) the aggregate principal amount of Loan Obligations
outstanding shall not at any time exceed the Borrowing Base, and (iii) with
regard to each Revolving Lender individually, such Revolving Lender’s Revolving
Commitment Percentage of the Revolving Obligations outstanding shall not at any
time exceed such Revolving Lender’s Revolving Commitment. Revolving Loans may
consist of Base Rate Loans or Eurodollar Rate Loans, or a combination thereof,
as the Borrower may request, and may be repaid and reborrowed in accordance with
the provisions hereof.

 

(b) Letter of Credit Commitment. During the Commitment Period, subject to the
terms and conditions hereof, if any, and such other terms and conditions which
the Issuing Bank may require, the Issuing Bank shall issue, and the Revolving
Lenders shall participate in, such Letters of Credit in Dollars as the Borrower
may request for its own account or for the account of another Credit Party as
provided herein, in a form acceptable to the Issuing Bank, for the purposes
hereinafter set forth; provided that (i) the aggregate principal amount of LOC
Obligations shall not at any time exceed THIRTY MILLION DOLLARS ($30,000,000)
(as such amount may be increased in accordance with the provisions of Section
2.1(e)(vii) or decreased in accordance with the provisions of Section 2.6(b),
the “LOC Committed Amount”), (ii) the aggregate principal amount of Revolving
Obligations outstanding at any time shall not exceed the Total Revolving
Committed Amount, (iii) the aggregate principal amount of Loan Obligations
outstanding shall not at any time exceed the Borrowing Base, and (iv) with
regard to each Revolving Lender individually, such Revolving Lender’s Revolving
Commitment Percentage of Revolving Obligations outstanding at any time shall not
exceed such Revolving Lender’s Revolving Commitment. Letters of Credit shall not
have an original expiry date more than one year from the date of issuance or
extension. No Letter of Credit shall be issued during the six-month period
immediately prior to the Revolving Commitment Termination Date or have an expiry
date, whether as originally issued or by extension, extending beyond the
Revolving Commitment Termination Date. The issuance date of each Letter of
Credit shall be a Business Day.

 

(c) Swingline Commitment. During the Commitment Period, subject to the terms and
conditions hereof, the Swingline Lender agrees to make certain revolving credit
loans (the “Swingline Loans”) to the Borrower in Dollars from time to time for
the purposes hereinafter set forth; provided that (i) the aggregate principal
amount of Swingline Loans outstanding shall not at any time exceed FIFTY MILLION
DOLLARS ($50,000,000) (as such amount may be increased in accordance with the
provisions of Section 2.1(e)(vii) or decreased in accordance with the provisions
of Section 2.6(b), the “Swingline Committed Amount”) and (ii) the aggregate
principal amount of Loan Obligations outstanding shall not at any time exceed
the Borrowing Base. Each Swingline Loan shall be repaid three (3) days after the
date of borrowing and shall be a Base Rate Loan. Swingline Loans may be repaid
and reborrowed in accordance with the provisions hereof.

 

37



--------------------------------------------------------------------------------

(d) Term Loan Commitment. At any time after the Closing Date, the Borrower may
elect to establish a Tranche B Term Loan hereunder as provided in Section 2.1(f)
below, and in such case, each Lender with a Tranche B Term Loan Commitment will
severally agree to make its Tranche B Term Loan Commitment Percentage of a term
loan (the “Tranche B Term Loan”) in Dollars to the Borrower in the aggregate
principal amount of the Tranche B Term Loan established thereunder. Amounts
repaid on the Tranche B Term Loan may not be reborrowed.

 

(e) Increase in Total Revolving Committed Amount. Subject to the terms and
conditions set forth herein, the Borrower may at any time upon notice to the
Administrative Agent increase the Total Revolving Committed Amount by up to One
Hundred Fifty Million Dollars ($150,000,000) to not more than an aggregate
principal amount of FOUR HUNDRED FIFTY MILLION DOLLARS ($450,000,000); provided
that:

 

(i) each increase in the Revolving Commitment of an existing Lender and each new
Revolving Commitment from a new Lender shall be in a minimum aggregate principal
amount of $5,000,000 and integral multiples of $1,000,000 in excess thereof (or
the remaining amount, if less);

 

(ii) the conditions to the making of a Revolving Loan set forth in Section 4.2
shall have been satisfied or waived;

 

(iii) the Borrower shall obtain commitments for the amount of the increase from
existing Lenders or other commercial banks or financial institutions that would
qualify as Eligible Assignees; provided that such other commercial banks and
financial institutions join in this Credit Agreement as Lenders by joinder
agreement or other arrangement reasonably acceptable to the Administrative
Agent;

 

(iv) if any Revolving Loans are outstanding at the time of any such increase,
the Borrower shall make such payments and adjustments on the Revolving Loans
(including payment of any amounts owing under Section 2.10) as necessary to give
effect to the revised commitment percentages and commitment amounts;

 

(v) after giving effect to any such increase, the Total Commitments shall not
exceed FOUR HUNDRED FIFTY MILLION DOLLARS ($450,000,000);

 

(vi) in connection with any such increase, (A) Schedule 1 shall be revised to
reflect the Revolving Commitments, Revolving Commitment Percentages, Tranche B
Term Loan Commitments and Tranche B Term Loan Commitment Percentages of the
Lenders after giving effect thereto, (B) the Borrower will provide supporting
corporate resolutions, legal opinions, notes and other items as may be
reasonably requested by the Administrative Agent and the Lenders in connection
therewith, and (C) the Borrower will pay all fees and expenses related thereto;
and

 

(vii) on any date that the Total Revolving Committed Amount is increased
pursuant to this Section 2.1(e), the LOC Committed Amount shall also be
increased proportionately to an amount equal to ten percent (10%) of the Total
Revolving Committed Amount, and the Swingline Committed Amount shall also be
increased proportionately to an amount equal to the lesser of (i) twenty percent
(20%) of the Total Revolving Committed Amount, or (ii) $50,000,000.

 

38



--------------------------------------------------------------------------------

(f) Establishment of the Tranche B Term Loan. At any time during the Commitment
Period, subject to the terms and conditions set forth herein, the Borrower may
request the Tranche B Term Loan upon notice to the Administrative Agent;
provided that:

 

(i) the Tranche B Term Loan shall be made in a single funding in the amount
requested by the Borrower in an aggregate principal amount not greater than the
remaining unused portion of the Total Commitments;

 

(ii) the conditions precedent to the making of a Loan set forth in Section 4.2
shall be satisfied or waived by both (A) the Required Revolving Lenders and (B)
the Required Tranche B Term Lenders on or prior to the date of funding of the
Tranche B Term Loan;

 

(iii) the Borrower shall obtain Tranche B Term Loan Commitments for the amount
of the Tranche B Term Loan from existing Lenders or other commercial banks or
financial institutions that would be Eligible Assignees; provided that such
other commercial banks and financial institutions join in this Credit Agreement
as Lenders by joinder agreement or other arrangement reasonably acceptable to
the Administrative Agent (confirming, among other things, the Applicable
Percentage for the Tranche B Term Loan). The Total Commitments shall not exceed
$450,000,000 and the Loan Obligations after giving effect to such Tranche B Term
Loan shall not exceed the Borrowing Base; and

 

(iv) in connection with the Tranche B Term Loan, (A) Schedule 1 shall be revised
to reflect the Revolving Commitments, Revolving Commitment Percentages, Tranche
B Term Loan Commitments and Tranche B Term Loan Commitment Percentages of the
Lenders after giving effect thereto, (B) the Borrower will provide supporting
corporate resolutions, legal opinions, notes and other items as may be
reasonably requested by the Administrative Agent and the Lenders in connection
therewith, and (C) the Borrower will pay all fees and expenses related thereto.

 

(g) One Time Extension of Revolving Commitment Termination Date. The Borrower
may, at its option, on a one-time basis, elect to extend the Revolving
Commitment Termination Date for an additional period of one year to September 8,
2008; provided that:

 

(i) the Borrower shall give written notice to the Administrative Agent of its
election to extend the Revolving Commitment Termination Date not less than
thirty (30) days, prior to the original Revolving Commitment Termination Date;

 

(ii) the conditions precedent to the making of a Loan set forth in subsections
(b) and (c) of Section 4.2 shall be satisfied or waived by the Required
Revolving Lenders on the date of the request for extension and the Borrower
shall give written confirmation thereof;

 

(iii) receipt by the Administrative Agent of an updated and current Valuation
for the Mortgaged Properties; and

 

(iv) receipt by the Administrative Agent of payment by the Borrower of an
extension fee of twenty basis points (0.20%) on the aggregate amount of
Revolving Commitments for the ratable benefit of the Revolving Lenders.

 

39



--------------------------------------------------------------------------------

Section 2.2 Method of Borrowing.

 

(a) Method of Borrowing. The Borrower shall request an Extension of Credit by
submitting a Notice of Borrowing or a Letter of Credit Application, as
applicable (or by telephonic notice promptly confirmed in writing) as follows:

 

(i) Revolving Loans. In the case of Revolving Loans, by submitting a Notice of
Borrowing to the Administrative Agent not later than 11:00 a.m. (Charlotte,
North Carolina time) on the Business Day prior to the date of the requested
borrowing in the case of Base Rate Loans, and on the third Business Day prior to
the date of the requested borrowing in the case of Eurodollar Rate Loans. Each
such Notice of Borrowing shall be irrevocable and shall specify (A) that a
Revolving Loan is requested, (B) the date of the requested borrowing (which
shall be a Business Day), (C) the aggregate principal amount to be borrowed, and
(D) whether the borrowing shall be comprised of Base Rate Loans, Eurodollar Rate
Loans or a combination thereof, and if Eurodollar Rate Loans are requested, the
Interest Period(s) therefor; provided that if in connection with any such
request for a Revolving Loan, the Borrower shall fail to specify (i) an
applicable Interest Period in the case of a Eurodollar Rate Loan, the Borrower
shall be deemed to have requested an Interest Period of one month or (ii) the
Interest Rate Type for the Revolving Loan requested, the Borrower shall be
deemed to have requested a Base Rate Loan. The Administrative Agent shall give
notice to each Revolving Lender promptly upon receipt of each Notice of
Borrowing pursuant to this Section 2.2(a), the contents thereof and such
Revolving Lender’s share of any borrowing to be made pursuant thereto.

 

(ii) Letters of Credit. In the case of Letters of Credit, by submitting a Letter
of Credit Application, appropriately completed and signed by an Authorized
Officer of the Borrower, to the Issuing Bank (with a copy to the Administrative
Agent) not later than 11:00 a.m. (Charlotte, North Carolina time) on the third
Business Day prior to the date of the requested issuance or extension (or such
shorter period as may be agreed by the Issuing Bank). Each such Letter of Credit
Application shall be irrevocable and shall specify in form and details
satisfactory to the Issuing Bank, among other things, (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Issuing Bank may reasonably require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the Issuing
Bank (A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the Issuing Bank may reasonably
require. Additionally, the Borrower shall furnish to the Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any LOC Documents,
as the Issuing Bank or the Administrative Agent may reasonably require.

 

(iii) Swingline Loans. In the case of Swingline Loans, to the Swingline Lender
with a copy to the Administrative Agent not later than 2:00 p.m. (Charlotte,
North Carolina time) on the Business Day of the requested borrowing. Each such
request for borrowing shall be irrevocable and shall specify (A) that a
Swingline Loan is requested, (B) the date of the requested borrowing (which
shall be a Business Day) and (C) the aggregate principal amount to be borrowed.

 

(iv) Term Loan. In the case of a Tranche B Term Loan, to the Administrative
Agent not later than 11:00 a.m. (Charlotte, North Carolina time) on the day of
the requested borrowing

 

40



--------------------------------------------------------------------------------

in the case of Base Rate Loans, and on the third Business Day prior to the day
of the requested borrowing in the case of Eurodollar Rate Loans. Such request
for borrowing of a Tranche B Term Loan shall be irrevocable and shall specify
(A) that an advance of the Tranche B Term Loan is requested, (B) the aggregate
principal amount to be borrowed, and (C) whether the borrowing shall be
comprised of Base Rate Loans, Eurodollar Rate Loans or a combination thereof,
and if Eurodollar Rate Loans are requested, the Interest Period(s) therefor;
provided that if the Borrower shall fail to specify (i) an applicable Interest
Period in the case of a Eurodollar Rate Loan, the Borrower shall be deemed to
have requested an Interest Period of one month or (ii) the Interest Rate Type
for such Term Loan, the Borrower shall be deemed to have requested a Base Rate
Loan. The Administrative Agent shall give notice to each Tranche B Term Lender
promptly upon receipt of each such Notice of Borrowing pursuant to this Section
2.2(a), the contents thereof and such Term Lender’s share of any borrowing to be
made pursuant thereto.

 

(b) Funding of Loans. Each Lender shall make its Revolving Commitment Percentage
or Tranche B Term Loan Commitment Percentage, as the case may be, of the
requested Loans available to the Administrative Agent by 1:00 p.m. (Charlotte,
North Carolina time) on the date specified in the Notice of Borrowing by
deposit, in Dollars, of immediately available funds at the address of the
Administrative Agent set forth in Section 2.15. The amount of the requested
Loans will then be made available to the Borrower by the Administrative Agent as
directed by the Borrower, to the extent the amount of such Loans are made
available to the Administrative Agent. Subject to the terms and conditions of
this Credit Agreement, Swingline Loans shall be funded by the Swingline Lender
on the same Business Day as requested by the Borrower and Letters of Credit
shall be issued by the Issuing Bank on the third Business Day following a
request by the Borrower therefor.

 

No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make Loans hereunder; provided, however, that the failure of
any Lender to fulfill its obligations hereunder shall not relieve any other
Lender of its obligations hereunder. Unless the Administrative Agent shall have
been notified by any Lender prior to the date of any such Loan that such Lender
does not intend to make available to the Administrative Agent its portion of the
Loans to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on the date of
such Loans, and the Administrative Agent, in reliance upon such assumption, may
(in its sole discretion but without any obligation to do so) make available to
the Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender, the Administrative
Agent shall be able to recover such corresponding amount from such Lender. If
such Lender does not pay such corresponding amount upon the Administrative
Agent’s demand therefor, the Administrative Agent will promptly notify the
Borrower, and the Borrower shall immediately pay such corresponding amount to
the Administrative Agent. The Administrative Agent shall also be entitled to
recover from such Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent (i) from
the Borrower at a rate per annum equal to the applicable rate for such Loan
pursuant to the Notice of Borrowing or (ii) from such Lender, at a rate per
annum equal to, during the period to but excluding the date two Business Days
after demand therefor, the Federal Funds Rate, and, thereafter, the Base Rate
plus two percent (2%) per annum.

 

(c) Maximum Number of Eurodollar Rate Loans. Loans may be comprised of no more
than fifteen (15) Eurodollar Rate Loans outstanding at any time. For purposes
hereof, Eurodollar Rate Loans with separate or different Interest Periods will
be considered as separate Eurodollar Rate Loans even if their Interest Periods
expire on the same date.

 

41



--------------------------------------------------------------------------------

(d) Minimum Amounts. Each Revolving Loan shall be (i) in the case of Eurodollar
Rate Loans, in a minimum principal amount of $1,000,000 and integral multiples
of $100,000 in excess thereof (or, if less, the amount by which the Total
Revolving Committed Amount exceeds the Revolving Obligations) and (ii) in the
case of Base Rate Loans, $500,000 and integral multiples of $100,000 in excess
thereof (or, if less, the amount by which the Total Revolving Committed Amount
exceeds the Revolving Obligations). Each Swingline Loan shall be in a minimum
principal amount of $500,000 and integral multiples of $100,000 in excess
thereof (or, if less, the amount by which the Swingline Committed Amount exceeds
the outstanding balance of the Swingline Loans). The Tranche B Term Loan shall
be made in a minimum principal amount of $5,000,000 and integral multiples of
$1,000,000 in excess thereof.

 

Section 2.3 Interest.

 

(a) Subject to subsection (c) below, the Loans shall bear interest at a per
annum rate, payable in arrears on each applicable Interest Payment Date (or at
such other times as may be specified herein), as follows:

 

(i) Base Rate Loans. During such periods as the Loans shall be comprised of Base
Rate Loans, the Adjusted Base Rate; and

 

(ii) Eurodollar Rate Loans. During such periods as the Loans shall be comprised
of Eurodollar Rate Loans, the Adjusted Eurodollar Rate.

 

(b) Accrual of Interest. Interest in respect of any Loan hereunder shall accrue
from and including the date of such Loan to but excluding the date on which such
Loan is paid or, if applicable, converted to a Loan of a different Interest Rate
Type.

 

(c) Legal Maximum. Anything in this Credit Agreement or in any note evidencing
any Loan hereunder to the contrary notwithstanding, the interest rate on the
Loans or with respect to any drawing under a Letter of Credit shall in no event
be in excess of the maximum rate permitted by Applicable Law.

 

(d) Computations of Interest and Fees. Except as expressly provided otherwise
herein, all computations of interest and fees shall be made on the basis of the
actual number of days elapsed over a year of 360 days, except with respect to
computation of interest on Base Rate Loans determined by reference to the Prime
Rate, which shall be calculated based on a year of 365 or 366 days, as the case
may be.

 

Section 2.4 Payments; Evidence of Debt.

 

(a) Repayment of Loans.

 

(i) Revolving Loans. The principal amount of all Revolving Loans shall be due
and payable in full on the Revolving Commitment Termination Date.

 

(ii) Swingline Loans. The principal amount of all Swingline Loans shall be due
and payable in full on the earlier of (A) the maturity date agreed to by the
Swingline Lender (which shall not be less than three (3) days after the funding
of such Swingline Loan) or (B) the Revolving Commitment Termination Date.

 

(iii) Tranche B Term Loan. The principal amount of the Tranche B Term Loan shall
be payable as provided in the joinder pursuant to which the Tranche B Term Loan
facility is established, if applicable.

 

42



--------------------------------------------------------------------------------

(b) Evidence of Debt. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c) Register. The Administrative Agent shall maintain the Register in accordance
with Section 12.3(e), including a record of (i) the amount of each outstanding
Loan hereunder, the Interest Rate Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

 

(d) No Effect on Obligations. The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section 2.4 shall be prima facie
evidence of the existence and amounts of the Obligations recorded therein;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans and the other Obligations in
accordance with the terms of this Credit Agreement.

 

(e) Notes. The Revolving Loans shall be evidenced by the Revolving Notes, and
the Swingline Loans shall be evidenced by the Swingline Note. The Tranche B Term
Loan (if applicable) shall be evidenced by the Term Notes.

 

(f) Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Credit Agreement to the contrary, after the occurrence and
during the continuation of an Event of Default, all amounts collected or
received on or in respect of the Obligations (or other amounts owing under the
Fundamental Documents in connection therewith) shall be paid over or delivered
as follows:

 

FIRST, to the payment of all unreimbursed costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses, excluding the allocated
cost of internal counsel) of the Administrative Agent which are payable by the
Borrower or any of the other Credit Parties pursuant to this Credit Agreement
and any fees owed to the Administrative Agent by the Borrower or any of the
other Credit Parties pursuant to this Credit Agreement;

 

SECOND, to the payment of all unreimbursed costs and expenses of the Lenders
which are payable by the Borrower or any of the other Credit Parties under the
Fundamental Documents;

 

THIRD, to the payment of all accrued but unpaid Facility Fees and Letter of
Credit Fees to the Revolving Lenders and all other fees owed to the Lenders by
the Borrower or any of the other Credit Parties pursuant to this Credit
Agreement;

 

FOURTH, to the payment of accrued but unpaid interest on the Loans;

 

FIFTH, to the payment of the principal outstanding balance of the Loans and the
cash collateralization of LOC Obligations outstanding;

 

SIXTH, to the payment of the remainder of the Obligations or any other amounts
then due and owing under this Credit Agreement or any other Fundamental
Document; and

 

43



--------------------------------------------------------------------------------

EIGHTH, to the payment of the surplus, if any, to the Borrower or to whoever
else may be lawfully entitled to receive such surplus under any applicable court
order.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) except as otherwise provided, the Lenders shall
receive amounts to be applied pursuant to clauses “SECOND”, “THIRD”, “FOURTH”
and “FIFTH” above, ratably first, between the Revolving Lenders and the Tranche
B Term Lenders, in accordance with the relative proportion of Revolving
Obligations outstanding and the Tranche B Term Loan outstanding, respectively,
to all Loan Obligations then outstanding and second, pro rata among the
Revolving Lenders based on their respective Revolving Commitment Percentages,
and among the Tranche B Term Lenders based on their respective Tranche B Term
Loan Commitment Percentages; and (iii) to the extent that any amounts available
for distribution pursuant to clause “FIFTH” above are attributable to the issued
but undrawn amount of outstanding Letters of Credit, such amounts shall be held
by the Administrative Agent in the Cash Collateral Account, shall be subject to
the Lien of the Administrative Agent thereon and applied (A) first, to reimburse
the Issuing Bank for any drawings under such Letters of Credit and (B) then,
following the expiration of all Letters of Credit, to all other obligations of
the types described in clauses “THIRD”, “FOURTH” and “FIFTH” above in the manner
provided in this Section 2.4(f).

 

Section 2.5 Facility Fees, Letter of Credit Fees and Other Fees.

 

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender in accordance with its Revolving Commitment Percentage, a
facility fee at a per annum rate equal to 0.25% of the actual daily amount of
the Total Revolving Committed Amount (as such amount may be reduced pursuant to
Section 2.6 below) regardless of usage, or, if the Revolving Commitments have
terminated, on the outstanding amount of all Revolving Loans, Swingline Loans
and LOC Obligations, (the “Facility Fee” and collectively, for all the Revolving
Lenders, the “Facility Fees”). The Facility Fee shall accrue at all times during
the Commitment Period (and thereafter so long as any Revolving Loans, Swingline
Loans and LOC Obligations remain outstanding), including at any time during
which one or more of the conditions in Sections 4.2(b) or (c) is not met, and
shall be due and payable quarterly in arrears on the first Business Day after
the end of each March, June, September and December for the immediately
preceding fiscal quarter (or a portion thereof), commencing with the first such
date to occur after the Closing Date, and on the Revolving Commitment
Termination Date (and, if applicable, thereafter on demand).

 

(b) Letter of Credit Fees.

 

(i) Standby Letter of Credit Issuance Fee. In consideration of the issuance of
standby Letters of Credit, the Borrower promises to pay to the Administrative
Agent for the account of each Revolving Lender a fee (the “Standby Letter of
Credit Fee”) on such Revolving Lender’s Revolving Commitment Percentage of the
average daily maximum amount available to be drawn under each such standby
Letter of Credit computed at a per annum rate from the date of issuance to the
date of expiration or earlier cancellation equal to the Applicable Percentage
for Revolving Loans that are Eurodollar Rate Loans. The Standby Letter of Credit
Fee shall be payable quarterly in arrears on the first Business Day after the
end of each March, June, September and December for the immediately preceding
fiscal quarter (or a portion thereof) and on the Revolving Commitment
Termination Date.

 

(ii) Trade Letter of Credit Issuance Fee. In consideration of the issuance of
trade Letters of Credit, the Borrower promises to pay to the Administrative
Agent for the account of each Revolving Lender a fee (the “Trade Letter of
Credit Fee”) on such Revolving Lender’s Revolving Commitment Percentage of the
average daily maximum amount available to be drawn under each such trade Letter
of Credit computed at a per annum rate from the date of issuance to the date of

 

44



--------------------------------------------------------------------------------

expiration or earlier cancellation equal to the Applicable Percentage for
Revolving Loans that are Eurodollar Rate Loans. The Trade Letter of Credit Fee
shall be payable quarterly in arrears on the first Business Day after the end of
each March, June, September and December for the immediately preceding fiscal
quarter (or a portion thereof) and on the Revolving Commitment Termination Date.

 

(iii) Issuing Bank Fees. In addition to the Standby Letter of Credit Fee and the
Trade Letter of Credit Fee, the Borrower promises to pay to the Administrative
Agent for the account of the Issuing Bank without sharing by the other Lenders
(A) a letter of credit fronting fee (the “Issuing Bank Fee”) of one-eighth of
one percent (0.125%) on the average daily maximum amount available to be drawn
under each Letter of Credit computed at a per annum rate for each day from the
date of issuance to the date of expiration and (B) the customary charges from
time to time of the Issuing Bank with respect to the issuance, amendment,
transfer, administration, cancellation and conversion of, and drawings under,
such Letters of Credit. The Issuing Bank Fee hereunder shall be payable
quarterly in arrears on the first Business Day after the end of each March,
June, September and December for the immediately preceding fiscal quarter (or
portion thereof) and on the Revolving Commitment Termination Date.

 

(c) In addition, the Borrower agrees to pay to the Administrative Agent any and
all other fees not expressly covered hereunder on the dates and in the amounts
set forth in the Fee Letter.

 

Section 2.6 Termination and/or Reduction of the Total Revolving Committed
Amount.

 

(a) Upon at least three (3) Business Days’ prior written, facsimile or
telephonic notice (provided that such telephonic notice is immediately followed
by written confirmation) to the Administrative Agent, the Borrower may at any
time in whole permanently terminate, or from time to time in part permanently
reduce, the Total Revolving Committed Amount. In the case of a partial
reduction, each such reduction of the Total Revolving Committed Amount shall be
in a minimum aggregate principal amount of $500,000 or an integral multiple
thereof; provided, however, that the Total Revolving Committed Amount may not be
reduced to an amount less than the aggregate principal amount of all Revolving
Obligations then outstanding.

 

(b) On any date that the Total Revolving Committed Amount is reduced pursuant to
subsection (a) above, each of the Swingline Committed Amount and the LOC
Committed Amount shall also be reduced proportionately, such that the LOC
Committed Amount shall at all times remain equal to ten percent (10%) of the
Total Revolving Committed Amount, and the Swingline Committed Amount shall at
all times remain equal to the lesser of (i) twenty percent (20%) of the Total
Revolving Committed Amount, or (ii) $50,000,000.

 

(c) Any partial reduction of the Total Revolving Committed Amount hereunder
shall be made among the Revolving Lenders ratably in accordance with their
respective Revolving Commitment Percentages.

 

(d) Simultaneously with each termination or reduction of the Total Revolving
Committed Amount, the Borrower shall pay to the Administrative Agent, for the
benefit of the Revolving Lenders, all accrued and unpaid Facility Fees on the
amount of the Total Revolving Committed Amount so terminated or reduced through
the date of such termination or reduction.

 

Section 2.7 Prepayments.

 

(a) If at any time (i) the aggregate principal amount of Revolving Obligations
outstanding shall exceed the Total Revolving Committed Amount, (ii) the
aggregate principal amount of Loan

 

45



--------------------------------------------------------------------------------

Obligations outstanding shall exceed the Borrowing Base, (iii) the aggregate
principal amount of LOC Obligations outstanding shall exceed the LOC Committed
Amount or (iv) the aggregate principal amount of all Swingline Loans outstanding
shall exceed the Swingline Committed Amount, the Borrower will immediately
prepay Revolving Obligations, first, until paid in full, and then (if
applicable) the Tranche B Term Loan, if necessary, to the extent necessary to
eliminate any such excess; provided that any such prepayment shall be subject to
the terms of Section 2.10.

 

(b) Subject to the terms of Section 2.10 hereof, the Borrower shall have the
right at its option at any time and from time to time to prepay any of the Loans
hereunder; provided (i) any such prepayment of a Base Rate Loan, in whole or in
part, shall be (A) received not later than 11:00 a.m. (Charlotte, North Carolina
time) on the Business Day that is the date of such prepayment, (B) in the
principal amount of $500,000 or such greater amount which is an integral
multiple of $250,000 if prepaid in part, and (C) accompanied by a Notice of
Prepayment substantially in the form of Exhibit B-3, and (ii) any such
prepayment of a Eurodollar Rate Loan, in whole or in part, shall be (A) received
not later than 11:00 a.m. (Charlotte, North Carolina time) on the Business Day
that is the date of such prepayment, (B) in the principal amount of $1,000,000
or such greater amount which is an integral multiple of $100,000 if prepaid in
part, and (C) accompanied by a Notice of Prepayment substantially in the form of
Exhibit B-3. Each notice of prepayment shall specify the prepayment date, each
Loan to be prepaid and the principal amount thereof, shall be irrevocable and
shall commit the Borrower to prepay each such Loan in the amount and on the date
stated therein.

 

(c) Any prepayments pursuant to this Section 2.7 not otherwise specifically
provided for in this Section 2.7, shall be applied as provided in Section 2.4(f)
hereof.

 

(d) All prepayments of Loans under this Section 2.7 shall, as regards Interest
Rate Type, be applied first to Base Rate Loans, and subject to Section 2.7(f)
hereof, then to Eurodollar Rate Loans in the order of the scheduled expiry of
Interest Periods with respect thereto (i.e., those Eurodollar Rate Loans with
Interest Periods which end sooner would be paid before those with Interest
Periods which end later).

 

(e) All prepayments under this Section 2.7 shall be accompanied by accrued but
unpaid interest on the principal amount being prepaid to (but not including) the
date of prepayment.

 

(f) If on any day on which Loans would otherwise be required to be prepaid
pursuant to this Section 2.7, but for the operation of this Section 2.7(f) (each
a “Prepayment Date”), the amount of such required prepayment exceeds the then
outstanding aggregate principal amount of Base Rate Loans which are of the type
required to be prepaid (i.e., Revolving Loans or Term Loan), and no Default or
Event of Default exists or is continuing, then on such Prepayment Date, (i) the
Borrower shall deposit Dollars into the Cash Collateral Account in an amount
equal to such excess, and only the outstanding Base Rate Loans which are of the
type required to be prepaid shall be required to be prepaid on such Prepayment
Date and (ii) on the last day of each Interest Period after such Prepayment Date
in effect with respect to a Eurodollar Rate Loan which is of the type required
to be prepaid, the Administrative Agent is irrevocably authorized and directed
to apply funds from the Cash Collateral Account (and liquidate investments held
in the Cash Collateral Account, as necessary) to prepay such Eurodollar Rate
Loans for which the Interest Period is then ending to the extent funds are
available in the Cash Collateral Account.

 

Section 2.8 Default Interest; Alternate Rate of Interest.

 

(a) In the event that, and for so long as, any Event of Default shall have
occurred and be continuing, the Borrower shall on demand from time to time pay
interest, to the extent permitted by Applicable Law, on all Loans and overdue
amounts outstanding up to (but not including) the date of actual payment of such
Loan or overdue amount (after as well as before judgment) (i) for the remainder
of

 

46



--------------------------------------------------------------------------------

the then current Interest Period for each Eurodollar Rate Loan, at 3% in excess
of the rate then in effect for each such Eurodollar Rate Loan (it being
understood by the parties hereto that no Eurodollar Rate Loan may be continued
into a subsequent Interest Period and no Base Rate Loan may be converted to a
Eurodollar Rate Loan, at any time when an Event of Default shall have occurred
and then be continuing unless the Administrative Agent and the Required Lenders
otherwise consent), (ii) for all periods subsequent to the then current Interest
Period for each Eurodollar Rate Loan and for all Base Rate Loans of a certain
type (i.e., Revolving Loan or Term Loan), at 3% in excess of the rate then in
effect for Base Rate Loans of the same type and (iii) for all other overdue
amounts hereunder, at 3% in excess of the rate then in effect for Base Rate
Loans that are Revolving Loans; provided, however, that if an Event of Default
is waived by the applicable Lenders in accordance with the terms of this Credit
Agreement, then the provisions of this Section 2.8(a) shall also be deemed
waived from and after the effective date of the applicable waiver.

 

(b) In the event, and on each occasion, that on or before the day on which the
Eurodollar Rate for a Eurodollar Rate Loan is to be determined as set forth
herein, (i) the Administrative Agent shall have received notice from any Lender
of such Lender’s determination (which determination, absent manifest error,
shall be conclusive) that Dollar deposits in an amount equal to the principal
amount of such Lender’s Eurodollar Rate Loan are not generally available in the
London interbank market or that the rate at which such Dollar deposits are being
offered will not adequately and fairly reflect the cost to such Lender of making
or maintaining the principal amount of such Lender’s Eurodollar Rate Loan during
the applicable Interest Period or (ii) the Administrative Agent shall have
determined that reasonable means do not exist for ascertaining the applicable
Eurodollar Rate, the Administrative Agent shall, as soon as practicable
thereafter, give written or facsimile notice of such determination by such
Lender or the Administrative Agent to the Borrower and the Lenders and any
request by the Borrower for a Eurodollar Rate Loan pursuant to Section 2.2 or
conversion to or continuation as a Eurodollar Rate Loan pursuant to Section 2.9,
made after receipt of such notice and until the circumstances giving rise to
such notice no longer exist, shall be deemed to be a request for a Base Rate
Loan; provided, however, that in the circumstances described in clause (i)
above, such deemed request shall only apply to the affected Lender’s portion
thereof.

 

Section 2.9 Continuation and Conversion of Loans.

 

The Borrower shall have the right, at any time, (i) to convert any Eurodollar
Rate Loan or portion thereof to a Base Rate Loan, (ii) to continue any
Eurodollar Rate Loan for a successive Interest Period, or (iii) to convert any
Base Rate Loan or portion thereof to a Eurodollar Rate Loan, subject to the
following:

 

(a) at least three (3) Business Days prior to any conversion or continuation
hereunder, the Borrower shall deliver to the Administrative Agent written notice
with respect thereto in the form of a Notice of Conversion/Continuation (or by
telephonic notice promptly confirmed in writing); such notice shall be
irrevocable and to be effective, must be received by the Administrative Agent on
the day required not later than 11:00 a.m. (Charlotte, North Carolina time);

 

(b) unless the Administrative Agent and the Required Lenders otherwise consent,
no Default or Event of Default shall have occurred and be continuing at the time
of any conversion to a Eurodollar Rate Loan or continuation of a Eurodollar Rate
Loan into a subsequent Interest Period;

 

(c) the aggregate principal amount of Loans continued as, or converted to,
Eurodollar Rate Loans as part of the same continuation or conversion, shall be
in a minimum amount of $1,000,000 or in such greater amount which is an integral
multiple of $100,000;

 

47



--------------------------------------------------------------------------------

(d) if fewer than all Loans of a particular type at the time outstanding shall
be continued or converted, such continuation or conversion shall be made pro
rata among the applicable Lenders in accordance with the respective principal
amount of such Loans held by the applicable Lenders immediately prior to such
continuation or conversion;

 

(e) no Base Rate Loan (or portion thereof) may be converted to a Eurodollar Rate
Loan and no Eurodollar Rate Loan may be continued as a Eurodollar Rate Loan if,
after such conversion or continuation, and after giving effect to any concurrent
prepayment of Loans, an aggregate of more than fifteen (15) separate Eurodollar
Rate Loans would be outstanding hereunder with respect to a Lender (for purposes
of determining the number of such Loans outstanding, Loans with different
Interest Periods shall be counted as different Eurodollar Rate Loans even if
made on the same date);

 

(f) the Interest Period with respect to a new Eurodollar Rate Loan effected by a
continuation or conversion shall commence on the date of such continuation or
conversion;

 

(g) if a Eurodollar Rate Loan is converted to a Base Rate Loan other than on the
last day of the Interest Period with respect thereto, the amounts required by
Section 2.10 shall be paid upon such conversion; and

 

(h) each request for a continuation as, or conversion to, a Eurodollar Rate Loan
which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one month.

 

Subject to the foregoing, in the event that the Borrower shall not give notice
to continue or convert any Eurodollar Rate Loan as provided above, such Loan
(unless repaid) shall automatically be converted to a Base Rate Loan at the
expiration of the then current Interest Period. The Administrative Agent shall,
after it receives notice from the Borrower, promptly give the Lenders notice of
any continuation or conversion.

 

Section 2.10 Reimbursement of Lenders.

 

The Borrower shall reimburse each Lender in accordance with this Section 2.10
for any loss or expense incurred or to be incurred by such Lender in the
re-employment of the funds released (i) by any prepayment or conversion (for any
reason whatsoever) of a Eurodollar Rate Loan if such Loan is prepaid or
converted prior to the last day of the Interest Period for such Loan or (ii) in
the event that after the Borrower delivers a Notice of Borrowing under Section
2.2 or a Notice of Continuation/Conversion under Section 2.9 in respect of a
Eurodollar Rate Loan, such Loan is not made, continued or converted on the first
day of the Interest Period specified in the applicable notice for any reason
other than (A) a suspension or limitation under Section 2.8(b) of the right of
the Borrower to select a Eurodollar Rate Loan or (B) a breach by such Lender of
its obligation to fund such Borrowing when it was otherwise required to do so
hereunder. Such losses and expenses shall include (without limitation) any loss
incurred in obtaining, liquidating or employing deposits from third parties, but
shall exclude any loss of margin for the period after any such payment or
conversion or failure to borrow, convert or repay. Each Lender shall deliver to
the Administrative Agent as soon as reasonably practicable but in no event more
than thirty (30) Business Days after (x) in the case of a prepayment or
conversion prior to the last day of the Interest Period for a Eurodollar Rate
Loan, the date of such prepayment or conversion of such Loan or (y) in the case
of a failure to borrow, continue or convert, the last day of the Interest Period
for such Loan which would have commenced on the date of such failure to borrow,
continue or convert, a certificate setting forth the amount of such loss and
expenses (and in reasonable detail the manner of computation thereof) as
determined by such Lender, which certificate shall be conclusive absent manifest
error. Promptly after the end of such period of thirty (30) Business Days, the
Administrative Agent shall notify the Borrower of all certificates received by
it during such period and shall deliver to the Borrower copies of all
certificates received by the Administrative Agent from the Lenders. The Borrower
shall pay each Lender timely

 

48



--------------------------------------------------------------------------------

delivering a certificate under this Section 2.10 the amount shown on the
applicable certificate delivered by such Lender on the next Interest Payment
Date which is at least five (5) Business Days following the Borrower’s receipt
of such certificate.

 

Section 2.11 Change in Circumstances.

 

(a) In the event that after the Initial Date, any change in Applicable Law or in
the interpretation or administration thereof (including, without limitation, any
request, guideline or policy not having the force of law) by any Governmental
Authority charged with the administration or interpretation thereof or, with
respect to clauses (ii), (iii) or (iv) below, any changes in conditions, shall
occur which shall:

 

(i) subject any Lender to, or increase the net amount of, any tax, levy, impost,
duty, charge, fee, deduction or withholding with respect to any Eurodollar Rate
Loan (other than withholding tax imposed by the United States of America or any
political subdivision or taxing authority thereof or therein or any other tax,
levy, impost, duty, charge, fee, deduction or withholding (x) that is measured
with respect to the overall net income of such Lender or of a Lending Office of
such Lender, and that is imposed by the United States of America, or by the
jurisdiction in which such Lender or Lending Office is incorporated, in which
such Lending Office is located, managed or controlled or in which such Lender
has its principal office or a presence not otherwise connected with, or required
by, this transaction (or any political subdivision or taxing authority thereof
or therein), or (y) that is imposed solely by reason of any Lender failing to
make a declaration of, or otherwise to establish, nonresidence, or to make any
other claim for exemption, or otherwise to comply with any certification,
identification, information, documentation or reporting requirements prescribed
under the laws of the relevant jurisdiction, in those cases where a Lender may
properly make such declaration or claim or so establish nonresidence or
otherwise comply); or

 

(ii) change the basis of taxation of any payment to any Lender of the principal
of or interest on any Eurodollar Rate Loan or other fees and amounts payable to
any Lender hereunder, or any combination of the foregoing, other than
withholding tax imposed by the United States of America or any political
subdivision or taxing authority thereof or therein or any other tax, levy,
impost, duty, charge, fee, deduction or withholding that is measured with
respect to the overall net income of such Lender or of a Lending Office of such
Lender, and that is imposed by the United States of America, or by the
jurisdiction in which such Lender or Lending Office is incorporated, in which
such Lending Office is located, managed or controlled or in which such Lender
has its principal office or a presence not otherwise connected with, or required
by, this transaction (or any political subdivision or taxing authority thereof
or therein); or

 

(iii) impose, modify or deem applicable any reserve, deposit or similar
requirement against any assets held by, deposits with or for the account of, or
loans or commitments by, an office of such Lender with respect to any Eurodollar
Rate Loan; or

 

(iv) impose upon such Lender or the London Interbank Market any other condition
with respect to the Eurodollar Rate Loans or this Credit Agreement;

 

and the result of any of the foregoing shall be to increase the actual cost to
such Lender of making or maintaining any Eurodollar Rate Loan hereunder or to
reduce the amount of any payment (whether of principal, interest or otherwise)
received or receivable by such Lender in connection with any Eurodollar Rate
Loan hereunder, or to require such Lender to make any payment in connection with
any Eurodollar Rate Loan hereunder, in each case by or in an amount which such
Lender in its sole judgment shall deem

 

49



--------------------------------------------------------------------------------

material, then and in each case, the Borrower agrees to pay to the
Administrative Agent for the account of such Lender, in accordance with, and as
provided in, paragraph (c) below, such amounts as shall be necessary to
compensate such Lender for such cost, reduction or payment.

 

(b) If at any time and from time to time after the Initial Date, any Lender
shall have determined that the applicability of any law, rule, regulation or
guideline regarding capital adequacy which is adopted after the Initial Date, or
any change in any law, rule, regulation or guideline regarding capital adequacy
or in the interpretation or administration of any of the foregoing by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by any Lender (or
any Lending Office of such Lender) or any Lender’s holding company with any
request or directive issued after the Initial Date regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Credit Agreement or the Loans made or Letters of
Credit issued pursuant hereto to a level below that which such Lender or such
Lender’s holding company could have achieved but for such applicability,
adoption, change or compliance (taking into consideration such Lender’s policies
and the policies of such Lender’s holding company with respect to capital
adequacy) by an amount deemed by such Lender in its sole judgment to be
material, then from time to time the Borrower agrees to pay to the
Administrative Agent for the account of such Lender, in accordance with, and as
provided in, paragraph (c) below, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered to the extent attributable to this Credit Agreement or the Loans made
or Letters of Credit issued pursuant hereto; provided that the Borrower shall
not be liable to any Lender in respect of any such reduction with respect to any
period of time more than three (3) months before the Borrower receives from such
Lender the certificates required by the first sentence of Section 2.11(c)
hereof.

 

(c) Each Lender shall deliver to the Borrower and to the Administrative Agent
from time to time one or more certificates setting forth the amounts due to such
Lender under paragraph (a) or (b) above, the changes as a result of which such
amounts are due and the manner of computing such amounts. Each such certificate
shall be conclusive in the absence of manifest error. The Borrower shall pay to
the Administrative Agent for the account of each such Lender the amounts shown
as due on any such certificate on the next Interest Payment Date which is at
least five (5) Business Days following the Borrower’s receipt of the same. No
failure on the part of any Lender to demand compensation under paragraph (a) or
(b) above on any one occasion shall constitute a waiver of its right to demand
such compensation on any other occasion, except to the extent set forth in the
proviso to the last sentence of Section 2.11(b). The protection of this Section
2.11 shall be available to each Lender regardless of any possible contention of
the invalidity or inapplicability of any law, regulation or other condition
which shall give rise to any demand by such Lender for compensation hereunder.

 

(d) Each Lender agrees that after it becomes aware of the occurrence of an event
or the existence of a condition that (i) would cause it to incur any increased
cost hereunder or render it unable to perform its agreements hereunder for the
reasons specifically set forth in this Section 2.11, Section 2.12 or Section
2.13(e) or (ii) would require the Borrower to pay an increased amount under this
Section 2.11, Section 2.12 or Section 2.13(e), it will notify the Borrower in
writing of such event or condition and, will make, fund or maintain the affected
Loans of such Lender or, if applicable, participate in Letters of Credit as
required by Section 2.16, through another Lending Office of such Lender if, as a
result thereof, the additional monies which would otherwise be required to be
paid or the amounts receivable by such Lender hereunder in respect of such
Loans, Letters of Credit or participation therein would be reduced, or such
inability to perform would cease to exist, or the increased costs which would
otherwise be required to be paid in respect of such Loans, Letters of Credit or
participations therein pursuant to this Section 2.11, Section 2.12 or Section
2.16 would be reduced or the taxes or other amounts otherwise

 

50



--------------------------------------------------------------------------------

payable under this Section 2.11, Section 2.12 or Section 2.16 would be reduced,
and if, as determined by such Lender, in its reasonable discretion, the making,
funding or maintaining of such Loans, Letters of Credit or participations
therein through such other Lending Office would not otherwise adversely affect
such Loans, Letters of Credit or participations therein or such Lender.

 

(e) If the Borrower shall receive notice from any Lender that Eurodollar Rate
Loans are no longer available from such Lender pursuant to Section 2.8 or
Section 2.12, that amounts are due to such Lender pursuant to paragraph (c)
hereof, that any of the events designated in paragraph (d) hereof have occurred,
or that an event has occurred that would cause the Borrower to pay any amount
pursuant to clause (e) of Section 2.13, the Borrower may (but subject in any
such case to the payments required by this Credit Agreement, including, without
limitation Section 2.10 hereof), upon at least five (5) Business Days’ prior
written or facsimile notice to such Lender and the Administrative Agent,
identify to the Administrative Agent a lending institution (a “Purchasing
Lender”) reasonably acceptable to the Borrower and the Administrative Agent
which will purchase (for an amount, in immediately available funds, equal to the
principal amount of outstanding Loans payable to such Lender, plus all accrued
but unpaid interest and fees payable to such Lender) the Revolving Commitment,
Tranche B Term Loan Commitment (if applicable), the amount of outstanding Loans
and Participation Interests (if and as applicable) from the Lender providing
such notice, and such Lender shall thereupon assign in whole its Revolving
Commitment and/or Tranche B Term Loan Commitment (if and as applicable), its
participations in Letters of Credit (if applicable) and any Loans owing to such
Lender, and any Notes held by such Lender to such Purchasing Lender pursuant to
Section 12.3 hereof.

 

Section 2.12 Change in Legality.

 

(a) Notwithstanding anything to the contrary contained elsewhere in this Credit
Agreement, if any change after the date hereof in Applicable Law, guideline or
order, or in the administration or interpretation thereof by any Governmental
Authority charged with the administration or interpretation thereof, shall make
it unlawful for any Lender to make or maintain any Eurodollar Rate Loan or to
give effect to its obligations as contemplated hereby with respect to a
Eurodollar Rate Loan, then, by written notice to the Borrower and the
Administrative Agent, such Lender may (i) declare that Eurodollar Rate Loans
will not thereafter be made by such Lender hereunder and/or (ii) require that,
subject to Section 2.10, all outstanding Eurodollar Rate Loans made by it be
converted to Base Rate Loans, whereupon all of such Eurodollar Rate Loans shall
automatically be converted to Base Rate Loans, as of the effective date of such
notice as provided in paragraph (b) below. Such Lender’s pro rata portion of any
subsequent Eurodollar Rate Loan shall, instead, be a Base Rate Loan unless such
declaration is subsequently withdrawn.

 

(b) A notice to the Borrower by any Lender pursuant to paragraph (a) above shall
be effective for purposes of clause (ii) thereof, if lawful, on the last day of
the current Interest Period for each outstanding Eurodollar Rate Loan; and in
all other cases, on the date of receipt of such notice by the Borrower (or
sooner if required by Applicable Law).

 

Section 2.13 United States Withholding.

 

(a) Prior to the Initial Date for such Lender, and from time to time thereafter
if requested by the Borrower or the Administrative Agent or required because, as
a result of a change in law or a change in circumstances or otherwise, a
previously delivered form or statement becomes incomplete or incorrect in any
material respect, each Lender organized under the laws of a jurisdiction outside
the United States shall provide, if applicable, the Administrative Agent and the
Borrower with complete, accurate and duly executed forms or other statements
prescribed by the Internal Revenue Service of the United States certifying such
Lender’s exemption from, or entitlement to a reduced rate of, United States
withholding

 

51



--------------------------------------------------------------------------------

taxes (including backup withholding taxes) with respect to all payments to be
made to such Lender hereunder and under any other Fundamental Document.

 

(b) The Borrower or the Administrative Agent shall be entitled to deduct and
withhold any and all present or future taxes or withholdings, and all
liabilities with respect thereto, from payments to a Lender hereunder or under
any other Fundamental Document, if and to the extent that the Borrower or the
Administrative Agent in good faith determines that such deduction or withholding
is required by the law of the United States, including, without limitation, any
applicable treaty of the United States. In the event the Borrower or the
Administrative Agent shall so determine that deduction or withholding of taxes
is required, it shall advise the affected Lender as to the basis of such
determination prior to actually deducting and withholding such taxes. In the
event the Borrower or the Administrative Agent shall so deduct or withhold taxes
from amounts payable hereunder, it (i) shall pay to, or deposit with, the
appropriate taxing authority in a timely manner the full amount of taxes it has
deducted or withheld; (ii) shall provide to each Lender from whom taxes were
deducted or withheld, evidence of payment of such taxes to, or the deposit
thereof with, the appropriate taxing authority and a statement setting forth the
amount of taxes deducted or withheld, the applicable rate, and any other
information or documentation reasonably requested by such Lender; and (iii)
shall forward to each such Lender any official tax receipts or other
documentation with respect to the payment or deposit of the deducted or withheld
taxes as may be issued from time to time by the appropriate taxing authority.
Unless the Borrower and the Administrative Agent have received forms or other
documents satisfactory to them indicating that payments hereunder or under any
note evidencing the Loans hereunder are not subject to United States withholding
tax or are subject to such tax at a rate reduced by an applicable tax treaty,
the Borrower or the Administrative Agent may withhold taxes from such payments
at the applicable statutory rate in the case of payments to or for any Lender
organized under the laws of a jurisdiction outside the United States.

 

(c) Each Lender agrees (i) that as between it and the Borrower or the
Administrative Agent, such Lender shall be the Person to deduct and withhold
taxes, and to the extent required by law, it shall deduct and withhold taxes on
amounts that such Lender may remit to any other Person(s) by reason of any
undisclosed transfer or assignment of an interest in this Credit Agreement to
such other Person(s) pursuant to Section 12.3; and (ii) to indemnify the
Borrower and the Administrative Agent and any officers, directors, partners,
limited liability company members, agents, employees or representatives of the
Borrower or the Administrative Agent against, and to hold them harmless from,
any tax, interest, additions to tax, penalties, reasonable counsel and
accountants’ fees, disbursements or payments arising from the assertion by any
appropriate taxing authority of any claim against them relating to a failure to
withhold taxes as required by law with respect to amounts described in clause
(i) of this paragraph (c) or arising from the reliance by the Borrower or the
Administrative Agent on any form or other document furnished by such Lender and
purporting to establish a basis for not withholding, or for withholding at a
reduced rate, taxes with respect to payments hereunder or under any other
Fundamental Document.

 

(d) Each assignee of a Lender’s interest in this Credit Agreement in conformity
with Section 12.3 shall be bound by this Section 2.13 and be subject to all
obligations of a Lender hereunder, including without limitation to provide all
of the forms and statements specified herein and to give all indemnities,
representations and warranties required to be given under this Section 2.13.

 

(e) Notwithstanding the foregoing, in the event that any withholding taxes or
additional withholding taxes shall become payable solely as a result of any
change in any statute, treaty, ruling, determination or regulation occurring
after the Initial Date in respect of any sum payable hereunder or under any
other Fundamental Document to any Lender (i) the sum payable by the Borrower
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.13) such Lender (as the case may be) receives an amount equal to
the sum it would have received had no such withholding deductions been made,

 

52



--------------------------------------------------------------------------------

(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with Applicable Law and (iv) the Borrower shall forward to such
Lender (as the case may be) the official tax receipts or other documentation
pursuant to and as set forth in Section 2.13(b). In addition, the Borrower shall
indemnify each Lender for any additional withholding taxes paid by such Lender
or any liability (including penalties and interest) arising therefrom or with
respect thereto, whether or not such additional withholding taxes were correctly
or legally asserted.

 

(f) In the event that a Lender or the Administrative Agent receives a refund of
or credit for taxes withheld or paid pursuant to this Section 2.13, which credit
or refund is with respect to taxes withheld or paid in connection with sums
payable hereunder or under any other Fundamental Document and indemnified by the
Borrower pursuant to Section 2.13(e) hereof, such Lender or such Agent (as
applicable) shall promptly notify the Administrative Agent and the Borrower and
shall remit to the Borrower the amount of such refund or credit allocable to
payments made hereunder or under any other Fundamental Document.

 

(g) Each Lender agrees that after it becomes aware of the occurrence of an event
that would cause the Borrower to pay any amount pursuant to clause (e) of this
Section 2.13, it will notify the Borrower of such event and shall make, fund or
maintain the affected Loans and participations in Letters of Credit of such
Lender through another Lending Office of such Lender if (i) the amounts required
to be paid by the Borrower pursuant to clause (e) of this Section 2.13 would be
reduced or eliminated, (ii) the making, funding or maintaining of such Loans or
participations in Letters of Credit would not be inconsistent with such Lender’s
internal policies and (iii) the making, funding or maintaining of such Loans, or
participations in Letters of Credit through such other Lending Office would not,
in the reasonable discretion of such Lender, otherwise adversely affect such
Loans or participations in Letters of Credit or such Lender.

 

(h) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form pursuant to Section 2.13(a) (unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which a form originally was required to be provided), such Lender
shall not be entitled to indemnification under Section 2.13(e); provided,
however, that should a Lender, which is otherwise exempt from or subject to a
reduced rate of withholding tax, become subject to taxes because of its failure
to deliver a form required hereunder, the Borrower shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such taxes.

 

Section 2.14 Interest Adjustments.

 

If the provisions of this Credit Agreement or any note evidencing any of the
Loans hereunder would at any time require payment by the Borrower to a Lender of
any amount of interest in excess of the maximum amount then permitted by the law
applicable to any Loan, the applicable interest payments to such Lender in
connection with such Loan shall be reduced to the extent and in such a manner as
is necessary in order that such Lender shall not receive interest in excess of
such maximum amount. If, as a result of the foregoing, a Lender shall receive
interest payments hereunder with respect to a Loan or under any note evidencing
such Loan in an amount less than the amount otherwise provided hereunder, such
deficit (hereinafter called the “Interest Deficit”) will, to the fullest extent
permitted by Applicable Law, cumulate and will be carried forward (without
interest) until the Loan Obligations are paid in full and the Commitments
hereunder have expired or been terminated (except to the extent paid pursuant to
the immediately succeeding sentence). Interest otherwise payable to a Lender
hereunder with respect to such Loan or under any note evidencing such Loan for
any subsequent period shall be increased by the maximum amount of the Interest
Deficit that may be so added without causing such Lender to receive interest in
excess of the maximum amount then permitted by Applicable Law.

 

53



--------------------------------------------------------------------------------

The amount of any Interest Deficit relating to any Loan and any note evidencing
such Loan shall be treated as a prepayment penalty and shall, to the fullest
extent permitted by Applicable Law, be paid in full at the time of any optional
prepayment by the Borrower to the Lenders of all the Loans of the applicable
type at that time outstanding pursuant to Section 2.7(b) hereof. The amount of
any Interest Deficit relating to a Loan and any note at the time of any complete
payment of the Loans of the applicable type at that time outstanding (other than
an optional prepayment thereof pursuant to Section 2.7(b) hereof) shall be
canceled and not paid.

 

Section 2.15 Manner of Payments.

 

All payments by the Borrower hereunder and under any notes evidencing the Loans
hereunder shall be made without offset, counterclaim, recoupment, defense,
setoff or other deduction, in Dollars, in Federal Reserve or other immediately
available funds, at the office of Bank of America, N.A., 101 North Tryon Street,
Charlotte, NC 28255, NC1-001-1504, Attention: Credit Services (wiring
information: ABA026009593; Acct. No. 1366212250600, Account Name: Credit
Services; Ref: Ventas Realty, Limited Partnership), no later than 3:00 p.m.
(Charlotte, North Carolina time) on the date on which such payment shall be due.
Any payment received at such office after such time shall be deemed received on
the following Business Day. After the expiration of any applicable cure period
hereunder, the Administrative Agent may (but shall not be obligated to) debit
the amount of any such payment that is not made by such time from any ordinary
deposit account of the Borrower maintained with the Administrative Agent (with
notice to the Borrower). The Borrower shall, at the time it makes any payment
under this Credit Agreement, specify to the Administrative Agent the Loans, LOC
Obligations, fees, interest or other amounts payable by the Borrower hereunder
to which such payment is to be applied (and in the event that it fails so to
specify, or if such application would be inconsistent with the terms hereof, the
Administrative Agent shall distribute such payment to the Lenders in such manner
as the Administrative Agent may determine to be appropriate in respect of
obligations owing by the Borrower hereunder, subject to the terms hereof). The
Administrative Agent will distribute such payments to the Lenders entitled
thereto if any such payment is received prior to 12:00 Noon (Charlotte, North
Carolina time or London, England time, as appropriate) on a Business Day, in
like funds as received, prior to the end of such Business Day and otherwise such
Administrative Agent will distribute such payment to the Lenders entitled
thereto on the next succeeding Business Day. Whenever any payment hereunder
shall be stated to be due on a day that is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day (subject to
accrual of interest and fees for the period of such extension).

 

Section 2.16 Additional Provisions Relating to Letters of Credit.

 

(a) Reports. The Issuing Bank will provide to the Administrative Agent for
dissemination to the Revolving Lenders at least quarterly, and more frequently
upon request, a detailed summary report on all Letters of Credit outstanding and
the activity thereon, including, among other things, the Credit Party for whose
account the Letter of Credit is issued, the beneficiary, the face amount, the
expiry date thereof and any draws made thereon. The Issuing Bank will provide
copies of the Letters of Credit to the Administrative Agent and the Revolving
Lenders promptly upon request.

 

(b) Participation. Each Revolving Lender, with respect to the Existing Letter of
Credit, hereby purchases a Participation Interest in the Existing Letter of
Credit, and with respect to each Letter of Credit issued on or after the Closing
Date, upon issuance of such Letter of Credit, each Revolving Lender shall be
deemed to have purchased without recourse a risk participation from the Issuing
Bank in such Letter of Credit and the obligations arising thereunder, in each
case in an amount equal to its Revolving Commitment Percentage of the
obligations under such Letter of Credit and such Revolving Lender shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to the

 

54



--------------------------------------------------------------------------------

Issuing Bank therefor and discharge when due, its Revolving Commitment
Percentage of the obligations arising under such Letter of Credit. Without
limiting the scope and nature of each Revolving Lender’s Participation Interest
in any Letter of Credit, to the extent that the Issuing Bank has not been
reimbursed as required hereunder or under any such Letter of Credit, each
Revolving Lender shall pay to the Issuing Bank through the Administrative Agent
its Revolving Commitment Percentage of such unreimbursed drawing in same day
funds on the day of notification by the Issuing Bank of such unreimbursed
drawing pursuant to the provisions of subsections (c) and (d) below. The
obligation of each Revolving Lender to so reimburse the Issuing Bank shall be
absolute and unconditional and shall not be affected by the occurrence of a
Default, an Event of Default or any other occurrence, event or condition. Any
such reimbursement shall not relieve or otherwise impair the obligation of the
Borrower to reimburse the Issuing Bank through the Administrative Agent under
any Letter of Credit, together with interest as hereinafter provided.

 

(c) Reimbursement. In the event of any drawing under any Letter of Credit, the
Issuing Bank will promptly notify the Borrower and the Administrative Agent.
Unless the Borrower shall immediately notify the Issuing Bank that the Borrower
intends to otherwise reimburse the Issuing Bank for such drawing, the Borrower
shall be deemed to have requested that the Revolving Lenders make a Revolving
Loan in the amount of such drawing on such Letter of Credit as provided in
subsection (d) below, the proceeds of which Revolving Loan will be used to
satisfy the related reimbursement obligations. The Borrower promises to
reimburse the Issuing Bank through the Administrative Agent on the day of
drawing under any Letter of Credit (either with the proceeds of a Revolving Loan
obtained hereunder or otherwise) in same day funds. If the Borrower shall fail
to reimburse the Issuing Bank as provided hereinabove, the unreimbursed amount
of such drawing shall bear interest at a per annum rate equal to the Adjusted
Base Rate plus three percent (3%). The Borrower’s reimbursement obligations
hereunder shall be absolute and unconditional under all circumstances (absent
gross negligence or willful misconduct of the Issuing Bank), irrespective of any
rights of setoff, counterclaim, recoupment or defense to payment the Borrower
may claim or have against the Issuing Bank, the Administrative Agent, any
Lender, the beneficiary of the Letter of Credit drawn upon or any other Person,
including, without limitation, any defense based on any failure of the Borrower
or any other Credit Party to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit. The Administrative Agent
will promptly notify the Revolving Lenders of the amount of any unreimbursed
drawing and each Revolving Lender shall promptly pay to the Administrative Agent
for the account of the Issuing Bank in Dollars and in immediately available
funds, the amount of such Revolving Lender’s Revolving Commitment Percentage of
such unreimbursed drawing. Such payment shall be made on the day such notice is
received by such Revolving Lender from the Administrative Agent if such notice
is received at or before 2:00 p.m. (Charlotte, North Carolina time) otherwise
such payment shall be made at or before 12:00 Noon (Charlotte, North Carolina
time) on the Business Day next succeeding the day such notice is received. If
such Revolving Lender does not pay such amount to the Administrative Agent in
full upon such request, such Revolving Lender shall, on demand, pay to the
Administrative Agent for the account of the Issuing Bank interest on the unpaid
amount during the period from the date of such drawing until such Revolving
Lender pays such amount to the Issuing Bank in full at a rate per annum equal
to, if paid within two Business Days of the date that such Revolving Lender is
required to make payments of such amount pursuant to the preceding sentence, the
Federal Funds Rate and thereafter at a rate equal to the Base Rate. Each
Revolving Lender’s obligation to make such payment to the Issuing Bank, and the
right of the Issuing Bank to receive the same, shall be absolute and
unconditional, shall not be affected by any circumstance whatsoever and without
regard to the termination of this Credit Agreement or the Commitments hereunder,
the existence of a Default or Event of Default or the acceleration of the
obligations of the Borrower hereunder and shall be made without any offset,
abatement, withholding or reduction whatsoever. Simultaneously with the making
of each such payment by a Revolving Lender to the Issuing Bank, such Revolving
Lender shall, automatically and without any further action on the part of the
Issuing Bank or such Revolving Lender, acquire a Participation Interest in the
related unreimbursed drawing and in the interest thereon and in the related LOC
Obligations in an amount equal to such payment (excluding the portion of such
payment

 

55



--------------------------------------------------------------------------------

constituting interest owing to the Issuing Bank), and shall have a claim against
the Borrower with respect thereto.

 

(d) Repayment with Revolving Loans. On any day on which the Borrower shall have
requested, or been deemed to have requested, a Revolving Loan to reimburse a
drawing under a Letter of Credit, the Administrative Agent shall give notice to
the Revolving Lenders that a Revolving Loan has been requested or deemed
requested by the Borrower in connection with such drawing, and each Revolving
Lender shall make its Revolving Commitment Percentage (determined before giving
effect to any termination of the Commitments pursuant to Article 7) of such
Revolving Loan as a Base Rate Loan (or Eurodollar Rate Loan, to the extent the
Borrower has complied with the procedures of Section 2.2 with respect thereto)
to the Administrative Agent in the manner and by such time and date as specified
in Section 2.2 (notwithstanding any termination of the Revolving Commitments
pursuant to Article 7) and the proceeds thereof shall be paid directly to the
Issuing Bank for application to the applicable LOC Obligations. Each Revolving
Lender hereby irrevocably agrees to make its Revolving Commitment Percentage of
each such Revolving Loan promptly upon any such request or deemed request in the
amount, in the manner and on the date specified in the preceding sentence
notwithstanding (i) that the amount of such borrowing may not comply with the
minimum amount for advances of Revolving Loans otherwise required hereunder,
(ii) whether any conditions specified in Section 4.2 are then satisfied, (iii)
whether a Default or an Event of Default then exists, (iv) failure for any such
request or deemed request for a Revolving Loan to be made by the time otherwise
required hereunder, (v) whether the date of such borrowing is a date on which
Revolving Loans are otherwise permitted to be made hereunder or (vi) any
termination of the Revolving Commitments relating thereto immediately prior to
or contemporaneously with such borrowing. In the event that any Revolving Loan
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code with respect to any Credit Party), then each Revolving Lender
hereby agrees that it shall forthwith purchase (as of the date such borrowing
would otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) from the Issuing Bank
a Participation Interest in the outstanding LOC Obligations as shall be
necessary to cause such Revolving Lender to share in such LOC Obligations
ratably (based upon its respective Revolving Commitment Percentages (determined
before giving effect to any termination of the Revolving Commitments pursuant to
Article 7)); provided that in the event such purchase is not made on the day of
such drawing, such Revolving Lender shall pay in addition to the Issuing Bank
interest on the amount of its unfunded Participation Interest at a rate equal
to, if paid within two Business Days of the date of such drawing, the Federal
Funds Rate, and thereafter at the Base Rate.

 

(e) Designation of other Credit Parties as Account Parties. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of any Credit Party, the
Borrower shall be obligated to reimburse the Issuing Bank hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries of any Credit
Party inures to the benefit of the Borrower, and that the Borrower’s business
derives substantial benefits from the businesses of such Subsidiaries.

 

(f) Renewal/Extension. The extension of any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

 

(g) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued, (i) the rules
of the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
shall apply to each trade Letter of Credit.

 

56



--------------------------------------------------------------------------------

(h) Indemnification; Nature of Issuing Bank’s Duties.

 

(i) In addition to its other obligations under this Section 2.16, the Borrower
hereby agrees to protect, indemnify, pay, save and hold the Issuing Bank and the
Revolving Lenders harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees and expenses, excluding the allocated cost of internal counsel)
that the Issuing Bank or any Revolving Lender may incur or be subject to as a
consequence, direct or indirect, of (A) the issuance of any Letter of Credit or
(B) the failure of the Issuing Bank to honor a drawing under a Letter of Credit
as a result of any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto government or governmental authority not resulting
from the gross negligence or willful misconduct of the Issuing Bank or the
Revolving Lenders, as applicable (all such acts or omissions, herein called
“Government Acts”).

 

(ii) As between the Borrower and the Issuing Bank, the Borrower shall assume all
risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. The Issuing Bank shall not be responsible: (A) for the
form, validity, sufficiency, accuracy, genuineness or legal effect of any LOC
Document or other document submitted by any Person in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (B) for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason; (C) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, swift or otherwise, whether or not they be in cipher;
(D) for any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under a Letter of Credit or of the proceeds
thereof; and (E) for any consequences arising from causes beyond the control of
the Issuing Bank, including, without limitation, any Government Acts. None of
the above shall affect, impair, or prevent the vesting of the Issuing Bank’s
rights or powers hereunder.

 

(iii) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Bank, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Issuing Bank
under any resulting liability to the Borrower or any other Credit Party. It is
the intention of the parties that this Credit Agreement shall be construed and
applied to protect and indemnify the Issuing Bank against any and all risks
involved in the issuance of the Letters of Credit, all of which risks are hereby
assumed by the Borrower (on behalf of itself and each other Credit Party),
including, without limitation, risks associated with any and all Government
Acts. The Issuing Bank shall not, in any way, be liable for any failure by the
Issuing Bank or anyone else to pay any drawing under any Letter of Credit as a
result of any Government Acts or any other cause beyond the control of the
Issuing Bank.

 

(iv) Nothing in this subsection (h) is intended to limit the reimbursement
obligations of the Borrower contained in subsections (c) and (d) above. The
obligations of the Borrower under this subsection (h) shall survive the
termination of this Credit Agreement and the Commitments. No act or omissions of
any current or prior beneficiary of a Letter of Credit shall in any way affect
or impair the rights of the Issuing Bank to enforce any right, power or benefit
under this Credit Agreement.

 

(v) Notwithstanding anything to the contrary contained in this Credit Agreement,
the Borrower shall have no obligation to indemnify the Issuing Bank in respect
of any liability incurred by the Issuing Bank (A) arising out of the gross
negligence or willful misconduct of the Issuing

 

57



--------------------------------------------------------------------------------

Bank, as determined by a court of competent jurisdiction or (B) caused by the
Issuing Bank’s failure to pay under any Letter of Credit after presentation to
it of a draw request strictly complying with the terms and conditions of such
Letter of Credit, as determined by a court of competent jurisdiction, unless
such payment is prohibited by any Applicable Law.

 

(i) Responsibility of Issuing Bank. It is expressly understood and agreed that
the obligations of the Issuing Bank hereunder to the Revolving Lenders are only
those expressly set forth in this Credit Agreement and that the Issuing Bank
shall be entitled to assume that the conditions precedent set forth in Section
4.2 have been satisfied unless it shall have acquired actual knowledge that any
such condition precedent has not been satisfied; provided, however, that nothing
set forth in this Section 2.16 shall be deemed to prejudice the right of any
Revolving Lender to recover from the Issuing Bank any amounts made available by
such Revolving Lender to the Issuing Bank pursuant to this Section 2.16 in the
event that it is determined by a court of competent jurisdiction that a payment
by the Issuing Bank with respect to a Letter of Credit constituted gross
negligence or willful misconduct on the part of the Issuing Bank.

 

(j) Limitation on Obligation of the Issuing Bank. Notwithstanding anything
contained herein to the contrary, the Issuing Bank shall not be under any
obligation to issue or extend any Letter of Credit if (i) any order, judgment,
writ or decree of any Governmental Authority or arbitrator shall by its terms
purport to enjoin or restrain the Issuing Bank from issuing a Letter of Credit,
or any Applicable Law or any guideline, request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, provide or request that the Issuing Bank
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular, or shall impose upon the Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Issuing Bank any unreimbursed loss, costs
or expense that was not applicable on the Closing Date and that the Issuing Bank
in good faith deems material to it, or (ii) such issuance or extension would
violate or otherwise contravene the internal policies of the Issuing Bank.

 

(k) Conflict with LOC Documents. In the event of any conflict between this
Credit Agreement and any LOC Document (including any application for a Letter of
Credit), this Credit Agreement shall control.

 

Section 2.17 Additional Provisions Relating to Swingline Loans.

 

The Swingline Lender may, at any time, in its sole discretion, by written notice
to the Borrower and the Revolving Lenders, demand repayment of its Swingline
Loans by way of a Revolving Loan advance, in which case the Borrower shall be
deemed to have requested a Revolving Loan advance comprised solely of Base Rate
Loans in the amount of such Swingline Loans; provided, however, that any such
demand shall be deemed to have been given one Business Day prior to the
Revolving Commitment Termination Date and on the date of the occurrence of any
Event of Default described in Article 7 and upon acceleration of the
indebtedness hereunder and the exercise of remedies in accordance with the
provisions of Article 7. Each Revolving Lender hereby irrevocably agrees to make
its Revolving Commitment Percentage of each such Revolving Loan in the amount,
in the manner and on the date specified in the preceding sentence
notwithstanding that (a) the amount of such Revolving Loan may not comply with
the minimum amount for advances of Revolving Loans otherwise required hereunder,
(b) whether any conditions specified in Section 4.2 are then satisfied, (c)
whether a Default or an Event of Default then exists, (d) failure of any such
request or deemed request for a Revolving Loan to be made by the time otherwise
required hereunder, (e) whether the date of such borrowing is a date on which
Revolving Loans are otherwise permitted to be made hereunder or (f) any
termination of the Revolving Commitments relating thereto immediately prior to
or contemporaneously with such borrowing. In the

 

58



--------------------------------------------------------------------------------

event that any Revolving Loan cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code with respect to the
Borrower or any other Credit Party), then each Revolving Lender hereby agrees
that it shall forthwith purchase (as of the date such borrowing would otherwise
have occurred, but adjusted for any payments received from the Borrower on or
after such date and prior to such purchase) from the Swingline Lender such
Participation Interests in the outstanding Swingline Loans as shall be necessary
to cause each such Revolving Lender to share in such Swingline Loans ratably
based upon its Revolving Commitment Percentage (determined before giving effect
to any termination of the Revolving Commitments pursuant to Article 7); provided
that (i) all interest payable on the Swingline Loans shall be for the account of
the Swingline Lender until the date as of which the respective Participation
Interests are funded and (ii) at the time any purchase of Participation
Interests pursuant to this Section 2.17 is actually made, the purchasing
Revolving Lender shall be required to pay to the Swingline Lender, to the extent
not paid to the Swingline Lender by the Borrower in accordance with the terms
hereof, interest on the principal amount of Participation Interests purchased
for each day from and including the day upon which such borrowing would
otherwise have occurred to but excluding the date of payment for such
Participation Interests, at the rate equal to the Federal Funds Rate.

 

Section 2.18 Lending Office.

 

Each Lender agrees that (a) its Lending Office with respect to Base Rate Loans
shall be located in the United States and (b) no Lender shall be permitted to
change its Lending Office if, at the time and as a direct result of such change,
either (x) pursuant to the provisions of Section 2.12, such Lender would be
unable to make, fund or maintain its Eurodollar Rate Loans; or (y) the Borrower
would be required to make any payment to such Lender pursuant to the provisions
of Section 2.8(b), 2.11, 2.12, 2.13 or 2.16.

 

Section 2.19 Addition, Release and Substitution of Mortgaged Properties.

 

The Borrower may at any time include additional Real Property Assets in the
Borrowing Base by delivery to the Administrative Agent of executed Mortgages in
respect thereof and such other items as may be required to qualify the property
as an “Eligible Property” hereunder. The Borrower may also request a release of
various Mortgaged Properties from the Liens and security interests of the
Administrative Agent hereunder and under the Mortgages relating thereto, and the
Administrative Agent will, at the Borrower’s expense, act promptly to execute
such documents as necessary to give effect to any such release; provided that
the following conditions shall be satisfied in connection with any such release
(i) after giving effect to such release, the outstanding principal amount of
Loan Obligations shall not exceed the Borrowing Base, (ii) no Default or Event
of Default shall exist immediately after giving effect thereto, and (iii) where
the Property Value of Mortgaged Properties so released after the Closing Date
shall exceed $50 million in the aggregate, then the Borrower shall demonstrate
that the Stipulated Debt Service Coverage Ratio will not be less than 1.40:1.0
after giving effect to any such release on a Pro Forma Basis. The Borrower may
from time to time, at its sole cost and expense, procure updated Valuations,
which updated Valuations shall thereafter be utilized for purposes of
determining Property Values, calculating the Borrowing Base and determining the
Borrower’s right to releases of Mortgaged Properties under this Section 2.19.

 

59



--------------------------------------------------------------------------------

Section 2.20 Pro Rata Treatment.

 

Except to the extent otherwise provided herein:

 

(a) Loans.

 

(i) Each advance of a Revolving Loan, each payment or prepayment of the
principal of the Revolving Loans (other than Swingline Loans, the principal of
which shall be paid solely to the Swingline Lender), each reimbursement
obligation arising from drawings under Letters of Credit or other payment of LOC
Obligations, each payment of interest on the Revolving Loans (other than
Swingline Loans, interest on which shall be paid solely to the Swingline
Lender), each payment of the Facility Fees, each payment of a Letter of Credit
Fee, each reduction of the Revolving Commitments and each continuation or
conversion of Revolving Loans shall be allocated pro rata among the Revolving
Lenders according to their respective Revolving Commitment Percentages; and

 

(ii) the advance of the Tranche B Term Loan (if any), each payment or prepayment
of the principal of the Tranche B Term Loan, each payment of interest on the
Tranche B Term Loan and each continuation or conversion of the Tranche B Term
Loan shall be allocated pro rata among the Tranche B Term Lenders according to
their respective Tranche B Term Loan Commitment Percentages.

 

(b) Advances.

 

(i) No Lender shall be responsible for the failure or delay by any other Lender
in its obligation to make its ratable share of a borrowing hereunder; provided,
however, that the failure of any Lender to fulfill its obligations hereunder
shall not relieve any other Lender of its obligations hereunder.

 

(ii) Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

 

(A) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available
funds, at the Federal Funds Rate from time to time in effect; and

 

(B) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender does not pay

 

60



--------------------------------------------------------------------------------

such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights that the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder. A notice
of the Administrative Agent to any Lender with respect to any amount owing under
this Section 2.20(b)(ii)(B) shall be conclusive, absent manifest error.

 

Section 2.21 Sharing of Payments.

 

(a) Lenders. The Lenders agree that, in the event that any Lender shall obtain
payment in respect of any Revolving Loan, LOC Obligation, the Tranche B Term
Loan or any other obligation owing to such Lender under this Credit Agreement
through the exercise of a right of setoff, banker’s lien or counterclaim, or
pursuant to a secured claim under Section 506 of the Bankruptcy Code or other
security or interest arising from, or in lieu of, such secured claim, received
by such Lender under any applicable bankruptcy, insolvency or other similar law
or otherwise, or by any other means, in excess of its pro rata share of such
payment as provided in this Credit Agreement, such Lender shall promptly
purchase from the other Lenders a Participation Interest in such Revolving Loan,
LOC Obligation, the Tranche B Term Loan or other obligations in such amounts,
and make such other adjustments from time to time, as shall be equitable to the
end that all the Lenders share such payment in accordance with their respective
Revolving Commitment Percentages and/or Term Loan Commitment Percentages, as
provided in this Credit Agreement. The Lenders further agree that if payment to
any such Lender obtained by such Lender through the exercise of a right of
setoff, banker’s lien, counterclaim or other event as aforesaid shall be
rescinded or must otherwise be restored, each Lender that shall have shared the
benefit of such payment shall, by repurchase of a Participation Interest
theretofore sold, return its share of that benefit (together with its share of
any accrued interest payable with respect thereto) to each such Lender whose
payment shall have been rescinded or otherwise restored. The Borrower agrees
that any Lender so purchasing such a Participation Interest may, to the fullest
extent permitted by law, except as otherwise described in Section 2.21(c),
exercise all rights of payment, including setoff, banker’s lien or counterclaim,
with respect to such participation as fully as if such Lender were a holder of
such Revolving Loan, LOC Obligation, the Tranche B Term Loan or other obligation
in the amount of such Participation Interest. If under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a setoff to which this Section 2.21(a) applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders under this Section 2.21(a) to
share in the benefits of any recovery on such secured claim.

 

(b) Lenders and Administrative Agent. Except as otherwise expressly provided in
this Credit Agreement, if any Lender or the Administrative Agent shall fail to
remit to the Administrative Agent or any other Lender an amount payable by such
Lender or the Administrative Agent to the Administrative Agent or such other
Lender pursuant to this Credit Agreement on the date when such amount is due,
such payments shall be made together with interest thereon for each date from
the date such amount is due until the date such amount is paid to the
Administrative Agent or such other Lender at a rate per annum equal to the
Federal Funds Rate.

 

(c) Off-Set. If the Administrative Agent or any Lender has heretofore entered
into, or hereafter enters into, any letter or other agreement by which the
Administrative Agent or such Lender agrees not to exercise any right of set-off,
off-set or similar right, then the Administrative Agent and/or such Lender(s)
(as applicable) shall continue to be bound by such agreements not to exercise
any right of

 

61



--------------------------------------------------------------------------------

set-off, off-set or similar right, notwithstanding anything contained in this
Credit Agreement or any other Fundamental Document to the contrary.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF CREDIT PARTIES

 

In order to induce the Administrative Agent, the Issuing Bank and the Lenders to
enter into this Credit Agreement, to make the Loans, to make the Extensions of
Credit hereunder, the Credit Parties, jointly and severally, make the following
representations and warranties to, and agreements with, the Administrative
Agent, the Issuing Bank and the Lenders, all of which shall survive the
execution and delivery of this Credit Agreement, the issuance of any notes
evidencing any of the Loans hereunder, the making of the Loans and the issuance
of the Letters of Credit:

 

Section 3.1 Existence and Power.

 

(a) The Borrower is a limited partnership duly organized, validly existing and
in good standing under the laws of Delaware and is qualified to do business and
is in good standing in all jurisdictions where both (i) the nature of its
properties or business so requires and (ii) the failure to be in good standing
is reasonably likely to have a Material Adverse Effect (a list of such
jurisdictions as of the Closing Date is attached hereto as Schedule 3.1(a)).
Ventas is the sole general partner of the Borrower. Schedule 3.1(a) hereto
contains a true and complete list of all of the limited partners of the Borrower
as of the Closing Date.

 

(b) Ventas is a corporation duly organized, validly existing and in good
standing under the laws of Delaware and is qualified to do business and is in
good standing in all jurisdictions where both (i) the nature of its properties
or business so requires and (ii) the failure to be in good standing is
reasonably likely to have a Material Adverse Effect (a list of such
jurisdictions as of the Closing Date is attached hereto as Schedule 3.1(b)).

 

(c) Each Credit Party acquired or created after the Closing Date shall be a
corporation, limited liability company, limited partnership, general partnership
or business trust duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization and shall be qualified to do
business and shall be in good standing in all jurisdictions where both (i) the
nature of its properties or business so requires and (ii) the failure to be in
good standing is reasonably likely to have a Material Adverse Effect.

 

(d) Each of the Credit Parties has the partnership, company or corporate, as the
case may be, power and authority (i) to own its respective properties and carry
on its respective business as now being, or as now intended to be, conducted
where the failure to do so is reasonably likely to have a Material Adverse
Effect, (ii) to execute, deliver and perform, as applicable, its obligations
under the Fundamental Documents to which it is or will be a party, and (iii) to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in the Collateral and the Mortgaged Properties owned by it as
contemplated by this Credit Agreement and the other Fundamental Documents to
which it is or will be a party; and in the case of the Borrower, to execute,
deliver and perform its obligations under this Credit Agreement and any notes
evidencing any of the Loans hereunder and to borrow hereunder; and in the case
of the Guarantors, to guaranty the Obligations as contemplated by Article 9
hereof.

 

(e) Ventas has the corporate power and authority as the Borrower’s general
partner, on behalf of the Borrower, to execute, deliver and perform the
obligations of the Borrower under the

 

62



--------------------------------------------------------------------------------

Fundamental Documents (including, without limitation, this Credit Agreement and
any notes evidencing any of the Loans hereunder) and any other documents
contemplated hereby or thereby to which the Borrower is or will be a party, to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in the Collateral and the Mortgaged Properties owned by the
Borrower as contemplated by this Credit Agreement and the other Fundamental
Documents to which the Borrower is or will be a party, and to cause the Borrower
to borrow hereunder.

 

Section 3.2 Authority and No Violation.

 

Except as set forth in Schedule 3.2 hereto, the execution, delivery and
performance of this Credit Agreement and the other Fundamental Documents to
which it is a party, by each Credit Party and by the Borrower’s general partner,
Ventas, on behalf of the Borrower, the grant to the Administrative Agent for the
benefit of the Secured Parties of the security interest in the Collateral and
the Mortgaged Properties as contemplated by this Credit Agreement and the other
Fundamental Documents to which it is or will be a party, by each Credit Party
and by the Borrower’s general partner, Ventas, on behalf of the Borrower, and,
in the case of the Borrower, the Borrowings hereunder and the execution,
delivery and performance of the notes evidencing any of the Loans hereunder and,
in the case of each Guarantor, the guaranty of the Obligations as contemplated
in Article 9 hereof, (i) have been duly authorized by all necessary company,
partnership or corporate (as applicable) action on the part of each such Credit
Party, (ii) will not constitute a violation of any provision of Applicable Law
or any order of any Governmental Authority applicable to such Credit Party or
any of its respective properties or assets, (iii) will not violate any provision
of the certificate of incorporation, bylaws, partnership agreement, limited
liability company agreement, articles of organization or any other
organizational document of any Credit Party or any Subsidiary of a Credit Party,
or any provision of any material indenture, agreement, bond, note, mortgage,
deed of trust, or other similar instrument to which such Credit Party is a party
or by which such Credit Party or any of its respective properties or assets are
bound or to which such Credit Party is subject, (iv) will not be in conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under, or create any right to terminate, any such indenture,
agreement, bond, note, mortgage, deed of trust, or other instrument, and (v)
will not result in the creation or imposition of (or the obligation to create or
impose) any Lien whatsoever upon any of the properties or assets of any of the
Credit Parties or any Subsidiary of a Credit Party other than pursuant to this
Credit Agreement or the other Fundamental Documents.

 

Section 3.3 Governmental Approval.

 

(a) All authorizations, approvals, orders, consents, licenses, registrations or
filings from or with any Governmental Authority (other than the filing of UCC
financing statements and the recordation of the Mortgages and the Assignments of
Leases and Rents, all of which will be delivered to the Administrative Agent in
accordance with the terms of this Credit Agreement, in form suitable for
recording or filing with the appropriate filing office) required for the
execution, delivery and performance by any Credit Party or Ventas (as the
Borrower’s general partner on behalf of the Borrower) of this Credit Agreement
and the other Fundamental Documents to which it is a party, and the execution
and delivery by the Borrower of any notes evidencing any of the Loans hereunder,
have been duly obtained or made, and are in full force and effect.

 

(b) Each Credit Party and each Subsidiary of a Credit Party has obtained and
holds in full force and effect all governmental licenses, authorizations,
consents, franchises, permits, certificates (including, without limitation,
certificates of need), accreditations, easements, rights of way and other
approvals necessary to own its respective property and assets and to carry on
its respective business as conducted, other than those the absence of which is
not reasonably likely to have a Material Adverse Effect.

 

63



--------------------------------------------------------------------------------

(c) From the 2002 Closing Date to the Closing Date, except as set forth on
Schedule 3.3(c) hereto, no Credit Party nor any Subsidiary of a Credit Party has
been notified by any relevant state licensing authority or other Governmental
Authority with respect to a material license to operate its business as
currently being conducted of such authority’s intention to rescind, or not
renew, any such license.

 

Section 3.4 Binding Agreements.

 

Each Credit Party has duly executed and delivered this Credit Agreement and each
other Fundamental Document to which it is a party. Each of this Credit Agreement
and the other Fundamental Documents constitutes the legal, valid and binding
obligation of each Credit Party that is a party thereto, enforceable against
such Credit Party in accordance with its respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency and similar
laws affecting creditors’ rights generally and subject to general principles of
equity, whether such enforceability is considered in a proceeding at law or in
equity.

 

Section 3.5 No Material Adverse Effect.

 

(a) Except as set forth on Schedule 3.5 hereto, since December 31, 2003, there
has been no Material Adverse Effect.

 

(b) No Credit Party has entered or is entering into the arrangements
contemplated hereby and by the other Fundamental Documents, or intends to make
any transfer or incur any obligations hereunder or thereunder, with actual
intent to hinder, delay or defraud either present or future creditors. On and as
of the Closing Date, on a pro forma basis after giving effect to all
Indebtedness (including the Loans) expected to be borrowed or repaid on the
Closing Date: (i) each Credit Party expects the assets available to such Credit
Party, after taking into account all other anticipated uses of the assets of
such Credit Party (including the payments on or in respect of debt referred to
in clause (iii) of this Section 3.5(b)), will be sufficient to satisfy all final
judgments for money damages which have been docketed against such Credit Party
or which may be rendered against such Credit Party in any action in which such
Credit Party is a defendant (taking into account the reasonably anticipated
amount of any such judgment and the earliest time at which such judgment might
be entered); (ii) the sum of the present fair saleable value of the assets of
each Credit Party will exceed the probable liability of such Credit Party on its
debts (including its Guaranties); (iii) no Credit Party will have incurred or
intends to, or believes that it will, incur debts beyond its ability to pay such
debts as such debts mature (taking into account the timing and amounts of cash
to be received by such Credit Party from any source, and of amounts to be
payable on or in respect of debts of such Credit Party and the amounts referred
to in clause (i)); and (iv) each Credit Party believes it will have sufficient
capital with which to conduct its present and proposed business and the property
of such Credit Party does not constitute unreasonably small capital with which
to conduct its present or proposed business. For purposes of this Section
3.5(b), “debt” means any liability or claim, and “claim” means any (y) right to
payment whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured, or (z) right to an equitable remedy for
breach of performance if such breach gives rise to a payment, whether or not
such right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or
unsecured.

 

Section 3.6 Financial Information.

 

(a) (i) The audited, consolidated balance sheet of Ventas and its Consolidated
Subsidiaries at December 31, 2003 and (ii) the unaudited, condensed,
consolidated balance sheet of Ventas and its

 

64



--------------------------------------------------------------------------------

Consolidated Subsidiaries at June 30, 2004, together in each case with the
related statements of income, stockholders’ equity and cash flows and the
related notes and supplemental information, in the forms which have previously
been delivered to the Lenders, have been prepared in accordance with GAAP
consistently applied, except as otherwise indicated in the notes to such
financial statements and subject in the case of unaudited statements, to changes
resulting from year-end and audit adjustments. All of such financial statements
fairly present, in accordance with GAAP, the consolidated financial position and
the results of operations, as the case may be, of Ventas and its Consolidated
Subsidiaries, at the dates or for the periods indicated.

 

(b) During the period from December 31, 2003 to and including the Closing Date,
none of the Borrower, Ventas, any other Credit Party or any Subsidiary of a
Credit Party has incurred any material Indebtedness or Guaranty other than
Indebtedness and Guaranties that (i) would have been permitted under this Credit
Agreement if this Credit Agreement was in effect during such time period or (ii)
is described on Schedule 3.6(b) hereto.

 

Section 3.7 Credit Parties.

 

(a) Annexed hereto as Schedule 3.7(a) is a correct and complete list as of the
Closing Date, of each Credit Party and each Subsidiary of a Credit Party
showing, as to each, (i) its name, (ii) the jurisdiction in which it was
incorporated or otherwise organized, (iii) in the case of a Credit Party which
is a corporation, its authorized capitalization, the number of shares of its
Capital Stock outstanding and in the case of a Credit Party other than Ventas,
the ownership of such Capital Stock, (iv) in the case of a Credit Party which is
a limited partnership, the general partners and limited partners of such Credit
Party and the ownership of its partnership interests, and (v) in the case of a
Credit Party which is a limited liability company, the members of such Credit
Party and the ownership of its limited liability company interests.

 

(b) As of the Closing Date, no Credit Party owns any voting stock or other
beneficial interest, either directly or indirectly, in any Person other than
another Credit Party or as set forth on Schedule 3.7(b) hereto.

 

(c) As of the Closing Date, no Credit Party is a limited or general partner in
any joint venture or partnership, except that Ventas is the general partner of
the Borrower and Ventas is a limited partner of ElderTrust Operating Limited
Partnership.

 

Section 3.8 Patents, Trademarks, Copyrights and Other Rights.

 

There is no patent, patent right or license, trademark, service mark, tradename,
trademark right or license, copyright, copyright right or license or any other
similar right which is material to the operation of the business as presently
conducted of any Credit Party or any Subsidiary of a Credit Party. To any Credit
Party’s knowledge after due inquiry, no material product, process, method,
substance, part or other material presently sold by or employed by a Credit
Party or any Subsidiary of a Credit Party in connection with its business
infringes any patent, trademark, service mark, tradename, copyright, license or
other such similar right owned by any other Person.

 

Section 3.9 Fictitious Names.

 

Except as disclosed on Schedule 3.9 hereto, none of the Credit Parties is doing
business or intends to do business other than under its full corporate,
partnership or company name (as applicable), including, without limitation,
under any trade name or other doing business name; provided, that if any of the
Credit Parties intends to do business other than under its full corporate,
partnership or company name (as

 

65



--------------------------------------------------------------------------------

applicable), including, without limitation, under any trade name or other doing
business name, it shall have provided the Administrative Agent with reasonable
prior written or facsimile notice of its intention to do so.

 

Section 3.10 Title to Properties.

 

(a) Except as set forth on Schedule 3.10 hereto, the Credit Parties and their
Subsidiaries have good title to, or valid leasehold interests in, each of the
Mortgaged Properties listed on Schedules 3.23(a) and 3.23(b) hereto (other than
such properties or assets disposed of in the ordinary course of business since
the date of the financial statements referred to in Section 3.6 hereof or as
permitted hereunder) and all Collateral and Mortgaged Properties are free and
clear of Liens, except Permitted Encumbrances. For purposes of this Section
3.10, the Sandwich Leases shall not be deemed to be property or assets reflected
on the financial statements referred to in Section 3.6 hereof.

 

(b) Each of the Credit Parties and each Subsidiary of a Credit Party has
complied in all material respects with all Material Leases and has given notice
under Section 5.1(l) of all defaults for which notice must be given in
accordance with Section 5.1(l), is aware of no such defaults for which notice is
required but has not been given pursuant to Section 5.1(l) under any such
Material Lease or any conditions which with the passage of time or delivery of
notice would constitute such a default thereunder and all such Material Leases
are in full force and effect except as permitted hereunder. Each of the Credit
Parties and each Subsidiary of a Credit Party which is a lessee under any
Material Lease, enjoys peaceful and undisturbed possession of the Mortgaged
Properties leased pursuant to such lease, subject to Permitted Encumbrances.

 

(c) No Credit Party or any Subsidiary of a Credit Party is obligated under any
right of first refusal, option or other contractual right to sell, assign or
otherwise dispose of any Mortgaged Property or any interest therein except for
such rights of first refusal, options or other contractual rights expressly
permitted by Section 6.2(i) hereof and contracts for the sale of assets
permitted hereunder.

 

Section 3.11 Places of Business.

 

The chief executive office of each Credit Party is, on the Closing Date, as set
forth on Schedule 3.11 hereto. All of the places where each Credit Party keeps
the records concerning the Collateral or any Mortgaged Property on the Closing
Date or regularly keeps any item included in the Collateral on the Closing Date
are also listed on Schedule 3.11 hereto. The location of each Credit Party for
purposes of the UCC is as set forth on Schedule 3.11 hereto.

 

Section 3.12 Litigation; Judgments.

 

(a) Except as set forth on Schedule 3.12 hereto and except for litigation for
which a Credit Party has been fully indemnified and such indemnity remains in
full force and effect and has not been cancelled or terminated, there are no
actions, suits or other proceedings at law or in equity by or before any
arbitrator or arbitration panel, or any Governmental Authority (including, but
not limited to, matters relating to environmental liability) nor, to the best of
each Credit Party’s knowledge, any investigation by any Governmental Authority
of the affairs of, or threatened action, suit or other proceeding against or
affecting, any Credit Party, any Subsidiary of a Credit Party or of any of their
respective properties or rights which either (A) could reasonably be expected to
have a Material Adverse Effect, or (B) relate to this Credit Agreement, any
Loans hereunder or a material portion of the Collateral and the Mortgaged
Properties. No Credit Party and no Subsidiary of a Credit Party is in default,
beyond any applicable cure period, with respect to any order, writ, injunction,
decree, rule or regulation of any Governmental

 

66



--------------------------------------------------------------------------------

Authority binding upon such Person, which default could reasonably be expected
to have a Material Adverse Effect.

 

(b) There are no final, nonappealable judgments or decrees for the payment of
money in an aggregate amount of ten million dollars ($10,000,000) or more
entered by a court or courts of competent jurisdiction against the Credit
Parties and their Subsidiaries (other than (i) judgments as to which, and only
to the extent, a reputable insurance company has acknowledged coverage of such
claim in writing or (ii) judgments as to which a Credit Party has been fully
indemnified provided such indemnity remains in full force and effect and has not
been cancelled or terminated).

 

Section 3.13 Federal Reserve Regulations.

 

No Credit Party nor any Subsidiary of a Credit Party is engaged principally or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No part of the proceeds of
the Loans will be used, directly or indirectly, whether immediately,
incidentally or ultimately (i) to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock, or (ii) for any other purpose, in each case, violative of or inconsistent
with any of the provisions of any regulation of the Board, including, without
limitation, Regulations T, U and X thereto.

 

Section 3.14 Investment Company Act.

 

No Credit Party nor any Subsidiary of a Credit Party is, or will during the term
of this Credit Agreement be, (i) an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended, or (ii) subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act or any foreign,
federal or local statute or any other Applicable Law of the United States of
America or any other jurisdiction, in each case limiting its ability to incur
indebtedness for money borrowed as contemplated hereby or by any other
Fundamental Document, except for fraudulent conveyance, fraudulent transfer and
similar laws relating to creditors’ rights generally.

 

Section 3.15 Taxes.

 

Each Credit Party and each Subsidiary of a Credit Party has filed or caused to
be filed all United States federal tax returns, state income tax returns and
other material tax returns which are required to be filed with any Governmental
Authority after giving effect to applicable extensions, and has paid or has
caused to be paid all taxes as shown on said returns or on any assessment
received by them, to the extent that such taxes have become due, except as
permitted by Section 5.9 hereof. No Credit Party knows of any material
additional assessments which have not been disclosed to the Administrative Agent
or reserved for on Ventas’ financial statements. In the reasonable, good faith
opinion of the Credit Parties, the charges, accruals and reserves on the books
of the Credit Parties and their Subsidiaries in respect of taxes or other
governmental charges are adequate.

 

Section 3.16 Compliance with ERISA.

 

(a) Each Plan has been maintained and operated in all material respects in
accordance with all Applicable Laws, including ERISA and the Code, and each Plan
intended to qualify under Section 401(a) of the Code so qualifies. No Reportable
Event has occurred in the last five years as to any Plan, and the present value
of all benefits under all Plans subject to Title IV of ERISA determined on a
plan termination basis (based on those actuarial assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA) did not, in the aggregate, as of the
last annual valuation date applicable thereto,

 

67



--------------------------------------------------------------------------------

exceed the fair market value of the assets of such Plans allocable to such
benefits by a material amount. No liability (including, without limitation, any
indirect, contingent or secondary liability) for an amount that is reasonably
likely to have a Material Adverse Effect has been, and no circumstances exist
pursuant to which any such liability could be, imposed upon any Credit Party or
ERISA Affiliate (i) under Chapter 43 of the Code, Section 409, 502(i), 502(l) or
515 of ERISA, or under Title IV of ERISA with respect to any Plan or
Multiemployer Plan, or with respect to any Plan heretofore maintained by any
Credit Party or ERISA Affiliate, or any entity that heretofore was an ERISA
Affiliate, (ii) for the failure to fulfill any obligation to contribute to any
Multiemployer Plan, or (iii) with respect to any Plan or welfare benefit plan
(within the meaning of Section 3(1) of ERISA) that provides post-retirement
welfare coverage (other than as required pursuant to Section 4980B of the Code).
Neither any Credit Party nor any ERISA Affiliate has received any notification
that any Multiemployer Plan is in reorganization or has been terminated within
the meaning of Title IV of ERISA; to the knowledge of any Credit Party, no
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated; and, using actuarial assumptions and computation methods consistent
with Part 1 of Subtitle E of Title IV of ERISA, the aggregate liabilities of the
Credit Parties and their ERISA Affiliates to all Multiemployer Plans in the
event of a complete withdrawal therefrom, as of the close of the most recent
fiscal year of each such plan then ended would not exceed an amount that could
reasonably be expected to have a Material Adverse Effect.

 

(b) The execution, delivery and performance of the Fundamental Documents and the
consummation of the transactions contemplated hereby and thereby will not
involve any “prohibited transaction” within the meaning of Section 406 of ERISA
or Section 4975 of the Code.

 

Section 3.17 Agreements.

 

(a) Except as set forth on Schedule 3.17(a) hereto, no Credit Party nor any
Subsidiary of a Credit Party is in default, beyond any applicable cure period,
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument (including,
without limitation, the Material Leases) to which it is a party or by which it
or any of its property or assets is bound in any respect, which default is
reasonably likely to result in a Material Adverse Effect.

 

(b) Schedule 3.17(b) hereto is a true and complete listing as of the Closing
Date of (i) all credit agreements, indentures, and other agreements related to
any Indebtedness for borrowed money of any Credit Party or any Subsidiary of a
Credit Party, other than the Fundamental Documents, (ii) all joint venture
agreements to which any Credit Party or any Subsidiary of a Credit Party is a
party, and (iii) all leases (other than subleases not entered into by a Credit
Party) with respect to any Mortgaged Property.

 

Section 3.18 Security Interest.

 

(a) This Credit Agreement and the other Fundamental Documents (other than the
Mortgages and the Assignments of Leases and Rents), when executed and delivered,
will create and grant to the Administrative Agent for the benefit of the Secured
Parties (upon (i) the filing of the appropriate UCC-1 financing statements with
the filing offices listed on Schedule 3.18(a) hereto and (ii) the possession of
or control over Collateral security interests in which must be perfected by
possession or control, respectively, under the UCC), a valid and first priority
perfected security interest in the Collateral for which a security interest may
be perfected by filing a UCC-1 financing statement, by possession or by control,
subject only to Permitted Encumbrances.

 

(b) The Mortgages and the Assignments of Leases and Rents, when executed and
delivered, will create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and

 

68



--------------------------------------------------------------------------------

enforceable first priority Lien on all of the Credit Parties’ respective right,
title and interest in and to all the Mortgaged Properties (except personality
that does not constitute fixtures) and the proceeds thereof (provided that any
cash proceeds are held in accordance with the terms of this Credit Agreement and
the other Fundamental Documents), and when the Mortgages and the Assignments of
Leases and Rents are filed in the offices specified on Schedule 3.18(b) hereto,
the proper amount of mortgage recording or similar taxes (if any) are paid and
when the UCC-1 financing statements relating to fixtures are duly filed with the
filing offices listed on Schedule 3.18(b) hereto, the Mortgages and the
Assignments of Leases and Rents shall constitute fully perfected first priority
Liens on, and fully perfected first priority security interests in, all right,
title and interest of the Credit Parties’ in all the Mortgaged Properties
(except personality that does not constitute fixtures) and the proceeds thereof
(provided that any cash proceeds are held in accordance with the terms of this
Credit Agreement and the other Fundamental Documents), in each case subject only
to Permitted Encumbrances.

 

Section 3.19 Disclosure.

 

Neither this Credit Agreement nor any other Fundamental Document nor any
agreement, document, certificate or statement furnished to the Administrative
Agent, the Issuing Bank or any Lender by or on behalf of any Credit Party in
connection with the transactions contemplated hereby, at the time it was
furnished or delivered, contained any untrue statement of a material fact
regarding the Credit Parties or their Subsidiaries or, when taken together with
all such other agreements, documents, certificates and statements, omitted to
state a material fact necessary under the circumstances under which it was made
in order to make the statements contained herein or therein not misleading.
Except as set forth on Schedule 3.5 hereto, there is no fact known to any Credit
Party (other than general industry conditions or facts which have been disclosed
to the Administrative Agent in writing) which has a Material Adverse Effect, or
is reasonably likely in the future to have a Material Adverse Effect.

 

Section 3.20 Environmental Matters.

 

Except as may be disclosed in any Environmental Reports (as defined in this
Section 3.20) delivered after January 1, 2002 to the Administrative Agent and
the Lenders, or as is otherwise set forth on Schedule 3.20 hereto,

 

(a) there are no past, pending, or (to the knowledge of the Credit Parties)
threatened Environmental Claims against, affecting or with respect to, any
Credit Party or any Subsidiary of any Credit Party or any Premises, and no
Credit Party nor any Subsidiary of any Credit Party is aware of any facts or
circumstances which could reasonably be expected to form the basis for any such
Environmental Claim, except to the extent that any such Environmental Claims,
individually or in the aggregate, would not have a Material Adverse Effect;

 

(b) To the knowledge of the Credit Parties, no Premises is currently or was
formerly used for the handling, storage, treatment, disposal, manufacture,
processing or generation of Hazardous Materials, except to the extent that any
such activity, individually or in the aggregate, would not have a Material
Adverse Effect on any Credit Party or any Subsidiary of any Credit Party;

 

(c) None of the Credit Parties has received any written notice that any tenants,
operators or occupants of any Premises have failed to obtain and hold all
necessary Environmental Permits, except to the extent that any failure to hold
any such Environmental Permit, individually or in the aggregate, would not have
a Material Adverse Effect;

 

(d) Each Credit Party and each Subsidiary of each Credit Party is in compliance
with all terms, conditions and provisions of all applicable (i) Environmental
Permits, and (ii) Environmental

 

69



--------------------------------------------------------------------------------

Laws, except to the extent that any such non-compliance, individually or in the
aggregate, would not have a Material Adverse Effect;

 

(e) No Releases of Hazardous Materials have occurred at, from, in, to, on, or
under any Premises, and no Hazardous Materials are present in, on, about or
migrating to or from any Premises, except to the extent that any such Releases
or presence of Hazardous Materials, individually or in the aggregate, would not
have a Material Adverse Effect;

 

(f) Neither any Credit Party nor any Subsidiary of any Credit Party, nor any
predecessor of any Credit Party or Subsidiary of any Credit Party, nor any
entity previously owned by any Credit Party or Subsidiary of any Credit Party,
has transported or arranged for the treatment, storage, handling, disposal, or
transportation of any Hazardous Material to any location (other than any
Premises) which could result in an Environmental Claim against any Credit Party
or any Subsidiary of any Credit Party, except to the extent that any such
activity, individually or in the aggregate, would not have a Material Adverse
Effect;

 

(g) No Premises is a current, or to the knowledge of any Credit Party or any
Subsidiary of any Credit Party, a proposed Environmental Clean-up Site, except
to the extent as would not have a Material Adverse Effect;

 

(h) To the knowledge of the Credit Parties, there are no (1) underground storage
tanks (active or abandoned) located at any of the Premises, (2) polychlorinated
biphenyl containing equipment located at any of the Premises, (3)
asbestos-containing material located at any of the Premises, or (4) lead-based
paint located at any of the Premises, except to the extent that the presence of
any of the foregoing, individually or in the aggregate, would not have a
Material Adverse Effect; and

 

(i) There have been no environmental investigations, studies, audits, tests,
reviews or other analyses (collectively, “Environmental Reports”) conducted
since January 1, 2002 by or on behalf of, and which are in the possession of,
any Credit Party or any Subsidiary of any Credit Party with respect to any
Mortgaged Property which have not been delivered to the Administrative Agent.

 

Section 3.21 Compliance with Laws.

 

(a) No Credit Party, Subsidiary of a Credit Party or any Mortgaged Property is
in violation of any Applicable Law (including, without limitation, any
Environmental Law) or any restrictions of record or agreements affecting any
Mortgaged Property, except for such violations which in the aggregate are not
reasonably likely to have a Material Adverse Effect.

 

(b) No Credit Party, Subsidiary of a Credit Party or any Mortgaged Property is
in violation of any zoning or building law, ordinance, rule, regulation or
restriction affecting a Mortgaged Property or any building permit, including,
without limitation, any certificate of occupancy, except for such violations
which in the aggregate are not reasonably likely to have a Material Adverse
Effect.

 

(c) The Loans hereunder, the intended use of the proceeds of the Revolving Loans
as contemplated by Section 5.15 hereof, the issuance of the Letters of Credit
hereunder and the performance of the Fundamental Documents will not violate any
Applicable Law.

 

Section 3.22 Projected Financial Information.

 

The Borrower has delivered to the Administrative Agent those projections
specifically described on Schedule 3.22 hereto relating to Ventas and its
Consolidated Subsidiaries consisting of balance sheets,

 

70



--------------------------------------------------------------------------------

income statements and cash flows, together with a statement of the underlying
assumptions. Such projected statements are based on good faith estimates and
assumptions believed to be reasonable at the time made, it being recognized by
the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results.

 

Section 3.23 Mortgaged Property.

 

(a) Schedule 3.23(a) is a true and complete list as of the Closing Date of (i)
the facility number and street address of each Mortgaged Property owned by a
Credit Party, (ii) the Credit Party which owns each such Mortgaged Property,
(iii) the facility type of each such Mortgaged Property, (iv) the lease(s) to
which each such Mortgaged Property is subject and (v) the name and address of
the lessee of each such Mortgaged Property. Except as set forth on Schedule 3.10
hereto, the applicable Credit Party has a fee simple title to each Mortgaged
Property listed on Schedule 3.23(a) hereto.

 

(b) Schedule 3.23(b) is a true and complete list as of the Closing Date of (i)
the facility number and street address of each Mortgaged Property leased by a
Credit Party, (ii) the Credit Party which leases each such Mortgaged Property,
(iii) the facility type of such Mortgaged Property, (iii) the name and address
of the owner/lessor of each such Mortgaged Property, (iv) the leases to which
each such Mortgaged Property is subject and (v) the name and address of the
sublessee of each such Mortgaged Property.

 

(c) As of the Closing Date, each of the Mortgaged Properties listed on either
Schedule 3.23(a) or Schedule 3.23(b) hereto are leased (or subleased, as the
case may be) by a Credit Party to the party listed opposite such Mortgaged
Property under the column entitled “Lessee” in the case of a Mortgaged Property
listed on Schedule 3.23(a) hereto or “Sublessee” in the case of a Mortgaged
Property listed on Schedule 3.23(b) hereto.

 

(d) The leases for the Mortgaged Properties provide for “triple net” terms with
respect to substantially all property related real estate taxes and insurance
and operating expenses.

 

(e) Set forth on Schedules 3.23(a) and 3.23(b) are the Property Values of each
Mortgaged Property, as determined as of the Closing Date in the Valuations
delivered to the Administrative Agent.

 

Section 3.24 No Default.

 

No Default or Event of Default exists under or with respect to any Fundamental
Document.

 

Section 3.25 Labor Matters.

 

Except as set forth on Schedule 3.25 hereto, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of any Credit Party or
any Subsidiary of a Credit Party.

 

Section 3.26 Organizational Documents.

 

The documents delivered pursuant to Section 4.1(b) constitute, as of the Closing
Date, all of the Organizational Documents (together with all amendments and
modifications thereof) of the Credit Parties as of the Closing Date. The Credit
Parties represent that they have delivered to the Administrative Agent true,
correct and complete copies of each of the documents set forth in Section
4.1(b).

 

71



--------------------------------------------------------------------------------

Section 3.27 Insurance.

 

The Credit Parties currently maintain, or cause to be maintained pursuant to the
provisions of applicable leases or subleases, insurance at 100% replacement cost
in respect of each of the Mortgaged Properties (but only pursuant and subject to
the $150 million per occurrence policy amount limitation set forth in the Master
Leases), as well as commercial general liability insurance against claims for
personal, and bodily injury and/or death, to one or more Persons, or property
damage, as well as workers’ compensation insurance, in each case, with insurers
having an A.M. Best policyholders’ rating of not less than A-V, or an S&P rating
of A or the equivalent thereto, in amounts as required under the Master Leases
or other applicable Material Leases or as is customary for companies of the same
or similar size in the same or similar businesses or such other ratings as are
otherwise permitted under the Master Leases or other applicable Material Leases.

 

Section 3.28 REIT Status.

 

Ventas is qualified to be taxed as a REIT for income tax purposes under the
Code.

 

Section 3.29 Sandwich Leases.

 

The annual base rent (exclusive of taxes, insurance, maintenance and
impositions) provided under the Sandwich Leases does not exceed $45,000,000 in
the aggregate, excluding the escalation provisions as set forth in such leases
as in effect on the Closing Date and (b) the Credit Parties have either assigned
or subleased the properties subject to the Sandwich Leases, and/or are
indemnified for the amount of all payments thereunder except as is not
reasonably likely to have a Material Adverse Effect.

 

ARTICLE 4

 

CONDITIONS PRECEDENT

 

Section 4.1 Conditions Precedent to the Effectiveness of This Credit Agreement.

 

The effectiveness of this Credit Agreement is subject to the satisfaction in
full or waiver by the Required Lenders of the following conditions precedent:

 

(a) Credit Agreement. The Administrative Agent shall have received executed
counterparts of this Credit Agreement, which, when taken together, bear the
signatures of the Administrative Agent, BAS, the Issuing Bank, all of the Credit
Parties and all of the Lenders.

 

(b) Supporting Documents of the Credit Parties. The Administrative Agent shall
have received:

 

(i) a copy of the Certificate of Limited Partnership of the Borrower, certified
as of a recent date by the Secretary of State (or other appropriate governmental
official) of Delaware;

 

(ii) a certificate of the Secretary of State (or other governmental official) of
Delaware, dated as of a recent date as to the good standing of, and payment of
taxes by, the Borrower which certificate lists the documents on file in the
office of such Secretary of State (or other governmental official) with respect
to the Borrower;

 

72



--------------------------------------------------------------------------------

(iii) a certificate dated as of a recent date as to the good standing and/or
authority to do business of the Borrower issued by the Secretary of State or
other appropriate governmental official of each jurisdiction listed in Schedule
3.1(a) hereto;

 

(iv) a copy of the certificate of incorporation of Ventas, certified as of a
recent date by the Secretary of State of Delaware;

 

(v) a certificate of the Secretary of State (or other governmental official) of
Delaware dated as of a recent date as to the good standing of, and payment of
taxes by, Ventas, which certificate lists the documents on file in the office of
such Secretary of State (or other governmental official) with respect to Ventas;

 

(vi) a certificate dated as of a recent date as to the good standing and/or
authority to do business of Ventas issued by the Secretary of State or other
appropriate governmental official of each jurisdiction listed in Schedule 3.1(b)
hereto;

 

(vii) a certificate of the Secretary of Ventas, dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the
agreement of limited partnership of the Borrower as in effect on the date of
such certification; (B) that attached thereto is a true and complete copy of the
by-laws of Ventas as in effect on the date of such certification; (C) that the
respective organizational documents of the Borrower and Ventas have not been
amended since the date of the last amendment thereto indicated on the
certificates of the Secretary of State (or other governmental official)
furnished pursuant to clauses (i) and (iv) above, except to the extent specified
in such Secretary’s Certificate; (D) that attached thereto is a true and
complete copy of resolutions adopted by Ventas’ Board of Directors authorizing
the Borrowings by the Borrower, the Guaranty hereunder by Ventas, the grant by
the Borrower and Ventas of the security interests contemplated by the
Fundamental Documents and the execution, delivery and performance by the
Borrower and Ventas in accordance with, the respective terms of this Credit
Agreement, the other Fundamental Documents to which it is or will be a party and
any other documents required or contemplated hereunder or thereunder and further
certifying that such resolutions have not been amended, rescinded or
supplemented and are currently in effect, and (E) as to the incumbency and
specimen signature of each officer of Ventas executing this Credit Agreement,
the Notes (on behalf of the Borrower), the other Fundamental Documents or any
other document delivered in connection herewith or therewith on behalf of Ventas
or on behalf of Ventas as the Borrower’s general partner on behalf of the
Borrower (such certificate to contain a certification by another officer of
Ventas as to the incumbency and signature of the officer signing the certificate
referred to in this clause (vii)); and

 

(viii) such additional documents relating to the Borrower, Ventas, or any other
Credit Party as the Administrative Agent or its counsel or any Lender may
reasonably request.

 

(c) Opinion of Counsel. The Administrative Agent shall have received the written
opinions of (i) T. Richard Riney, internal general counsel to the Credit
Parties, with respect to the authorization, execution and delivery of the
Fundamental Documents and certain other matters, and (ii) Barack Ferrazzano
Kirschbaum Perlman & Nagelberg LLP, counsel to the Credit Parties, with respect
to enforceability of this Credit Agreement and the Notes assuming that the
substantive laws of the States of Illinois and New York are identical and
certain other matters, each dated as of the Closing Date and addressed to the
Administrative Agent, the Issuing Bank and the Lenders, which opinions shall be
in form and substance reasonably satisfactory to the Administrative Agent and to
Moore & Van Allen PLLC, counsel to the Administrative Agent.

 

73



--------------------------------------------------------------------------------

(d) No Material Adverse Effect. No Material Adverse Effect shall have occurred
since December 31, 2003, except for matters disclosed in writing and reasonably
acceptable to the Administrative Agent and the Lenders.

 

(e) Notes. The Administrative Agent shall have received appropriate Notes in
favor of each Lender, each duly executed on behalf of the Borrower, dated the
date hereof and payable to the order of such Lender in the principal amount
equal to such Lender’s Revolving Commitment.

 

(f) Payment of Fees and Expenses. The Administrative Agent shall have received
all fees and other amounts due and owing pursuant to the Fee Letter, which
amounts shall be non-refundable under all circumstances. All out-of-pocket
expenses incurred by the Administrative Agent in connection with this Credit
Agreement or the transactions contemplated hereby and by the other Fundamental
Documents, including, without limitation, all statements presented for
reasonable fees and disbursements of any financial, accounting or valuation
advisors or special counsel retained by the Administrative Agent (including, but
not limited to Moore & Van Allen PLLC, counsel to the Administrative Agent),
shall have been paid by the Borrower.

 

(g) Litigation. Except as set forth in Schedule 3.12 and except for litigation
for which a Credit Party has been fully indemnified or insured and such
indemnity or insurance remains in full force and effect and has not been
cancelled or terminated, no litigation, injunction or order shall be pending,
entered or threatened which involves this Credit Agreement or any of the other
Fundamental Documents or the transactions contemplated hereby or thereby, or
which in the Administrative Agent’s good faith judgment is reasonably likely to
have a Material Adverse Effect.

 

(h) Required Consents and Approvals. The Administrative Agent shall be satisfied
that all required consents and approvals have been obtained with respect to the
transactions contemplated hereby from all Governmental Authorities with
jurisdiction over the business and activities of any Credit Party and from any
other entity whose consent, waiver or approval is required pursuant to the terms
of existing contracts to which any of the Credit Parties is bound and which the
Administrative Agent in its reasonable discretion deems necessary to the
transactions contemplated hereby.

 

(i) Compliance with Laws. The Lenders shall be satisfied that the transactions
contemplated hereby will not violate any provision of Applicable Law, or any
order of any Governmental Authority applicable to any of the Credit Parties or
any of their respective properties or assets.

 

(j) Representations and Warranties; No Default. After giving effect to the
transactions contemplated by this Credit Agreement, the representations and
warranties set forth in Article 3 hereof and in any other Fundamental Document
then in existence shall be true and correct in all material respects, and no
Default or Event of Default shall have occurred and be continuing.

 

(k) Collateral Deliveries. The Administrative Agent shall have received, in each
case in form and substance satisfactory to the Administrative Agent and Moore &
Van Allen PLLC, counsel to the Administrative Agent:

 

(i) a duly executed amendment to Mortgage substantially in the form of Exhibit
D-2 hereto with respect to each Mortgaged Property;

 

(ii) a duly executed amendment to Assignment of Leases and Rents substantially
in the form of Exhibit D-4 hereto with respect to each Mortgaged Property;

 

74



--------------------------------------------------------------------------------

(iii) a Title Policy date-down endorsement (or other amendment or re-issuance)
and, in the case of addition or substitution of a new property, a title policy
for the subject property reasonably acceptable to the Administrative Agent, to
the existing Title Policy with respect to each Mortgaged Property;

 

(iv) evidence reasonably satisfactory to the Administrative Agent that all
financing statements, mortgages and other filings under Applicable Law necessary
to provide the Administrative Agent (for the benefit of the Secured Parties)
with a first priority perfected security interest in the Collateral (other than
Collateral that cannot be perfected by the filing of a financing statement) and
all Mortgaged Properties (subject in each case to Permitted Encumbrances) have
been delivered to the Administrative Agent in satisfactory form for filing and
all taxes, recording or other fees relating thereto have been paid or delivered
to the Title Company(s) issuing the Title Policy date-down endorsements with
respect to the Mortgaged Properties;

 

(v) (A) a summary of all existing insurance coverage maintained by a Credit
Party, a Subsidiary thereof or Kindred with respect to the Mortgaged Properties
and the Collateral, which summary shall include for each insurance policy, the
policy number, the type of coverage, the policy limits and deductibles, the
insurer (and reinsurers, if applicable) and the expiration date, (B) evidence
reasonably acceptable to the Administrative Agent that the insurance policies
required by Section 5.5 have been obtained and are in full force and effect and
(C) Certificates of Insurance with respect to all existing insurance coverage
maintained by the Credit Parties and/or their Subsidiaries which is set forth on
the summary delivered pursuant to clause (A) above, which certificates shall
comply with the requirements set forth in Section 5.5 hereof; and

 

(vi) an updated and current Valuation for the Mortgaged Properties.

 

(l) Leases. The Administrative Agent shall have received true and complete
copies of each lease encumbering the Mortgaged Properties (including, without
limitation, Master Lease No. 1) to which a Credit Party is a party, certified as
of the Closing Date by an Authorized Officer of the Borrower.

 

(m) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate signed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit E.

 

(n) Closing Certificate. The Administrative Agent shall have received a closing
certificate signed by an Authorized Officer of the Borrower, substantially in
the form of Exhibit G.

 

(o) Prior Term Loan. The Prior Term Loan shall be paid in full simultaneously
with the closing hereunder.

 

(p) Approval of Counsel to the Administrative Agent. All legal matters incident
to this Credit Agreement, the Fundamental Documents and the transactions
contemplated hereby and thereby shall be reasonably satisfactory to Moore & Van
Allen PLLC, counsel to the Administrative Agent.

 

(q) Other Documents. The Administrative Agent and its counsel shall have
received such other documentation as the Administrative Agent or its counsel may
reasonably request.

 

75



--------------------------------------------------------------------------------

Section 4.2 Conditions Precedent to Each Loan and Each Letter of Credit.

 

The obligation of the Issuing Bank to issue each Letter of Credit and of the
Lenders to make their respective Loans and if applicable, to participate in each
Letter of Credit (including the initial Loans and/or Letter of Credit) are
subject to the following conditions precedent:

 

(a) Notice. The Administrative Agent shall have received a Notice of Borrowing
with respect to such Borrowing or the Issuing Bank and the Administrative Agent
shall have received a Letter of Credit Application with respect to such Letter
of Credit as required by Section 2.2 or Section 2.16 hereof, as applicable, duly
completed and executed by an Authorized Officer of the Borrower.

 

(b) Representations and Warranties. The representations and warranties set forth
in Article 3 hereof and in the other Fundamental Documents shall be true and
correct in all material respects on and as of the date of each Borrowing or
issuance of a Letter of Credit hereunder (except to the extent that such
representations and warranties expressly relate to an earlier date) with the
same effect as if made on and as of such date.

 

(c) No Event of Default. On the date of each Borrowing or issuance of a Letter
of Credit hereunder, no Default or Event of Default shall have occurred and be
continuing, nor shall any such event occur by reason of the making of the
requested Loan or the issuance of the requested Letter of Credit.

 

Each request for a Borrowing or issuance of a Letter of Credit hereunder shall
be deemed to be a representation and warranty by the Borrower on the date of
such Borrowing or issuance of a Letter of Credit hereunder as to the matters
specified in paragraphs (b) and (c) of this Section 4.2.

 

ARTICLE 5

 

AFFIRMATIVE COVENANTS

 

From the date hereof and for so long as the Revolving Commitments shall be in
effect, any amount remains outstanding with respect to any Loan, any Letter of
Credit shall remain outstanding (or not cash collateralized in an amount equal
to 102% of the then current LOC Obligations) or any Obligation remains unpaid or
unsatisfied, each Credit Party agrees that, unless the Required Lenders shall
otherwise consent in writing, each of them will, and will cause each of its
Subsidiaries to:

 

Section 5.1 Financial Statements and Reports.

 

Subject to the last paragraph of this Section 5.1, furnish or cause to be
furnished to the Administrative Agent, the Issuing Bank and each of the Lenders:

 

(a) As soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Ventas (commencing with fiscal year 2004) or such later
date as may be contained in any SEC Filing Extension (but in no event later than
120 days after the end of such fiscal year), the audited consolidated balance
sheet of Ventas and its Consolidated Subsidiaries, in each case as at the end
of, and the related statements of income, stockholders’ equity and cash flows
for, such fiscal year, and the corresponding figures as at the end of, and for,
the preceding fiscal year, accompanied by an unqualified report and opinion of
Ernst & Young LLP or another independent public accounting firm of recognized
standing as shall be retained by Ventas and be satisfactory to the
Administrative Agent (it being understood and agreed that the Administrative
Agent shall not withhold its approval of any “Big Four” accounting firm and
shall not unreasonably withhold its approval of any other accounting firm),
which

 

76



--------------------------------------------------------------------------------

report and opinion shall be prepared in accordance with generally accepted
auditing standards relating to reporting and which report and opinion shall
contain no material exceptions or qualifications except for qualifications
relating to accounting changes (with which such independent public accountants
concur) in response to FASB releases or other authoritative pronouncements;
provided, however, that such report and opinion may contain such exceptions
and/or qualifications as are required to be taken as a result of (i) the
exceptions and/or qualifications required to be taken by Kindred with respect to
its financial statements, or (ii) the financial condition of Kindred;

 

(b) As soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each of its fiscal years, or
such later date as may be contained in any SEC Filing Extension (but in no event
later than 60 days after the end of such fiscal quarter), the unaudited,
consolidated balance sheet of Ventas and its Consolidated Subsidiaries as at the
end of, and the related unaudited consolidated statements of income and cash
flows for, such quarter, and for the portion of the fiscal year through the end
of such quarter, and the corresponding figures as at the end of such quarter,
and for the corresponding period, in the preceding fiscal year, together with a
certificate signed by an Authorized Officer of Ventas, on behalf of Ventas, to
the effect that such financial statements, while not examined by independent
public accountants, reflect, in the opinion of Ventas, all adjustments necessary
to present fairly the financial position of Ventas and its Consolidated
Subsidiaries as at the end of the fiscal quarter and the results of operations
for the quarter then ended in conformity with GAAP, subject to normal year-end
audit adjustments and the absence of footnotes;

 

(c) Simultaneously with the delivery of the statements referred to in paragraphs
(a) and (b) of this Section 5.1, a Borrowing Base Certificate duly completed and
executed by an Authorized Officer of Ventas.

 

(d) Simultaneously with the delivery of the statements referred to in paragraphs
(a) and (b) of this Section 5.1, a certificate of an Authorized Officer of
Ventas, in form and substance reasonably satisfactory to the Administrative
Agent (i) stating whether or not such Authorized Officer has knowledge, after
due inquiry, of any condition or event which would constitute an Event of
Default or Default and, if so, specifying each such condition or event and the
nature thereof and what action any Credit Party is taking or proposes to take
with respect thereto and (ii) demonstrating in reasonable detail compliance with
the provisions of Sections 6.1, 6.6, 6.7 and 6.8 hereof;

 

(e) Promptly upon their becoming available, copies of all accounting audits
prepared for, or submitted to, any of the Credit Parties by any outside
professional firm or service, and any comment letter submitted by Ventas’
accountants to management in connection with their annual audit;

 

(f) Promptly upon their becoming available, copies of all registration
statements, proxy statements, notices and reports which Ventas, the Borrower or
any other Credit Party shall file with any securities exchange or with the SEC
or any successor agency;

 

(g) Promptly upon the mailing thereof to the shareholders of Ventas, copies of
all financial statements, reports, proxy statements and other material written
communications so mailed;

 

(h) As soon as possible and, in any event, within ten (10) days after a Credit
Party or an ERISA Affiliate knows or has reason to know of the occurrence of any
of the following, a certificate of an Authorized Officer of the Borrower setting
forth the full details as to such occurrence and the action, if any, that such
Credit Party or such ERISA Affiliate is required or proposes to take, together
with any notices required or proposed to be given or filed by such Credit Party,
the Plan Administrator or such ERISA Affiliate to or with the PBGC or any other
Governmental Authority, or a Plan or Multiemployer Plan participant, and any
notices received by such Credit Party or ERISA Affiliate from the PBGC or any

 

77



--------------------------------------------------------------------------------

other Governmental Authority that a Reportable Event has occurred with respect
to any Plan which might constitute grounds for a termination of such Plan
(except to the extent that the Borrower has previously delivered a certificate
and notices (if any) concerning such event pursuant to the next clause hereof):
that a contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a
Plan subject to Title IV of ERISA is subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof), and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 is reasonably expected to occur with
respect to such Plan within the following 30 days; that an accumulated funding
deficiency, within the meaning of Section 412 of the Code or Section 302 of
ERISA, has been incurred or an application has been made for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code or Section 303 or 304 of ERISA with respect to a Plan; that any
contribution required to be made with respect to a Plan has not been timely
made; that a Plan or Multiemployer Plan has been or may be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA; that
proceedings may be or have been instituted to terminate or appoint a trustee to
administer a Plan which is subject to Title IV of ERISA; that a proceeding has
been instituted pursuant to Section 515 of ERISA to collect a delinquent
contribution to a Multiemployer Plan; or that a Credit Party or an ERISA
Affiliate will or may incur any liability (including any indirect, contingent,
or secondary liability) to or on account of the termination of or withdrawal
from a Plan or Multiemployer Plan under Section 4062, 4063, 4064, 4069, 4201,
4204, or 4212 of ERISA or with respect to a Plan under Section 401(a)(29), 4971
or 4975 of the Code or Section 409, 502(i) or 502(1) of ERISA;

 

(i) Promptly and in any event within five (5) Business Days of receipt of any
notice or correspondence from a Governmental Authority suggesting a change in
the status of Ventas as a REIT;

 

(j) Promptly and in any event within five (5) Business Days after receipt of any
material notice or correspondence from any company or agent for any company
providing insurance coverage with respect to any Mortgaged Property, which
notice or correspondence relates to any material loss with respect to such
Mortgaged Property, copies of such notice and/or correspondence;

 

(k) Without limiting any Credit Party’s other obligations to give notice under
the Fundamental Documents, within fifteen (15) days of the end of each calendar
quarter, a schedule setting forth each sale or other disposition of any
Collateral effected during such quarter, the date of each such sale or
disposition and the sales price with respect to such Collateral sold or disposed
of;

 

(l) As soon as practicable but in any event within five (5) Business Days after
a Credit Party knows or has received a notice thereof, notice of any material
default by the tenant under any Material Lease of the Mortgaged Properties or
any Master Lease;

 

(m) With respect to each Mortgage, as soon as commercially reasonable after the
recording of such Mortgage, a Title Policy dated as of the recordation date of
such Mortgage;

 

(n) Simultaneously with the delivery of the statements referred to in paragraphs
(a) and (b) of this Section 5.1, financial projections prepared by the
controller or chief financial officer of Ventas for Ventas and its Consolidated
Subsidiaries for the period of the succeeding four fiscal quarters; and

 

(o) From time to time such additional information regarding the financial
condition or business of any of the Credit Parties or any of their respective
Subsidiaries (including without limitation any Special Purpose Subsidiary), any
Mortgaged Property or the Collateral, as the Administrative Agent, the Issuing
Bank or any Lender acting through the Administrative Agent may reasonably
request (without requiring the Borrower to incur unreasonable costs to gather
such information) including, without

 

78



--------------------------------------------------------------------------------

limitation, copies of management projections prepared at the reasonable request
of the Administrative Agent; provided, however, that a Lender may not request
any such additional information unless reasonably related to the servicing of
the Loans hereunder, the protection or enforcement any rights and/or remedies in
connection with any Fundamental Document or any proceeding in connection with
any Fundamental Document or any of the transactions contemplated thereby.

 

Documents or information required to be delivered pursuant to Section 5.1(a),
5.1(b), 5.1(f), 5.1(g) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the internet at the website address listed in Section 12.1; or (ii)
on which such documents are posted on the Borrower’s behalf on an internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the certificates required by clauses (c) and (d) of Section 5.1 to the
Administrative Agent. Except for the certificates required by clauses (c) and
(d) of Section 5.1, the Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

The Credit Parties hereby acknowledge that the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Credit Parties hereunder (collectively, the “Credit Party Materials”) by
posting the Credit Party Materials on IntraLinks or another similar electronic
system (the “Platform”) and that certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Credit Parties or their securities). The Credit
Parties hereby agree that (1) all Credit Party Materials that do not contain
material non-public information with respect to the Credit Parties shall be
clearly and conspicuously marked by a Credit Party “PUBLIC” (which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof); (2) by marking the Credit Party Materials “PUBLIC”, the Credit
Parties shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Credit Party Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Credit Parties or their securities for purposes
of applicable United States federal and state securities laws; (3) all Credit
Party Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public.” The Administrative Agent shall
treat any Credit Party Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not marked as “Public”. The
Administrative Agent, the Issuing Bank, the Swingline Lender and the Lenders
shall take reasonable steps to preserve the confidentiality of all such
non-public Credit Party Materials in accordance with the provisions of Section
12.17.

 

Section 5.2 Existence; Compliance with Laws.

 

(a) Except as otherwise expressly permitted by Section 6.4 hereof or as set
forth on Schedule 5.2, do or cause to be done all things necessary (i) to
preserve, renew and keep in full force and

 

79



--------------------------------------------------------------------------------

effect its existence, licenses, permits, franchises, certificates (including,
without limitation, certificates of need), authorization, accreditations,
easements, rights of way and other rights, consents and approvals the
nonexistence of which is reasonably likely to have a Material Adverse Effect and
(ii) to comply with all applicable statutes, ordinances, rules, regulations and
orders of, and all applicable restrictions or requirements imposed by, any
Governmental Authority (including, without limitation, Environmental Laws, all
zoning and building codes and ERISA) or any other Requirements except (x) with
respect to those matters set forth on Schedule 5.2 hereto, (y) where the
necessity of compliance therewith is contested in good faith by the appropriate
proceedings provided that the applicable Credit Party or Subsidiary of a Credit
Party shall have set aside on its books reasonable reserves (the presentation of
which is segregated to the extent required by GAAP) with respect thereto if such
reserves are required by GAAP and (z) where noncompliance is not reasonably
likely to have a Material Adverse Effect.

 

(b) Obtain or make all further authorizations, approvals, orders, consents,
licenses, registration or filings from or with any Governmental Authority
required for the performance by any Credit Party or Ventas (as the Borrower’s
general partner on behalf of the Borrower) of this Credit Agreement and the
other Fundamental Documents to which it is a party, where the failure to do so
is reasonably likely to have a Material Adverse Effect.

 

Section 5.3 Maintenance of Properties.

 

Subject to the terms hereof and force majeure, the restrictions on any such
action contained in the lease for the applicable Mortgaged Property and the
Borrower’s ability to enforce the lease for the applicable Mortgaged Property in
a commercially reasonable manner, keep the tangible Collateral and each
Mortgaged Property in good repair, working order and condition (ordinary wear
and tear excepted) and, from time to time, make all necessary and proper
repairs, renewals, replacements, additions and improvements thereto.

 

Section 5.4 Notice of Material Events.

 

(a) Promptly upon, but in any event within five (5) Business Days (subject to
the proviso contained in clause (v) below) after, an Authorized Officer of any
Credit Party obtaining knowledge of (i) any (X) Default or (Y) Event of Default,
(ii) any Material Adverse Effect, (iii) any action, event or condition which is
reasonably likely to have a Material Adverse Effect, (iv) any change in the name
or the jurisdiction of organization of any Credit Party, (v) any other event
which would materially decrease the value of the Collateral or any Mortgaged
Property, provided that notice of any such event shall be given within thirty
(30) days after such event, (vi) any material amendment to any agreements that
are part of the Collateral or relate to any Mortgaged Property, (vii) any Person
taking any action to enforce remedies with respect to a claimed default or event
or condition of the type referred to in paragraphs (g), (h) or (i) of Article 7,
(viii) any strike, walkout, work stoppage or other material labor difficulty
with respect to any Credit Party or Subsidiary of a Credit Party or (ix) any
pending or contemplated condemnation proceeding affecting any Mortgaged Property
which would result in Condemnation Proceeds of $2,000,000 or more, give written
notice thereof to the Administrative Agent specifying the nature and period of
existence of any such condition or event, or specifying the notice given or
action taken by such Person and the nature of such claimed Event of Default or
condition and what action any Credit Party has taken, is taking and proposes to
take with respect thereto.

 

(b) Promptly upon (i) but in any event (x) within five (5) days after, an
Authorized Officer of any Credit Party obtains knowledge of the institution of
any action, suit, proceeding, investigation or arbitration by any Governmental
Authority or other Person against or affecting any Credit Party or any of its
assets and (y) within ten (10) days after, an Authorized Officer of any Credit
Party obtains knowledge of the threat of, any action, suit, proceeding,
investigation or arbitration by any Governmental Authority

 

80



--------------------------------------------------------------------------------

or other Person against or affecting any Credit Party or any of its assets
(including in the case of clause (x) or (y), without limitation, any Mortgaged
Property but excluding any condemnation proceeding or any sale or disposition in
lieu of condemnation with respect to any Mortgaged Property which would result
in Condemnation Proceeds of less than $2,000,000) and (ii) any material
development in any such action, suit, proceeding, investigation or arbitration
(whether or not previously disclosed to the Administrative Agent), which, in the
case of clause (i) or (ii) above, is reasonably likely to have a Material
Adverse Effect, give written notice thereof to the Administrative Agent and
provide such other information as may be available to it to enable the
Administrative Agent to evaluate such matters; and, in addition to the
requirements set forth in this subsection (b), such Credit Party upon request
shall promptly give notice to the Administrative Agent of the status of any
action, suit, proceeding, investigation or arbitration covered by a report
delivered to the Administrative Agent pursuant to this subsection (b) and
provide such other information as may be reasonably available to it to enable
the Administrative Agent to evaluate such matters.

 

Section 5.5 Insurance.

 

(a) Keep its assets, or use reasonable efforts to cause its tenants under
applicable leases to keep its Mortgaged Properties and Collateral, which are of
an insurable character insured at all times with financially sound and reputable
insurance companies, against such risks and in such amounts as are customary for
companies of the same or similar size in the same or similar businesses, or as
is otherwise permitted in the applicable leases. Except as otherwise permitted
under the applicable lease, the Credit Parties shall cause all such insurance
to: (i) contain a Lender’s Loss Payable Endorsement in favor of the
Administrative Agent on behalf of the Secured Parties in all loss or damage
insurance policies and have a severability of interest clause in all liability
insurance policies, (ii) provide that no cancellation, material reduction in
amount or material change in coverage thereof shall be effective until at least
thirty (30) days after written notice to the Administrative Agent (on behalf of
the Secured Parties) thereof, (iii) name the Administrative Agent (for the
benefit of the Secured Parties) as loss payee for physical damage insurance with
respect to property which constitutes Collateral or a Mortgaged Property, with
the right, if an Event of Default has occurred and is then continuing, to adjust
losses and claims with respect to such property, and as an additional insured
for liability insurance (provided, that with respect to property to which a Lien
permitted hereunder has been granted to another creditor, such other creditor
may also be named as loss payee, with payment to be made as their interests may
appear and as an additional insured, with the Administrative Agent), (iv) state
that neither the Administrative Agent, any of the Lenders, nor any other Secured
Party shall be responsible for premiums, commissions, club calls, assessments or
advances, (v) contain a waiver of all rights of set-off, counterclaim, deduction
or subrogation against the Administrative Agent and the other Secured Parties
and (vi) be reasonably satisfactory in all other respects (including
deductibles) to the Administrative Agent. Provided no Default or Event of
Default shall have occurred and be continuing, the Administrative Agent shall
make available for repair or restoration of the applicable Mortgaged Property
and Collateral, all net proceeds of insurance policies maintained by the Credit
Parties or any tenant under a Master Lease or any other Material Lease covering
a Mortgaged Property or any net proceeds of a condemnation, which net proceeds
shall be funded to the Borrower by the Administrative Agent upon receipt by the
Administrative Agent of evidence that the Borrower is diligently pursuing such
repair or restoration. In no event shall the Administrative Agent, the Issuing
Bank or any Lender have any obligation to fund any shortfalls, overruns or other
costs, expenses or liabilities related to any such repair or restoration.

 

(b) Upon the request of the Administrative Agent, furnish to the Administrative
Agent, an updated schedule describing all insurance maintained by the Credit
Parties, which schedule shall set forth, for each insurance policy, the policy
number, the type of coverage, the policy limits and deductibles, the insurer
(and reinsurers, if applicable) and the expiration date.

 

81



--------------------------------------------------------------------------------

(c) Furnish to the Administrative Agent, to the extent not previously delivered,
original certificates of insurance for all insurance maintained by a Credit
Party which certificates shall comply with the requirements of this Section 5.5
set forth above and contain signatures of duly authorized representatives of the
insurer, at all times prior to policy termination, cessation or cancellation.

 

(d) Maintain or cause to be maintained such other insurance or self insurance as
may be required by Applicable Law.

 

Section 5.6 Books and Records; Inspection.

 

(a) Maintain or cause to be maintained at all times, in accordance with GAAP,
true and complete books and records of its financial operations.

 

(b) Provide the Administrative Agent, the Issuing Bank and their representatives
(at the Borrower’s expense) or any Lender and its representatives (at such
Lender’s expense) access to such books and records and to any of its properties
or assets (subject to Section 12.17 below and, in the case of access to its
properties or assets, to any applicable restrictions contained in the leases for
the Mortgaged Properties) upon reasonable notice and during regular business
hours in order that the Administrative Agent, the Issuing Bank or such Lender
(as applicable) may make such audits and examinations and make abstracts from
such books, accounts, records and other papers of a Credit Party or a Subsidiary
of a Credit Party pertaining to the Collateral or any Mortgaged Property and
upon notification to the Borrower, permit the Administrative Agent, the Issuing
Bank or such Lender (as applicable) or its representatives to discuss the
affairs, finances and accounts with, and be advised as to the same by, officers
and independent accountants, all as the Administrative Agent, the Issuing Bank
or such Lender (as applicable) may deem appropriate for the purpose of verifying
any report delivered by any Credit Party to the Administrative Agent, the
Issuing Bank and/or the Lenders pursuant to this Credit Agreement or for
otherwise ascertaining compliance with this Credit Agreement or any other
Fundamental Document.

 

Section 5.7 Third Party Audit Rights.

 

On a quarterly basis notify the Administrative Agent of, and at all times allow
the Administrative Agent access to the results of, all audits conducted by any
Credit Party of any third party under any agreement in the Collateral, any
lessee of any Mortgaged Property or of any Joint Venture. The Credit Parties
will use commercially reasonable efforts to exercise their audit rights with
respect to any such third parties, lessees and Joint Ventures upon the
reasonable request of the Administrative Agent to the extent that the applicable
Credit Party shall have the right to conduct such audits.

 

Section 5.8 Observance of Agreements.

 

(a) Duly observe and perform all material terms and conditions of (i) any
agreement relating to any Mortgaged Property or (ii) any other agreement, in
either case the absence of which agreement is reasonably likely to have a
Material Adverse Effect (subject in each case, to the right of the Credit
Parties to lawfully assert a defense to performance or to lawfully contest any
claims for breach under any such agreement), and diligently protect and enforce
the rights of the Credit Parties and their Subsidiaries under all such
agreements in a manner consistent with prudent business judgment and subject to
the terms and conditions of such agreements.

 

(b) Promptly provide the Administrative Agent copies of any and all agreements
amending, altering, modifying, waiving or supplementing in any material respect,
any material agreement relating to any Mortgaged Property or any other agreement
the absence of which is reasonably likely to have a Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

Section 5.9 Taxes and Charges.

 

Duly pay and discharge, or cause to be paid and discharged, before the same
shall become in arrears (after giving effect to applicable extensions), all
taxes, assessments, levies and other governmental charges, imposed upon any
Credit Party or Subsidiary of a Credit Party or its properties, sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies which if unpaid might by
law become a Lien upon any Collateral or any Mortgaged Property; provided,
however, that any tax, assessment, levy, governmental charge or claims for
labor, material or supplies need not be paid if the validity or amount thereof
shall currently be contested in good faith by appropriate proceedings and if
such Credit Party or Subsidiary of a Credit Party shall have set aside on its
books reasonable reserves (the presentation of which is segregated to the extent
required by GAAP) with respect thereto if such reserves are required by GAAP;
and provided, further, that such Credit Party or Subsidiary of a Credit Party
will pay all such taxes, assessments, levies or other governmental charges and
claims for labor, material or supplies forthwith prior to the foreclosure of any
Lien which has attached as security therefor.

 

Section 5.10 Liens.

 

Subject to the restrictions on any of the following actions contained in the
lease for the applicable Mortgaged Property and the Borrower’s ability to
enforce the lease for the applicable Mortgaged Property in a commercially
reasonable manner, (a) defend, or cause to be defended, the Collateral and the
Mortgaged Properties against any and all Liens, claims and other impediments
howsoever arising, other than Permitted Encumbrances, and (b) defend, or cause
to be defended, the same against any attempted foreclosure.

 

Section 5.11 Further Assurances; Security Interests.

 

(a) Upon the request of the Administrative Agent, duly execute and deliver, or
cause to be duly executed and delivered, at the cost and expense of the Credit
Parties, such further instruments as may be necessary in the reasonable judgment
of the Administrative Agent or its counsel to carry out the provisions and
purposes of this Credit Agreement and the other Fundamental Documents.

 

(b) Upon the request of the Administrative Agent, promptly execute and deliver
or cause to be executed and delivered, at the cost and expense of the Credit
Parties, such further instruments as may be appropriate in the reasonable
judgment of the Administrative Agent or its counsel, to provide the
Administrative Agent for the benefit of the Secured Parties a first perfected
Lien in the Collateral and all the Mortgaged Properties, and any and all
documents (including, without limitation, an amendment or supplementation of any
financing statement, a continuation statement or other statement) for filing
under the provisions of the Uniform Commercial Code and the rules and
regulations thereunder, or any other Applicable Law of the United States or any
other jurisdiction which the Administrative Agent may deem reasonably necessary
or advisable, and perform or cause to be performed such other ministerial acts
which are reasonably necessary or advisable, from time to time, in order to
grant and maintain in favor of the Administrative Agent for the benefit of the
Secured Parties the security interest in the Collateral and the Mortgaged
Properties contemplated hereunder and under the other Fundamental Documents,
subject only to Permitted Encumbrances.

 

(c) Promptly undertake to deliver or cause to be delivered to the Administrative
Agent, the Lenders or the other Secured Parties (as applicable) from time to
time such other documentation, consents, authorizations and approvals in form
and substance reasonably satisfactory to the Administrative Agent, as the
Administrative Agent or its counsel shall deem reasonably necessary or

 

83



--------------------------------------------------------------------------------

advisable to perfect or maintain the Liens of the Administrative Agent for the
benefit of the Secured Parties.

 

(d) Without limiting the generality of the foregoing provisions of this Section
5.11, use commercially reasonable efforts to correct as soon as practicable,
matters with respect to title concerning the properties set forth on Schedule
3.10 hereto.

 

Section 5.12 Environmental Laws.

 

(a) Promptly notify the Administrative Agent upon any Credit Party becoming
aware of any violation or potential violation or non-compliance with, or
liability or potential liability under, any Environmental Laws which, when taken
together with all other pending violations of, or liability under, Environmental
Laws is reasonably likely to have a Material Adverse Effect, and promptly
furnish to the Administrative Agent all notices of any nature which any Credit
Party or any Subsidiary of a Credit Party may receive from any Governmental
Authority or other Person with respect to any violation, or potential violation
or non-compliance with, or liability or potential liability under, any
Environmental Laws which, in any case or when taken together with all such other
notices, is reasonably likely to have a Material Adverse Effect.

 

(b) Subject to any restrictions contained in applicable lease documents to which
a Credit Party or a Subsidiary of a Credit Party is a party, comply with and use
reasonable efforts to ensure compliance by all tenants and subtenants with all
Environmental Laws, and obtain and comply in all respects with and maintain and
use reasonable efforts to ensure that all tenants and subtenants obtain and
comply in all respects with and maintain any and all licenses, approvals,
registrations or permits required by Environmental Laws, except where failure to
do so is not reasonably likely to have a Material Adverse Effect.

 

(c) Subject to any restrictions contained in applicable lease documents to which
a Credit Party or a Subsidiary of a Credit Party is a party, conduct and
complete all investigations, studies, sampling and testing, and all remedial,
removal and other actions required under all Environmental Laws and promptly
comply in all material respects with all lawful orders and directives of all
Governmental Authorities, except where failure to do so would not have a
Material Adverse Effect. Any order or directive whose lawfulness is being
contested in good faith by appropriate proceedings shall be considered a lawful
order or directive when such proceedings, including any judicial review of such
proceedings, have been finally concluded by the issuance of a final
non-appealable order; provided, however, that the appropriate Credit Party shall
have set aside on its books reasonable reserves (the presentation of which is
segregated to the extent required by GAAP) with respect thereto, to the extent
required by GAAP.

 

(d) Indemnify, defend and hold harmless the Administrative Agent, BAS, the
Issuing Bank, the Lenders, and the Hedging Banks, and their respective officers,
directors, shareholders, employees, agents, representatives, successors and
assigns from and against any liability, fine, penalty, loss, damage, suit,
settlement, action, expense and cost (including, but not limited to, reasonable
attorneys’ fees (excluding the allocated cost of internal counsel) and
environmental consultant fees), arising out of or relating to: (A) the presence
or Release of any Hazardous Materials at, to, on, under, from, or about any
Premises or any real property currently or formerly owned, leased or operated by
any Special Purpose Subsidiary; (B) any violation of any Environmental Law or
Environmental Permit by any Credit Party or any Subsidiary of any Credit Party
or any Special Purpose Subsidiary (C) the transportation or the arrangement for
the transportation, handling, treatment, or disposal of any Hazardous Materials
to any location other than any Premises by or on behalf of any Credit Party or
any Subsidiary of any Credit Party or to any location other than real property
owned, leased or operated by a Special Purpose Subsidiary by

 

84



--------------------------------------------------------------------------------

or on behalf of any Special Purpose Subsidiary or any Subsidiary thereof; (D)
any Environmental Claim relating to any Premises or any activities conducted at
any Premises or any real property currently or formerly owned, leased or
operated by any Special Purpose Subsidiary; and (E) any breach of any
environmental representation or covenant in this Credit Agreement or any other
Fundamental Document (but, in all events, excluding any such liability, fine,
penalty, loss, damage, suit, settlement, action, expense or cost of an
indemnified party to the extent primarily caused by the gross negligence or
willful misconduct of such indemnified party). The obligations of the Borrower
under this Section 5.12(d) shall survive the termination of this Credit
Agreement and the Commitments hereunder, the payment of the Obligations and the
expiration, termination and/or cancellation of the Letters of Credit hereunder
indefinitely; provided however that the foregoing indemnity shall not apply to
any Environmental Claim resulting solely from a Hazardous Material that is first
introduced to and released upon any Mortgaged Property after the date upon which
the Administrative Agent, any Lender or any other Secured Party indemnified
pursuant to this Section 5.12 acquires ownership and control of such Mortgaged
Property.

 

Section 5.13 Subsidiaries.

 

(a) Deliver to the Administrative Agent in connection with the granting of a
Mortgage on any Eligible Property by a Subsidiary of a Credit Party that is not
already a Guarantor hereunder, an Instrument of Assumption and Joinder executed
by such Subsidiary, appropriate UCC-1 financing statements, Mortgages and/or
other security documents, organizational documents and written opinions of
counsel, all as may be reasonably requested by the Administrative Agent or its
counsel and all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(b) In the event that any Subsidiary of the Borrower becomes a Guarantor
hereunder after the Closing Date, deliver to the Administrative Agent a
Contribution Agreement duly executed by all the Credit Parties then in
existence.

 

Section 5.14 Lease Agreements.

 

From time to time (i) furnish to the Administrative Agent such information and
reports regarding Master Lease No. 1 and any other Material Lease encumbering
some or all of the Mortgaged Properties as the Administrative Agent may
reasonably request, and (ii) upon the occurrence and continuation of an Event of
Default and the reasonable request of the Administrative Agent, make such
demands and requests for information, reports or action to the other parties to
a lease agreement to which a Credit Party or any Subsidiary thereof is a party,
as the Credit Party or Subsidiary is entitled to make under each such lease
agreement.

 

Section 5.15 Use of Proceeds of Revolving Loans.

 

Use the proceeds of Revolving Loans for general corporate purposes, including,
without limitation, working capital purposes, for purposes of funding
acquisitions and dispositions, for purposes of refinancing existing
indebtedness, and other lawful and valid corporate purposes, which are not
otherwise expressly prohibited by the terms of this Credit Agreement.

 

Section 5.16 Subordination, Non-Disturbance and Attornment Agreements, etc.

 

With respect to any Mortgaged Properties that have been added or will be added
to the Borrowing Base after the Closing Date pursuant to Section 2.19, use all
commercially reasonable efforts to deliver to the Administrative Agent, as soon
as reasonably practicable following the Administrative Agent’s written request
therefor, executed and acknowledged subordination, non-disturbance and
attornment agreements, substantially identical in all material respects to the
subordination, non-disturbance and attornment

 

85



--------------------------------------------------------------------------------

agreements delivered to the Administrative Agent on or prior to the Closing Date
or otherwise in form and substance reasonably satisfactory to the Administrative
Agent, with respect to each Material Lease encumbering such additional or
substituted Real Property Assets, if any; provided, however, that commercially
reasonable efforts shall not be construed as requiring payment of any consent
fee or other consideration for any third party’s execution and delivery of any
such agreement.

 

Section 5.17 Valuations.

 

Conduct, or cause to be conducted, at the Borrower’s expense, and delivered to
the Administrative Agent an additional Valuation of any Mortgaged Property as
requested by the Administrative Agent; provided that the Administrative Agent
may request such additional Valuation (a) so long as no Event of Default shall
have occurred and be continuing, not more than once during the term of this
Credit Agreement and (b) upon the occurrence and during the continuation of an
Event of Default, annually. Notwithstanding the foregoing, if any Master Lease
or other Material Lease that affects any Mortgaged Property is amended or
modified in any material respect, the Administrative Agent may require, in its
reasonable discretion and at the Borrower’s expense, a new Valuation of such
Mortgaged Property. In addition, the Borrower may from time to time, at its sole
cost and expense, obtain an updated Valuation of any Mortgaged Property in its
discretion.

 

ARTICLE 6

 

NEGATIVE COVENANTS

 

From the date hereof and for so long as the Revolving Commitments shall be in
effect, any amount remains outstanding with respect to any Loan, any Letter of
Credit shall remain outstanding (or not cash collateralized in an amount equal
to 102% of the then current LOC Obligations) or any Obligation remains unpaid or
unsatisfied, each Credit Party agrees that, unless the Required Lenders shall
otherwise consent in writing, it will not and will not allow any of its
Subsidiaries to:

 

Section 6.1 Limitations on Debt.

 

(a) Incur any additional Debt (other than Permitted Debt) if, immediately after
giving effect to the incurrence of such additional Debt and the application of
the proceeds thereof, the aggregate principal amount of all of Ventas’ and its
Subsidiaries’ outstanding Debt on a consolidated basis determined in accordance
with GAAP would be greater than 60% of the sum of, without duplication:

 

(i) the Total Assets of Ventas and its Subsidiaries as of the end of the
calendar quarter covered by Ventas’ annual report on Form 10-K or quarterly
report on Form 10-Q, as the case may be, most recently filed with the SEC (or,
if such filing is not permitted under the Exchange Act, as of the end of the
calendar quarter covered by Ventas’ most recent report filed with the Bond
Trustees) prior to the incurrence of such additional Debt (the “Measurement
Date”); and

 

(ii) the purchase price of any Real Estate Assets or mortgage receivables
acquired and the amount of any securities offering proceeds received (to the
extent that such proceeds were not used to acquire Real Estate Assets or
mortgages receivable or used to reduce Debt), by Ventas or any of its
Subsidiaries on a consolidated basis since the Measurement Date (such sum of
clauses (i) and (ii) being collectively referred to as “Adjusted Total Assets”).

 

86



--------------------------------------------------------------------------------

(b) Incur any Secured Debt (other than Permitted Debt) if, immediately after
giving effect to the incurrence of such additional Secured Debt and the
application of the proceeds thereof, the aggregate principal amount of all of
Ventas’ and its Subsidiaries’ outstanding Secured Debt on a consolidated basis
in accordance with GAAP is greater than 40% of the Adjusted Total Assets.

 

(c) Incur any additional Debt (other than the Permitted Debt) if, immediately
after giving effect to the incurrence of such additional Debt and the
application of the proceeds thereof, Ventas and its Subsidiaries will maintain
Total Unencumbered Assets as of the end of each fiscal quarter of less than 150%
of the aggregate outstanding principal balance of the Unsecured Debt as of the
end of each fiscal quarter, all calculated on a consolidated basis in accordance
with GAAP.

 

(d) Ventas, the Borrower and each of their Subsidiaries may, from time to time,
incur any Debt, except as may be expressly prohibited by this Credit Agreement.

 

Section 6.2 Limitations on Liens.

 

Incur, create, assume or suffer to exist any Lien on any Mortgaged Property or
Collateral, except:

 

(a) existing Liens listed on Schedule 6.2 hereto;

 

(b) Liens for taxes, assessments or other governmental charges or levies due and
payable, (i) the validity or amount of which is currently being contested in
good faith by appropriate proceedings or (ii) as to which the Borrower is
subject to certain enforcement restrictions contained in the applicable leases
and subleases and is exercising its applicable lease and sublease rights in a
commercially reasonable and diligent manner and, in each case, for which
reserves have been set aside on the books of the applicable Credit Party or
Subsidiary and as to which foreclosure and other enforcement proceedings shall
not have been commenced (unless fully bonded or otherwise effectively stayed),
in each case pursuant to and in accordance with the terms of Section 5.9 hereof;

 

(c) Liens arising out of attachments, judgments or awards (i) as to which an
appeal or other appropriate proceedings for contest or review are timely
commenced (and as to which foreclosure and other enforcement proceedings shall
not have been commenced (unless fully bonded or otherwise effectively stayed))
or (ii) as to which the Borrower is subject to certain enforcement restrictions
contained in the applicable leases and subleases and is exercising its
applicable lease and sublease rights in a commercially reasonable and diligent
manner (and as to which foreclosure and other enforcement proceedings shall not
have been commenced (unless fully bonded or otherwise effectively stayed)) and,
in each case, as to which appropriate reserves have been established in
accordance with GAAP to the extent any such reserves are required by GAAP;

 

(d) deposits under worker’s compensation, unemployment insurance and social
security and similar laws or to secure statutory obligations or surety, appeal,
performance, completion or other similar bonds, to secure performance as lessee
under leases of real or personal property or to secure performance of tenders,
bids, contracts (other than for the repayment of Indebtedness) and other
obligations of a like nature, in each case incurred in the ordinary course of
business;

 

(e) Liens customarily granted or incurred in the ordinary course of business
with regard to services rendered by carriers, warehouses, suppliers of materials
and equipment, mechanics and repairmen and other Liens imposed by Applicable Law
which Liens (i) are contemplated by Section 11.1 of the Master Leases (or a
successor provision) or any other comparable provision in any other lease with
respect to a Mortgaged Property or (ii) do not in the aggregate secure
obligations in excess of $3,000,000 at any time, and in each case, do not secure
obligations which are due and payable (unless such

 

87



--------------------------------------------------------------------------------

obligations are being contested in good faith and with respect to which
appropriate reserves have been established in accordance with GAAP to the extent
any such reserves are required by GAAP);

 

(f) the Liens of the Administrative Agent (for the benefit of the Secured
Parties) under this Credit Agreement, the other Fundamental Documents and any
other document contemplated hereby or thereby;

 

(g) easements (including, without limitation, reciprocal easement agreements and
utility agreements), rights of way, Requirements, restrictions (including,
without limitation, zoning restrictions), covenants, consents, reservations,
encroachments, variations and other similar restrictions, charges, encumbrances
(whether or not recorded) (but specifically excluding rights of first refusal,
options and other contractual rights to sell, assign or otherwise dispose of any
Mortgaged Property or any interest therein) on any Mortgaged Property which, in
the aggregate, (i) do not materially detract from the value of the applicable
Mortgaged Property subject thereto, (ii) do not materially interfere with the
ordinary conduct of the business of the Credit Parties, any Subsidiary of a
Credit Party or any lessee under a lease, or (iii) do not materially impair the
use of the applicable Mortgaged Property by any Credit Party, any Subsidiary of
a Credit Party or any lessee under a lease;

 

(h) Liens arising by virtue of any statutory or common law provision relating to
banker’s liens, rights of set off or similar rights with respect to deposit
accounts;

 

(i) Rights of first refusal, options or other contractual rights to sell, assign
or otherwise dispose of any Mortgaged Property or interest therein which right
of first refusal, option or contractual right (i) is described on Schedule 6.2
hereto, (ii) has been consented to in writing by the Administrative Agent in the
exercise of its reasonable discretion, (iii) is in connection with an asset sale
permitted by Section 6.4 hereof, or (iv) has been granted after the Closing Date
and which when taken with all other rights of first refusal, options and other
contractual rights permitted by this clause (iv), do not, in any fiscal year,
affect Mortgaged Properties having an aggregate fair market value exceeding
$30,000,000; and

 

(j) Liens set forth on the Title Policies and accepted by the Administrative
Agent and the Lenders as of the Closing Date.

 

Section 6.3 Restricted Payments.

 

Directly or indirectly:

 

(a) declare or pay any dividend or make any other payment or distribution on
account of Ventas’ or any of its Subsidiaries’ Equity Interests (including,
without limitation, any payment in connection with any merger or consolidation
involving Ventas or any of its Subsidiaries) or to the direct or indirect
holders of Ventas’ or any of its Subsidiaries’ Equity Interests in their
capacity as such (other than dividends or distributions payable (i) in Equity
Interests (other than Disqualified Stock) of Ventas or (ii) to Ventas or any of
its Subsidiaries);

 

(b) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Borrower) any Equity Interests of (i) the Borrower or any direct or indirect
parent of the Borrower or (ii) any Subsidiary of Ventas, including a Permitted
Joint Venture (in either case other than Equity Interests owned by Ventas or any
of its Subsidiaries);

 

88



--------------------------------------------------------------------------------

(c) make any payment on or with respect to, purchase, redeem, defease or
otherwise acquire or retire for value any Subordinated Debt, except a payment of
interest or principal at the stated maturity thereof; or

 

(d) make any Restricted Investment (all such payments and other actions set
forth in these clauses (a) through (d) being collectively referred to as
“Restricted Payments”),

 

unless, at the time of and after giving effect to such Restricted Payment:

 

(1) no Default or Event of Default shall have occurred and be continuing;

 

(2) Ventas and its Subsidiaries could incur at least $1.00 of additional Debt
(other than Permitted Debt) under the terms of this Credit Agreement;

 

(3) the aggregate sum of all Restricted Payments made after the 2002 Closing
Date, excluding Restricted Payments made pursuant to the following paragraph
shall not exceed the sum of:

 

(A) 95% of the aggregate cumulative Funds from Operations accrued on a
cumulative basis from April 1, 2002;

 

(B) the aggregate proceeds or values received after the 2002 Closing Date from
the issuance or sale of Ventas’ or the Borrower’s Equity Interests (other than
Disqualified Stock and Equity Interests sold to a Subsidiary of Ventas), net of
underwriting discounts, commissions, legal fees and similar offering expenses;

 

(C) any dividends or other distributions received by Ventas or any of its
Subsidiaries after the 2002 Closing Date from a Subsidiary that is not a
Guarantor, to the extent that such dividends were not otherwise included in
Earnings from Operations of Ventas for such period; and

 

(D) to the extent that any Special Purpose Subsidiary of Ventas is re-designated
as not a Special Purpose Subsidiary after the 2002 Closing Date, the lesser of
(i) the Fair Market Value of Ventas’ Subsidiary Investment in such Special
Purpose Subsidiary as of the date of such redesignation or (ii) such Fair Market
Value as of the date on which such Special Purpose Subsidiary was originally
designated as a Special Purpose Subsidiary.

 

Notwithstanding the foregoing, the limitations on Restricted Payments described
above shall not apply to the following:

 

(I) any distribution or other action which is necessary to maintain Ventas’
status as a REIT under the Code, if the aggregate principal amount of
outstanding Debt of Ventas and its Subsidiaries on a consolidated basis
determined in accordance with GAAP is less than 60% of Adjusted Total Assets;

 

(II) any distribution payable in Ventas’ Equity Interests (other than
Disqualified Stock);

 

89



--------------------------------------------------------------------------------

(III) so long as the Borrower is a partnership and no Default or Event of
Default has occurred and is continuing, distributions to partners of the
Borrower in an amount, with respect to any period after April 1, 2002, not to
exceed the Tax Amount for such period;

 

(IV) the redemption, repurchase or other acquisition or retirement of any Equity
Interests in exchange for, or out of the net cash proceeds of a substantially
concurrent issue and sale of, Capital Stock to any Person (other than to a
Subsidiary of Ventas); provided, however that such net cash proceeds are
excluded from clause (3)(B) of the foregoing paragraph of this Section 6.3;

 

(V) any redemption, repurchase or other acquisition or retirement of
Subordinated Debt in exchange for, or out of the net cash proceeds of (A) a
substantially concurrent issue and sale of, Capital Stock to any Person (other
than to a Subsidiary of Ventas); provided, however that any such net cash
proceeds are excluded from clause (3)(B) of the foregoing paragraph of this
Section 6.3 and are not used under clause (IV) of this paragraph of this Section
6.3 or (B) Permitted Refinancing Debt;

 

(VI) repurchases of Capital Stock deemed to occur upon the exercise of stock
options if such Capital Stock represents a portion of the exercise price thereof
and repurchases of Capital Stock deemed to occur upon the withholding of a
portion of the Capital Stock granted or awarded to an employee to pay for the
taxes payable by such employee upon such grant or award;

 

(VII) pro rata dividends and other distributions on the Capital Stock of any
Subsidiary of Ventas by such Subsidiary to a Person other than Ventas or any of
its Subsidiaries;

 

(VIII) the redemption, repurchase or other acquisition or retirement of any
Capital Stock of Ventas or any of its Subsidiaries from any director, officer or
employee of Ventas or any of its Subsidiaries, or from such person’s estate, (A)
pursuant to any agreement with such director, officer or employee or (B) upon
the death or termination of directorship or employment of such person, in an
aggregate amount under this clause (VIII) not to exceed $1.5 million in any
twelve-month period;

 

(IX) the forgiveness of loans to current or former officers or directors of
Ventas in an aggregate principal amount since the Closing Date of up to $10
million; and

 

(X) other Restricted Payments in an aggregate amount not to exceed $75 million
from the Closing Date.

 

Also, Ventas and its Subsidiaries will not be prohibited from making any
Restricted Payment within 60 days of the declaration thereof if at the date of
declaration such Restricted Payment would have otherwise complied with the
provisions hereof.

 

Section 6.4 Merger, Sale of Assets, etc.

 

Whether in one transaction or a series of transactions, wind up, liquidate or
dissolve its affairs, or enter into any transaction of merger or consolidation
in which a Credit Party is not the surviving entity (and, if Ventas is party
thereto, in which Ventas is not the surviving entity), or sell or otherwise
dispose of all or substantially all of the Capital Stock or assets of any Credit
Party (other than to another Credit Party) without the prior approval of the
Administrative Agent and the Required Lenders, provided that no such approval
shall be required in connection with any such transaction if all Loans and other
Obligations

 

90



--------------------------------------------------------------------------------

shall be paid and satisfied in full and the Commitments terminated
contemporaneously with the closing of such transaction.

 

Section 6.5 Places of Business; Change of Name.

 

Change the location of its chief executive office or principal place of business
or any of the locations where it keeps any portion of the Collateral or its
books and records with respect to the Collateral, change its name or change its
jurisdiction of incorporation or organization, without in each case (i) giving
the Administrative Agent thirty (30) days prior written notice of such change
and (ii) filing any additional Uniform Commercial Code financing statements, and
such other documents reasonably requested by the Administrative Agent to
maintain perfection of the security interest of the Administrative Agent for the
benefit of the Secured Parties in the Collateral and in each Mortgaged Property.

 

Section 6.6 Consolidated Leverage Ratio.

 

As of the end of each fiscal quarter of Ventas, the Consolidated Leverage Ratio
shall be less than or equal to 60%.

 

Section 6.7 Consolidated Fixed Charge Coverage Ratio.

 

As of the end of each fiscal quarter of Ventas, the Consolidated Fixed Charge
Coverage Ratio shall be greater than or equal to 1.75:1.0.

 

Section 6.8 Consolidated Adjusted Net Worth.

 

As of the end of each fiscal quarter of Ventas, Consolidated Adjusted Net Worth
shall be greater than or equal to the sum of (i) $400,000,000 plus (ii)
eighty-five percent (85%) of the Net Cash Proceeds from Equity Transactions
occurring after the 2002 Closing Date.

 

Section 6.9 Transactions with Affiliates.

 

Make any payment to, or sell, lease, transfer or otherwise dispose of any of
their properties or assets to, or purchase any property or assets from, or enter
into or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate or 10%
Stockholder (each, an “Affiliate Transaction”), unless the Affiliate Transaction
is on terms that are no less favorable to Ventas or the relevant Subsidiary than
those that would have been obtained in a comparable transaction by Ventas or
such Subsidiary with an unrelated Person; provided, however that for an
Affiliate Transaction with an aggregate value of $10 million or more, at Ventas’
option, either:

 

(i) a majority of the members of the Board of Directors of Ventas who have no
conflicting financial interest in such transaction shall determine in good faith
that such Affiliate Transaction is on terms that are not materially less
favorable than those that might reasonably have been obtained in a comparable
transaction at such time on an arm’s-length basis from a Person that is not an
Affiliate or 10% Stockholder of Ventas; or

 

(ii) the Board of Directors of Ventas shall obtain an opinion from a nationally
recognized investment banking appraisal or accounting firm that such Affiliate
Transaction is fair to Ventas or the applicable Subsidiary from a financial
point of view.

 

91



--------------------------------------------------------------------------------

The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of the prior paragraph:

 

(A) directors’ fees, indemnification and similar arrangements, consulting fees,
employee salaries, bonuses or employment agreements, compensation or employee
benefit arrangements and incentive arrangements with, and loans and advances to,
any officer, director or employee in the ordinary course of business;

 

(B) performance of all agreements in existence on the Closing Date and any
modification thereto or any transaction contemplated thereby in any replacement
agreement therefor so long as such modification or replacement is not materially
more disadvantageous to Ventas or any of its Subsidiaries than the original
agreement in effect on the Closing Date;

 

(C) customary transactions in connection with a Qualified CMBS Transaction;

 

(D) transactions between or among Ventas, the Borrower and/or Ventas’ other
Subsidiaries (other than any Permitted Joint Venture);

 

(E) transactions with a Person (other than a Permitted Joint Venture and its
Subsidiaries) that is an Affiliate of Ventas or any of its Subsidiaries solely
because Ventas or one of its Subsidiaries owns an Equity Interest in, or
controls, such Person;

 

(F) sales of Equity Interests (other than Disqualified Stock) to Affiliates of
Ventas or any of its Subsidiaries; or

 

(G) Restricted Payments that are not otherwise prohibited hereunder.

 

Section 6.10 Business Activities.

 

(a) Engage in any business activities other than activities (including Mortgage
Investments) related to properties or businesses described under clause (a) of
the definition of “Eligible Property”; in each case, subject to the various
limitations contained in this Credit Agreement and the other Fundamental
Documents.

 

(b) In the case of Ventas, (i) carry on its business operations other than
primarily through the Borrower and its Subsidiaries and Joint Ventures therewith
or (ii) cease to be qualified to be taxed as a REIT under the Code.

 

Section 6.11 Changes to Material Agreements.

 

(a) Terminations or Replacements. Without the prior written consent of the
Administrative Agent and the Required Lenders, such consent not to be
unreasonably withheld, terminate or replace:

 

(i) Master Lease No. 1 or any other Material Lease of a Mortgaged Property
(other than in connection with a sale of one or more Mortgaged Properties
pursuant to and in accordance with Section 6.4, the release of one or more
Mortgaged Properties pursuant to, and in accordance with, Section 2.19, or a
refinancing of a portion of the Indebtedness and/or other Obligations hereunder
permitted by Section 6.1 hereof); and

 

(ii) If such termination or replacement would be reasonably likely to have a
Material Adverse Effect, any other Material Lease.

 

92



--------------------------------------------------------------------------------

(b) Amendments or Modifications. Without the prior written consent of the
Administrative Agent and the Required Lenders, such consent not to be
unreasonably withheld (it being hereby acknowledged and agreed that no such
consent shall be required with respect to any amendment, waiver, supplement or
other modification to any Material Lease if such amendment, waiver, supplement
or modification (x) does not relate to any Mortgaged Property, (y) is made for
the purpose of adding or removing one or more properties that are not Mortgaged
Properties or removing a Mortgaged Property that is being released pursuant to,
and in accordance with, Section 2.19 or (z) is made in connection with the
exercise of any option or other right under the applicable Material Lease),
consent to any material and adverse amendment, waiver, supplement or other
modification of:

 

(i) Any of the economic terms of Master Lease No. 1 or any other Material Lease
of a Mortgaged Property (including, without limitation, (i) any provision for or
relating to rent, fees or charges payable thereunder, (ii) any escalation
provision, (iii) the time for payment of any amount thereunder, (iv) the term
thereof, (v) any assignment or subletting provision thereunder, (vi) the triple
net provisions thereunder, or (vii) any personal property buy-back or license
transfer provision thereunder), where the changes to be made to such lease
pursuant to such amendment, waiver, supplement or other modification (which
alone or taken with all other amendments, waivers, supplements or other
modifications since the Closing Date or proposed amendments, waivers,
supplements or other modifications) could materially and adversely affect the
Credit Parties’ ability to repay the Obligations as and when due; and

 

(ii) If such amendment or modification would be reasonably likely to have a
Material Adverse Effect, any of the economic terms of any other Material Lease.

 

(c) Assignments or Subleases. Without the prior written consent of the
Administrative Agent and the Required Lenders (such consent not to be
unreasonably withheld provided that the proposed assignee or sublessee meets the
criteria set forth in Section 22.6(b) or Section 25.1.2, as applicable (or other
applicable provision with respect to such assignment) of such lease), if the
consent of a Credit Party or a Subsidiary of a Credit Party is required
thereunder, consent to:

 

(i) Any (A) assignment of Master Lease No. 1 or any other Material Lease of a
Mortgaged Property (whether in connection with a foreclosure of a leasehold
mortgage, assignment or transfer in lieu thereof, or an assignment by the tenant
thereunder, including as a result of a change of control or otherwise), or (B)
subletting of any portion of any Mortgaged Property subject to such lease; and

 

(ii) If such assignment would be reasonably likely to have a Material Adverse
Effect, any assignment of any other Material Lease (whether in connection with a
foreclosure of a leasehold mortgage, assignment or transfer in lieu thereof, or
an assignment by the tenant thereunder, including as a result of a change of
control or otherwise).

 

Section 6.12 Hazardous Materials.

 

Subject to any restrictions contained in the applicable lease documents to which
a Credit Party or a Subsidiary of a Credit Party is a party, (a) cause or permit
any of its properties or assets to be used to generate, manufacture, refine,
transport, treat, store, handle, dispose, transfer, produce or process Hazardous
Materials, except in compliance with all applicable Environmental Laws; nor (b)
release, discharge, dispose of or permit or suffer any release or disposal as a
result of any intentional act or omission on its part of Hazardous Materials
onto any such property or asset in violation of any

 

93



--------------------------------------------------------------------------------

Environmental Law or in a manner that could result in liability under any
Environmental Law, except in the case of (a) and (b) as are not reasonably
likely to have a Material Adverse Effect.

 

Section 6.13 Use of Proceeds of Loans.

 

(a) Use the proceeds of Revolving Loans hereunder other than for the purposes
set forth in Section 5.15 hereof.

 

(b) Use, directly or indirectly, the proceeds of any Loan hereunder for the
purpose (whether immediate, incidental or ultimate) of buying or carrying any
Margin Stock.

 

Section 6.14 Fiscal Year; Fiscal Quarter.

 

Change its fiscal year or any of its fiscal quarters without the consent of the
Required Lenders, which shall not be unreasonably withheld.

 

Section 6.15 Development Activities.

 

Engage in any development activities except for development in connection with
repositioning or restoration following a casualty of existing improvements to
the extent not otherwise prohibited by the terms of this Credit Agreement, or
except development involving investments by any Credit Party or any Subsidiary
of a Credit Party that (in the aggregate at any one time) do not exceed ten
percent (10%) of Consolidated Gross Asset Value.

 

ARTICLE 7

 

EVENTS OF DEFAULT

 

In the case of the happening and during the continuance of any of the following
events (each, an “Event of Default”):

 

(a) any representation, warranty, certification or statement made by a Credit
Party in this Credit Agreement or any other Fundamental Document to which it is
a party or in any statement or representation made by or on behalf of any Credit
Party in any report, financial statement, certificate or other document
furnished to the Administrative Agent, the Issuing Bank or any Lender pursuant
to this Credit Agreement or any other Fundamental Document, shall prove to have
been false or misleading in any material respect when made or delivered;

 

(b) default shall be made in the payment of principal of any of the Loans as and
when due and payable, whether at the due date thereof, by reason of maturity,
mandatory prepayment, acceleration or otherwise;

 

(c) default shall be made in the payment of interest on the Loans, the Facility
Fees, the Letter of Credit Fees, the Issuing Bank Fees or other amounts payable
to the Administrative Agent, the Issuing Bank or a Lender under this Credit
Agreement or any other Fundamental Document, with respect to any Letter of
Credit or under the Fee Letter, when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof or by acceleration thereof or otherwise and such default shall continue
unremedied for three (3) Business Days;

 

94



--------------------------------------------------------------------------------

(d) default shall be made by any Credit Party in the due observance or
performance of any covenant, condition or agreement contained in Section
5.4(a)(i)(Y), Section 5.4(a)(ii), or Article 6 of this Credit Agreement, and
such default shall continue unremedied for five (5) Business Days;

 

(e) default shall be made by any Credit Party in the due observance or
performance of any other covenant, condition or agreement to be observed or
performed pursuant to the terms of this Credit Agreement or any other
Fundamental Document (other than those covered by paragraphs (a), (b), (c) or
(d) of this Article 7), and such default shall continue unremedied for thirty
(30) days after a Credit Party receives notice thereof from the Administrative
Agent;

 

(f) default shall be made by any Credit Party with respect to any payment, when
due, of any Material Indebtedness (including, without limitation, Material
Indebtedness in connection with the High Yield Loan Agreement and the High Yield
Bonds, but excluding any and all non-recourse Indebtedness under a Qualified
CMBS Transaction), if the effect of such default is to accelerate the maturity
of such Material Indebtedness or to permit (with or without any further
requirement of notice, lapse of time or any action) the holder or holders
thereof or any trustee or agent for such holders to accelerate the maturity of
such Material Indebtedness, and such default shall not be remedied, cured,
waived or consented to within the period of grace with respect thereto; or any
other circumstance arises or event occurs (other than the mere passage of time)
by reason of which any Credit Party or any Subsidiary of a Credit Party (as
applicable) is required to repurchase or offer to the holders of Material
Indebtedness of any such Person, the opportunity to have repurchased, any such
Material Indebtedness in full; or any such Material Indebtedness shall become or
be declared to be due and payable in full prior to its stated maturity;

 

(g) any Credit Party or any Subsidiary of a Credit Party shall generally not pay
its debts as they become due or shall admit in writing its inability to pay its
debts, or shall make a general assignment for the benefit of creditors; or any
Credit Party or any Subsidiary of a Credit Party shall commence any case,
proceeding or other action seeking to have an order for relief entered on its
behalf as a debtor or to adjudicate it a bankrupt or insolvent or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts under any Debtor Relief Law or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
substantial part of its property or shall file an answer or other pleading in
any such case, proceeding or other action admitting the material allegations of
any petition, complaint or similar pleading filed against it or consenting to
the relief sought therein; or any Credit Party or any Subsidiary of a Credit
Party shall take any action to authorize any of the foregoing;

 

(h) any involuntary case, proceeding or other action against any Credit Party or
any Subsidiary of a Credit Party which Subsidiary owns any Mortgaged Property or
Collateral, shall be commenced seeking to have an order for relief entered
against it as debtor or to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts under any Debtor Relief Law, or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
substantial part of its property, and such case, proceeding or other action (i)
results in the entry of any order for relief against it or (ii) shall remain
undismissed for a period of sixty (60) days;

 

(i) final, non-appealable judgment(s) for the payment of money in excess of
$20,000,000 in the aggregate, if recourse in nature, or $50,000,000 in the
aggregate, if non-recourse in nature (excluding (i) a judgment as to which, and
only to the extent, a reputable insurance company has acknowledged coverage of
such claim in writing or (ii) a judgment as to which the Borrower has been
indemnified provided such indemnity remains in full force and effect and has not
been cancelled or terminated and further excluding any non-recourse Indebtedness
under a Qualified CMBS Transaction) shall be rendered against any Credit Party
or any Subsidiary of a Credit Party and either (A) within thirty (30) days from

 

95



--------------------------------------------------------------------------------

the entry of such judgment, shall not have been discharged or stayed pending
appeal, or shall not have been discharged within thirty (30) days from the entry
of a final order of affirmance on appeal or (B) enforcement proceedings shall be
commenced by any creditor on any such judgment;

 

(j) (A) (i) any Credit Party or ERISA Affiliate shall fail to make any
contributions required to be made to a Plan subject to Title IV of ERISA or a
Multiemployer Plan, (ii) any accumulated funding deficiency (within the meaning
of Section 4971(c) of the Code) shall exist with respect to any Plan (whether or
not waived), (iii) the present value of all benefits under all Plans subject to
Title IV of ERISA determined on a plan termination basis (based on those
actuarial assumptions prescribed by the PBGC for purposes of Section 4044 of
ERISA) exceeds, in the aggregate, as of the last annual valuation date
applicable thereto, the fair market value of the assets of such Plans allocable
to such benefits, (iv) any Credit Party or ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan, or that a Multiemployer Plan is in
reorganization or is being terminated, (v) a Reportable Event with respect to a
Plan shall have occurred, (vi) any Credit Party or ERISA Affiliate shall
withdraw from a Plan during a plan year in which it was a substantial employer
(within the meaning of Section 4001(a)(2) or 4062(e) of ERISA), (vii) the
termination of a Plan, or the filing of a notice of intent to terminate a Plan
under Section 4041(c) of ERISA, (viii) the institution of proceedings to
terminate, or the appointment of a trustee with respect to, a Plan by the PBGC,
(ix) any other event or condition shall occur which could constitute grounds
under Section 4042(a) of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the imposition of a Lien pursuant to Section
412 of the Code or Section 302 of ERISA as to any Credit Party or ERISA
Affiliate, and (B) any such event, individually or in the aggregate, does have
or is reasonably likely to have a Material Adverse Effect;

 

(k) any Credit Party or any Subsidiary of any Credit Party is liable for a
payment (whether as a penalty, fine, remediation cost, investigation cost or
otherwise) under any Environmental Law which does have or is reasonably likely
to have a Material Adverse Effect;

 

(l) (i) this Credit Agreement, any Mortgage, or any other Fundamental Document
shall, for any reason, not be or shall cease to be in full force and effect or
shall be declared null and void or any of the Fundamental Documents shall not
give or shall cease to give the Administrative Agent the Liens, rights, powers
and privileges purported to be created thereby in favor of the Administrative
Agent for the benefit of the Secured Parties, superior to and prior to the
rights of all third Persons and subject to no other Liens (other than Permitted
Encumbrances), or (ii) the validity or enforceability of the Liens granted, to
be granted, or purported to be granted, by any of the Fundamental Documents
shall be contested by any Credit Party or any of their respective Affiliates;
provided, that no such defect pursuant to clause (i) above with respect to a
Lien granted or purported to be granted by any of the Fundamental Documents
shall give rise to an Event of Default under this paragraph (l) unless such
defect shall affect Collateral or Mortgaged Properties that are or should be
subject to a Lien in favor of the Administrative Agent having an aggregate value
in excess of $50,000,000;

 

(m) a Change in Control shall occur and shall not have been consented to by the
Required Lenders;

 

(n) at any time, for any reason, any Credit Party shall repudiate, or seek to
repudiate, any of its Obligations under any Fundamental Document to which it is
a party;

 

then, in every such event and at any time thereafter during the continuance of
such event, the Administrative Agent may, and if directed by the Required
Lenders shall, take any or all of the following actions, at the same or
different times: (x) terminate forthwith the Revolving Commitments, the Tranche
B Term Loan Commitments and/or (y) declare the principal of and the interest on
the Loans and the notes

 

96



--------------------------------------------------------------------------------

evidencing the Loans hereunder and all other amounts payable hereunder or
thereunder to be forthwith due and payable, whereupon the same shall become and
be forthwith due and payable, without presentment, demand, protest, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived, anything in this Credit Agreement or in any note evidencing any Loan
hereunder to the contrary notwithstanding and/or (z) require the Borrower to
deliver to the Administrative Agent from time to time cash or Cash Equivalents
in an amount equal to 102% of the amount of the LOC Obligations or to furnish
other security therefor acceptable to the Issuing Bank and the Required
Revolving Lenders. If an Event of Default specified in paragraphs (g) or (h)
above shall have occurred, the Revolving Commitments and the Term Loan
Commitments shall automatically terminate and the principal of, and interest on,
the Loans and the notes evidencing the Loans hereunder and all other amounts
payable hereunder and thereunder shall automatically become due and payable
without presentment, demand, protest, or other notice of any kind, all of which
are hereby expressly waived, anything in this Credit Agreement or any note
evidencing any Loan hereunder to the contrary notwithstanding. Such remedies
shall be in addition to any other remedy available to any of the Secured Parties
pursuant to Applicable Law or otherwise.

 

ARTICLE 8

 

GRANT OF SECURITY INTEREST; REMEDIES

 

Section 8.1 Security Interests.

 

The Borrower, as security for the due and punctual payment of the Obligations
(including interest accruing on and after the filing of any petition in
bankruptcy or of reorganization of any Credit Party whether or not post filing
interest is allowed in such proceeding) and each of the Guarantors, as security
for its obligations under Article 9 hereof, hereby mortgages, pledges, assigns,
transfers, sets over, conveys and delivers to the Administrative Agent (for the
benefit of the Secured Parties) and grants to the Administrative Agent (for the
benefit of the Secured Parties) a security interest in the Collateral.

 

Section 8.2 Use of Collateral.

 

So long as no Event of Default shall have occurred and be continuing, and
subject to the various provisions of this Credit Agreement and the other
Fundamental Documents, a Credit Party may use the Collateral in any lawful
manner except as may otherwise be expressly provided hereunder following an
Event of Default.

 

Section 8.3 Credit Parties to Hold in Trust.

 

Upon the occurrence and during the continuance of an Event of Default, each of
the Credit Parties will, upon receipt by it of any revenue, income, profits or
other sums in which a security interest is granted by this Article 8 or which is
payable pursuant to any agreement or otherwise, or of any check, draft, note,
trade acceptance or other instrument evidencing an obligation to pay any such
sum, hold such sum or instrument in trust for the Administrative Agent,
segregate such sum or instrument from their own assets and forthwith, without
any notice, demand or other action whatsoever (all notices, demands, or other
actions on the part of the Administrative Agent, or any other Secured Party
being expressly waived), endorse, transfer and deliver any such sums or
instruments or both, to the Administrative Agent to be applied to the repayment
of the Obligations in accordance with the provisions of Section 8.6 hereof.

 

97



--------------------------------------------------------------------------------

Section 8.4 Collections, etc.

 

Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, in its sole discretion, in its name (on behalf of the
Secured Parties) or in the name of any Credit Party or otherwise, demand, sue
for, collect or receive any money or property at any time payable or receivable
on account of or in exchange for, or make any compromise or settlement deemed
desirable with respect to, any of the Collateral, but shall be under no
obligation so to do, or the Administrative Agent may extend the time of payment,
arrange for payment in installments, or otherwise modify the terms of, or
release, any of the Collateral, without thereby incurring responsibility to, or
discharging or otherwise affecting any liability of, any Credit Party. The
Administrative Agent will not be required to take any steps to preserve any
rights against prior parties to the Collateral. If any Credit Party fails to
make any payment or take any action required hereunder, the Administrative Agent
may make such payments and take all such actions as the Administrative Agent
reasonably deems necessary to protect the Administrative Agent’s (on behalf of
the Secured Parties) security interests in the Collateral and/or the value
thereof, and the Administrative Agent is hereby authorized (without limiting the
general nature of the authority herein above conferred) to pay, purchase,
contest or compromise any Liens that in the judgment of the Administrative Agent
appear to be equal to, prior to or superior to the security interests of the
Administrative Agent (on behalf of the Secured Parties) in the Collateral and
any Liens not expressly permitted by this Credit Agreement. All costs and
expenses incurred by the Administrative Agent in taking any of the actions
specified in this Section 8.4 or otherwise in protection and preservation of the
Collateral shall be payable by the Borrower upon demand and shall be added to
the Obligations.

 

Section 8.5 Possession, Sale of Collateral, etc.

 

Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may lawfully enter upon the premises of any Credit Party or
wherever the Collateral may be, and take possession of the Collateral, and may
demand and receive such possession from any Person who has possession thereof,
and the Administrative Agent may take such measures as it deems necessary or
proper for the care or protection thereof, including the right to remove all or
any portion of the Collateral, and with or without taking such possession may
sell or cause to be sold, whenever the Administrative Agent shall decide, in one
or more sales or parcels, at such prices as the Administrative Agent may deem
appropriate, and for cash or on credit or for future delivery, without
assumption of any credit risk, all or any portion of the Collateral, at any
broker’s board or at public or private sale, with 10 days’ written notice to the
Credit Parties of the time and place of any such public sale or sales (which
notice the Credit Parties hereby agree is reasonable) and with such other
notices as may be required by Applicable Law and cannot be waived, and neither
the Administrative Agent, the Issuing Bank, the Lenders nor any other Secured
Party shall have any liability should the proceeds resulting from a private sale
be less than the proceeds realizable from a public sale. At any sale or sales
made pursuant to this Article 8, any Secured Party or any other Person may bid
for and be the purchaser of all or any portion of the Collateral so sold and
thereafter hold the same absolutely, free (to the fullest extent permitted by
Applicable Law) from any claim or right of whatever kind, including any equity
of redemption, of any Credit Party, any such demand, notice, claim, right or
equity being hereby expressly waived and released. To the extent such purchaser
is the Administrative Agent or a Lender, such Person may make any payment on
account thereof by using any claim for moneys then due and payable to the
Administrative Agent or the Lenders by any Credit Party hereunder as a credit
against the purchase price. Neither the Administrative Agent nor any Lender
shall in any such sale make or be deemed to have made any representations or
warranties with respect to the Collateral or any part thereof, and neither the
Administrative Agent nor any other Secured Party shall be chargeable with any of
the obligations or liabilities of any Credit Party. Each Credit Party hereby
agrees (i) that it will indemnify and hold the Administrative Agent, the Issuing
Bank, the Lenders and any other Secured Party harmless from and against any and
all claims with respect to the Collateral asserted before the taking of actual
possession or control of the relevant Collateral by the

 

98



--------------------------------------------------------------------------------

Administrative Agent, the Lenders or any other Secured Party pursuant to this
Article 8, or arising out of any act of, or omission to act on the part of, any
Person (other than a Secured Party) prior to such taking of actual possession or
control by such Secured Party (whether asserted before or after such taking of
possession or control), or arising out of any act on the part of any Credit
Party or its Affiliates or agents before or after the commencement of such
actual possession or control by such Secured Party; and (ii) no Secured Party
shall have liability or obligation to any Credit Party arising out of any such
claim except for acts of willful misconduct or gross negligence as determined by
a final order or judgment of a court of competent jurisdiction. In any action
hereunder, the Administrative Agent, BAS, the Issuing Bank and the Lenders or
any other Secured Party shall be entitled, if permitted by Applicable Law, to
the appointment of a receiver without notice, to take possession of all or any
portion of the Collateral and to exercise such powers as the court shall confer
upon the receiver. Notwithstanding the foregoing, upon the occurrence of an
Event of Default, and during the continuation of such Event of Default, either
Agent, the Issuing Bank, any Lender and/or any other Secured Party shall be
entitled to apply, without prior notice to any of the Credit Parties, any cash
or cash items constituting Collateral in the possession of such Secured Party to
payment of the Obligations. All costs and expenses of the Administrative Agent
or any other Secured Party incurred in connection with the taking possession
and/or sale of any Collateral pursuant to this Section 8.5 or otherwise in
connection with any disposition of the Collateral shall be payable by the
Borrower on demand and shall be added to the Obligations.

 

Section 8.6 Application of Proceeds on Default.

 

Upon the occurrence and during the continuance of an Event of Default, the
balance in any account of any Credit Party with a Lender (other than any account
expressly given to secure obligations other than the Obligations hereunder), all
other income on the Collateral, and all proceeds from any sale of the Collateral
pursuant hereto shall be applied first toward payment of the reasonable
out-of-pocket costs and expenses paid or incurred by the Administrative Agent in
enforcing this Credit Agreement, in realizing on or protecting any Collateral
and in enforcing or collecting any Obligations or any Guaranty thereof,
including, without limitation, court costs, reasonable attorney’s fees and
expenses and reasonable financial consultants’ fees incurred by the
Administrative Agent, then to satisfy or provide cash collateral for all LOC
Obligations and then to the indefeasible payment in full in cash of the other
Obligations in accordance with Section 2.4(f) hereof. Any amounts remaining
after such indefeasible payment in full shall be remitted to the appropriate
Credit Party or as a court of competent jurisdiction may otherwise direct.

 

Section 8.7 Power of Attorney.

 

Upon the occurrence and during the continuation of an Event of Default, each
Credit Party hereby irrevocably, in the name of such Credit Party, authorizes
and empowers the Administrative Agent, and assigns and transfers unto the
Administrative Agent, and constitutes and appoints the Administrative Agent its
true and lawful attorney-in-fact and as its agent, irrevocably, with full power
of substitution for it and in its name, for the purpose of carrying out the
provisions of this Credit Agreement and the other Fundamental Documents and
taking any action and executing any instrument which the Administrative Agent
may deem necessary or advisable to accomplish the purposes hereof. Upon the
occurrence and during the continuance of an Event of Default which is not waived
in writing by the Required Lenders, (a) each Credit Party does hereby
irrevocably make, constitute and appoint the Administrative Agent or any of its
officers or designees its true and lawful attorney-in-fact with full power in
the name of the Administrative Agent, such other Person or such Credit Party to
receive, open and dispose of all mail addressed to any Credit Party, and to
endorse any notes, checks, drafts, money orders or other evidences of payment
relating to the Collateral that may come into the possession of the
Administrative Agent with full power and right to cause the mail of such Persons
to be transferred to the Administrative Agent’s own offices or otherwise, and to
do any and all other acts necessary or proper to carry out the intent of this

 

99



--------------------------------------------------------------------------------

Credit Agreement and the grant of the security interests hereunder and under the
Fundamental Documents, and each Credit Party hereby ratifies and confirms all
that the Administrative Agent or its substitutes shall properly do by virtue
hereof; and (b) each Credit Party does hereby further irrevocably make,
constitute and appoint the Administrative Agent or any of its officers or
designees its true and lawful attorney-in-fact in the name of the Administrative
Agent or any Credit Party (i) to enforce all of such Credit Party’s rights under
and pursuant to all agreements with respect to the Collateral, all for the sole
benefit of the Administrative Agent (for the benefit of the Secured Parties),
(ii) to enter into and perform such agreements as may be necessary in order to
carry out the terms, covenants and conditions of the Fundamental Documents that
are required to be observed or performed by any Credit Party, (iii) to execute
such other and further mortgages, pledges and assignments of the Collateral, and
related instruments or agreements, as the Administrative Agent may reasonably
require for the purpose of perfecting, protecting, maintaining or enforcing the
security interests granted to the Administrative Agent for the benefit of the
Secured Parties hereunder and under the other Fundamental Documents, and (iv) to
do any and all other things necessary or proper to carry out the intention of
this Credit Agreement and the grant of the security interests hereunder and
under the other Fundamental Documents. Each of the Credit Parties hereby
ratifies and confirms in advance all that the Administrative Agent as such
attorney-in-fact or its substitutes shall properly do by virtue of this power of
attorney.

 

Section 8.8 Financing Statements, Direct Payments.

 

Each Credit Party hereby authorizes the Administrative Agent to file UCC
financing statements and any amendments thereto or continuations thereof, and
any other appropriate security documents or instruments and to give any notices
necessary or desirable to perfect the Lien of the Administrative Agent (for the
benefit of the Secured Parties) on the Collateral, in all cases without the
signature or approval of any Credit Party or to execute such items as
attorney-in-fact for any Credit Party; provided, that the Administrative Agent
shall provide copies of any such documents or instruments to the Borrower. Each
Credit Party further authorizes the Administrative Agent upon the occurrence of
an Event of Default under Section 7(b) or Section 7(c) hereof, and during the
continuation of any such default, to notify any account debtors or tenants that
all sums payable to any Credit Party relating to the Collateral shall be paid
directly to the Administrative Agent.

 

Section 8.9 Further Assurances.

 

Upon the request of the Administrative Agent, each Credit Party hereby agrees to
duly and promptly execute and deliver, or cause to be duly executed and
delivered, at the cost and expense of the Credit Parties, such further
instruments as may be necessary or proper, in the reasonable judgment of the
Administrative Agent, to carry out the provisions and purposes of this Article 8
or to perfect and preserve the Liens of the Administrative Agent for the benefit
of the Secured Parties hereunder and under the Fundamental Documents, in the
Collateral or any portion thereof.

 

Section 8.10 Termination and Release.

 

The security interests granted under this Article 8 and elsewhere in the
Fundamental Documents shall terminate upon the termination of this Credit
Agreement and the Commitments hereunder, the payment of the Obligations and the
expiration, termination, cancellation and/or full cash collateralization of the
Letters of Credit hereunder (or, if applicable, as provided in Section 2.19 or
Section 6.4 with respect to specific assets contemplated thereby). Upon request
by the Credit Parties (and at the sole expense of the Credit Parties) after such
termination, the Administrative Agent will take all reasonable action and do all
things reasonably necessary, including executing UCC termination statements, to
terminate the security interest in the Collateral granted to it (for the benefit
of the Secured Parties) hereunder.

 

100



--------------------------------------------------------------------------------

Section 8.11 Remedies Not Exclusive.

 

The remedies conferred upon or reserved to the Administrative Agent in this
Article 8 are intended to be in addition to, and not in limitation of, any other
remedy or remedies available to the Administrative Agent. Without limiting the
generality of the foregoing, the Administrative Agent and the Lenders shall have
all rights and remedies of a secured creditor under Articles 8 and 9 of the UCC
and under any other Applicable Law.

 

Section 8.12 Continuation and Reinstatement.

 

Each Credit Party further agrees that the security interest granted hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment or any part thereof of any Obligation is rescinded or must
otherwise be restored by any Secured Party upon the bankruptcy or reorganization
of any Credit Party or otherwise.

 

ARTICLE 9

 

GUARANTY

 

Section 9.1 Guaranty.

 

(a) Each Guarantor unconditionally and irrevocably guarantees to the Secured
Parties the due and punctual payment and performance of the Obligations
(including interest accruing on and after the filing of any petition in
bankruptcy or of reorganization of any Credit Party whether or not post filing
interest is allowed in such proceeding). Each Guarantor further agrees that the
Obligations may be modified, increased, extended or renewed, in whole or in
part, without notice or further assent from it (except as may be otherwise
required herein), and it will remain bound upon this Guaranty notwithstanding
any such modification, increase, extension or renewal.

 

(b) Each Guarantor waives presentation to, demand for payment from and protest
to, as the case may be, any Credit Party or any other guarantor of any of the
Obligations, and also waives notice of protest for nonpayment, notice of
acceleration and notice of intent to accelerate. The obligations of each
Guarantor hereunder shall not be affected by (i) the failure of any Secured
Party to assert any claim or demand or to enforce any right or remedy against
the Borrower or any Guarantor or any other guarantor under the provisions of
this Credit Agreement or any other agreement or otherwise; (ii) any
modification, extension or renewal of any provision hereof or thereof; (iii) the
failure of any Secured Party to obtain the consent of any Guarantor with respect
to any rescission, waiver, compromise, acceleration, amendment or modification
of any of the terms or provisions of this Credit Agreement, any notes evidencing
any of the Loans hereunder or of any other Fundamental Document or other
agreement in connection herewith or therewith; (iv) the release, exchange,
waiver or foreclosure of any security held by the Administrative Agent for the
Obligations or any of them; (v) the failure of any Secured Party to exercise any
right or remedy against any Guarantor or any other guarantor of the Obligations;
or (vi) the release or substitution of any Guarantor or other guarantor of the
Obligations.

 

(c) Each Guarantor further agrees that this Guaranty constitutes a guaranty of
performance and of payment when due and not just of collection, and waives any
right to require that any resort be had by any Secured Party to any security
held for payment of the Obligations or to any balance of any deposit, account or
credit on the books of any Secured Party in favor of the Borrower or any
Guarantor, or to any other Person.

 

101



--------------------------------------------------------------------------------

(d) Each Guarantor hereby expressly assumes all responsibility to remain
informed of the financial condition of the Borrower, the other Guarantors and
any other guarantors and any circumstances affecting the Collateral or the
Mortgaged Properties or the ability of the Borrower to perform under this Credit
Agreement.

 

(e) Each Guarantor’s obligations under the Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Obligations, any
notes evidencing any of the Loans hereunder or any other instrument evidencing
any Obligations, or by the existence, validity, enforceability, perfection, or
extent of any Lien on any Collateral or Mortgaged Property securing any
Obligation or by any other circumstance relating to the Obligations which might
otherwise constitute a defense to this Guaranty. Neither of the Administrative
Agent, the Issuing Bank nor any of the Lenders make any representation or
warranty with respect to any such circumstances or have any duty or
responsibility whatsoever to any Guarantor in respect to the management and
maintenance of the Obligations or any collateral security for the Obligations.

 

(f) As between the Guarantors, on the one hand, and the Administrative Agent and
the Lenders, on the other hand, the agreements in this Credit Agreement, the
Notes and all the other Fundamental Documents shall be conclusively deemed to
have been made in reliance on the guaranty provided by the Guarantors in this
Article 9, and each Guarantor hereby waives notice of reliance by either Agent
or any Lender on such guaranty.

 

Section 9.2 No Impairment of Guaranty, etc.

 

The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (except
indefeasible payment and performance in full in cash of the Obligations),
including, without limitation, any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by the failure of any
Secured Party to assert any claim or demand or to enforce any remedy under this
Credit Agreement or any other agreement, by any waiver or modification of any
provision hereof or thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Obligations, or by any other act or thing
or omission or delay to do any other act or thing which may or might in any
manner or to any extent vary the risk of such Guarantor or would otherwise
operate as a discharge of such Guarantor as a matter of law, unless and until
the termination of this Credit Agreement and the Commitments hereunder, the
payment of the Obligations and the expiration, termination, cancellation and/or
full cash collateralization of the Letters of Credit hereunder.

 

Section 9.3 Continuation and Reinstatement, etc.

 

(a) Each Guarantor further agrees that its Guaranty hereunder shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by any Secured Party upon the bankruptcy or reorganization of Borrower or a
Guarantor, or otherwise. In furtherance of the provisions of this Article 9, and
not in limitation of any other right which any Secured Party may have at law or
in equity against the Borrower, a Guarantor or any other Person by virtue
hereof, upon failure of the Borrower to pay any Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice or
otherwise, each Guarantor hereby promises to and will, upon receipt of written
demand by any Secured Party, forthwith pay or cause to be paid to the
Administrative Agent for the benefit of the Secured Parties (as applicable) in
cash and in immediately available funds an amount equal to the unpaid amount of
all the Obligations

 

102



--------------------------------------------------------------------------------

with interest thereon at a rate of interest equal to the applicable rate
specified in Section 2.8 hereof, and thereupon the Administrative Agent shall
assign such Obligation, together with all security interests, if any, then held
by the Administrative Agent in respect of such Obligation, to the Guarantor or
Guarantors making such payment; such assignment to be subordinate and junior to
the rights of the Administrative Agent on behalf of the Secured Parties with
regard to amounts payable by the Borrower in connection with the remaining
unpaid Obligations (including interest accruing on and after the filing of any
petition in bankruptcy or of reorganization of an obligor whether or not post
filing interest is allowed in such proceeding) and to be pro tanto to the extent
to which the Obligation in question was discharged by the Guarantor or
Guarantors making such payments.

 

(b) All rights of a Guarantor against the Borrower, arising as a result of the
payment by such Guarantor of any sums to the Administrative Agent for the
benefit of the Secured Parties or directly to the Lenders hereunder by way of
right of subrogation or otherwise, shall in all respects be subordinated and
junior in right of payment to, and shall not be exercised by such Guarantor
until and unless, the prior indefeasible payment in full in cash of all the
Obligations (including interest accruing on and after the filing of any petition
in bankruptcy or of reorganization of any Credit Party whether or not post
filing interest is allowed in such proceeding). If any amount shall be paid to
such Guarantor for the account of the Borrower, such amount shall be held in
trust for the benefit of the Administrative Agent, segregated from such
Guarantor’s own assets, and shall forthwith be paid to the Administrative Agent
on behalf of the Secured Parties to be credited and applied to the Obligations,
whether matured or unmatured.

 

Section 9.4 Limitation on Guaranteed Amount etc.

 

(a) Notwithstanding any other provision of this Article 9, the amount guaranteed
by each Guarantor hereunder shall be limited to the extent, if any, required so
that its obligations under this Article 9 shall not be subject to avoidance
under Section 548 of the Bankruptcy Code or to being set aside or annulled under
any Applicable Law relating to fraud on creditors. In determining the
limitations, if any, on the amount of any Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation or contribution which such Guarantor may have
under this Article 9, any other agreement or Applicable Law shall be taken into
account.

 

(b) Any Guarantor (other than Ventas) that no longer owns any Mortgaged Property
because all Mortgaged Properties owned by it have been released pursuant to
Section 2.19 shall be deemed released of any further obligations as a Guarantor
under this Credit Agreement upon such release of all of its Mortgaged
Properties.

 

ARTICLE 10

 

CASH COLLATERAL

 

Section 10.1 Cash Collateral Account.

 

There shall be established with the Administrative Agent an account (the “Cash
Collateral Account”) in the name of the Administrative Agent (for the benefit of
the Secured Parties), into which the Borrower may from time to time deposit
Dollars pursuant to, and in accordance with, Section 2.7(f) hereof. Bank of
America, in its capacity as the bank (within the meaning of Section 9-102 of the
UCC) with respect to the Cash Collateral Account (the “Cash Collateral Bank”),
hereby agrees to comply with all orders and instructions of the Administrative
Agent with regard to the Cash Collateral Account without the consent of any
Credit Party. The documentation for and terms of the Cash Collateral Account
shall be in form and substance satisfactory to the Administrative Agent.

 

103



--------------------------------------------------------------------------------

Section 10.2 Investment of Funds.

 

(a) The Administrative Agent is hereby authorized and directed to invest and
reinvest the funds from time to time deposited into the Cash Collateral Account,
so long as no Event of Default has occurred and is continuing, on the
instructions of the Borrower (provided that any such instructions given verbally
shall be confirmed promptly in writing) or, if the Borrower shall fail to give
such instructions upon delivery of any such funds, in the sole discretion of the
Administrative Agent, provided that in no event may the Borrower give
instructions to the Administrative Agent to, or may the Administrative Agent in
its discretion, invest or reinvest funds in the Cash Collateral Account other
than in Dollars or Cash Equivalents described in clause (i) of the definition of
Cash Equivalents, or described in clause (iii) or clause (iv) of the definition
of Cash Equivalents to the extent issued by Bank of America.

 

(b) Any net income or gain on the investment of funds from time to time held in
the Cash Collateral Account, shall be promptly reinvested by the Administrative
Agent as a part of the Cash Collateral Account; and any net loss on any such
investment shall be charged against the Cash Collateral Account.

 

(c) Neither of the Administrative Agent, any of the Lenders nor any other
Secured Party shall be a trustee for any of the Credit Parties, or shall have
any obligations or responsibilities, or shall be liable for anything done or not
done, in connection with the Cash Collateral Account, except as expressly
provided herein and except that the Administrative Agent shall have the
obligations of a secured party under the UCC. Neither of the Administrative
Agent, any of the Lenders nor any other Secured Party shall have any obligation
or responsibility or shall be liable in any way for any investment decision made
in accordance with this Section 10.2 or for any decrease in the value of the
investments held in the Cash Collateral Account.

 

Section 10.3 Grant of Security Interest.

 

For value received and to induce the Issuing Bank to issue Letters of Credit and
the Lenders to enter into this Credit Agreement and to make Loans to the
Borrower and to acquire participations from time to time as provided for in this
Credit Agreement, as security for the payment of all of the Obligations, each of
the Credit Parties hereby assigns to the Administrative Agent (for the benefit
of the Secured Parties) and grants to the Administrative Agent (for the benefit
of the Secured Parties), a first and prior Lien upon all of such Credit Party’s
rights in and to the Cash Collateral Account, all cash, documents, instruments
and securities from time to time held therein, and all rights pertaining to
investments of funds in the Cash Collateral Account, and all products and
proceeds of any of the foregoing. All cash, documents, instruments and
securities from time to time on deposit in the Cash Collateral Account, and all
rights pertaining to investments of funds in the Cash Collateral Account shall
immediately and without any need for any further action on the part of any of
the Credit Parties, the Administrative Agent or any other Secured Party, become
subject to the Lien set forth in this Section 10.3, be deemed Collateral for all
purposes hereof and be subject to the provisions of this Credit Agreement.

 

Section 10.4 Remedies.

 

At any time upon the occurrence and during the continuation of an Event of
Default, the Administrative Agent may sell any documents, instruments and
securities held in the Cash Collateral Account and may immediately apply the
proceeds thereof and any other cash held in the Cash Collateral Account in
accordance with Section 2.4(f).

 

104



--------------------------------------------------------------------------------

ARTICLE 11

 

ADMINISTRATIVE AGENT

 

Section 11.1 Appointment and Authorization of Administration Agent.

 

(a) Each Lender hereby irrevocably (subject to Section 11.9) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Credit Agreement and each other Fundamental
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Credit Agreement or any other Fundamental
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Fundamental Document, the Administrative Agent shall not have any
duties or responsibilities, except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or any participant of a Lender or any other Secured Party, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or any other Fundamental
Document or otherwise exist against the Administrative Agent. Without limiting
the generality of the foregoing sentence, the use of the term “agent” herein and
in the other Fundamental Documents with reference to the Administrative Agent
and/or BAS is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

(b) The Issuing Bank shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the LOC Documents associated therewith
until such time (and for so long) as the Administrative Agent may agree at the
request of the Required Revolving Lenders to act for the Issuing Bank with
respect thereto; provided, however, that the Issuing Bank shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this Article
11 with respect to any acts taken or omissions suffered by the Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article 11 included the Issuing Bank with respect to such acts or omissions, and
(ii) as additionally provided herein with respect to the Issuing Bank.

 

(c) Each Secured Party hereby authorizes the Administrative Agent (in its sole
discretion):

 

(i) in connection with the sale or other disposition of any asset included in
the Collateral or any Mortgaged Property or all of the Capital Stock of any
Guarantor, to the extent undertaken in accordance with the terms of this Credit
Agreement, to release a Lien granted to it (for the benefit of the Secured
Parties) on such asset or Capital Stock and/or to release such Guarantor from
its obligations hereunder;

 

(ii) in connection with any refinancing of a portion of the Indebtedness and/or
the Obligations under this Credit Agreement, to release a Lien granted to it
(for the benefit of the Secured Parties) on any Collateral or Mortgaged
Property, to the extent permitted or required hereunder;

 

(iii) to determine that the cost to the Borrower or another Credit Party is
disproportionate to the benefit to be realized by the Secured Parties by
perfecting a Lien in a given asset or group of assets included in the Collateral
or any Mortgaged Property and that the

 

105



--------------------------------------------------------------------------------

Borrower or other Credit Party should not be required to perfect such Lien in
favor of the Administrative Agent (for the benefit of the Secured Parties);

 

(iv) to appoint subagents to be the holder of record of a Lien to be granted to
the Administrative Agent (for the benefit of the Secured Parties) or to hold on
behalf of the Administrative Agent such Collateral, such Mortgaged Property or
instruments relating thereto;

 

(v) to enter into and perform its obligations under the other Fundamental
Documents;

 

(vi) to execute and deliver the agreements contemplated by Section 11.12 hereof;
and

 

(vii) to enter into intercreditor and/or subordination agreements on terms
acceptable to the Administrative Agent with Persons who have been granted Liens
which are permitted pursuant to Section 6.2 hereof.

 

The Administrative Agent hereby agrees to release the Lien granted to it (for
the benefit of the Secured Parties) pursuant to any Fundamental Document in the
case of any event described in clause (c)(i) or (c)(ii) above.

 

Section 11.2 Delegation of Duties.

 

The Administrative Agent may execute any of its duties under this Credit
Agreement or any other Fundamental Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

 

Section 11.3 Liability of Administrative Agent.

 

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Credit Agreement or any
other Fundamental Document or the transactions contemplated hereby (except for
its own gross negligence or willful misconduct (as determined by a final order
or judgment of a court of competent jurisdiction) in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender,
any participant of any Lender or any other Secured Party for any recital,
statement, representation or warranty made by any Credit Party or any officer
thereof, contained herein or in any other Fundamental Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this Credit
Agreement or any other Fundamental Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Credit Agreement or any other
Fundamental Document, or for any failure of any Credit Party or any other party
to any Fundamental Document to perform its obligations hereunder or thereunder.
No Agent-Related Person shall be under any obligation to any Lender, any
participant of any Lender or any other Secured Party to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Credit Agreement or any other Fundamental Document, or to
inspect the properties, books or records of any Credit Party or any Affiliate
thereof.

 

Section 11.4 Reliance by Administrative Agent.

 

(a) The Administrative Agent, in its capacity as such, shall be entitled to
rely, and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice,

 

106



--------------------------------------------------------------------------------

consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Credit Party), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Fundamental Document unless it
shall first receive such advice or concurrence of the Required Lenders (or the
Required Revolving Lenders or the Required Tranche B Term Lenders, as the case
may be) as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Credit Agreement or any
other Fundamental Document in accordance with a request or consent of the
Required Lenders (or the Required Revolving Lenders or the Required Tranche B
Term Lenders, as the case may be) or all the Lenders (or all the Revolving
Lenders or all the Tranche B Term Lenders, if and as required hereunder), and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and all participants of the Lenders. Where this
Credit Agreement expressly permits or prohibits an action unless the Required
Lenders (or the Required Revolving Lenders or the Required Tranche B Term
Lenders, as the case may be) otherwise determine, the Administrative Agent
shall, and in all other instances, the Administrative Agent may, but shall not
be required to, initiate any solicitation for the consent or a vote of the
applicable Lenders.

 

(b) For purposes of determining compliance with the conditions specified in
Section 4.1, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter either sent by the Administrative Agent to such Lender
for consent, approval, acceptance or satisfaction, or required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender.

 

Section 11.5 Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for its own account or the account of the Lenders, unless
the Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Credit Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders (or the Required
Revolving Lenders or the Required Tranche B Term Lenders, as the case may be) in
accordance with Article 7 hereof; provided, however, that unless and until the
Administrative Agent has received any such direction, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of the Lenders.

 

Section 11.6 Credit Decision; Disclosure of Information by Administrative Agent.

 

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereinafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Credit Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether any Agent-Related Person has
disclosed material information in its possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial

 

107



--------------------------------------------------------------------------------

and other condition and creditworthiness of the Credit Parties and their
respective Subsidiaries, and all Applicable Laws relating to the transactions
contemplated hereby and by the other Fundamental Documents, and made its own
decision to enter into this Credit Agreement and to make the Extensions of
Credit to the Borrower and the other Credit Parties hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Credit
Agreement and the other Fundamental Documents, and to make such investigations
as it deems necessary to inform itself as to the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Borrower and the other Credit Parties. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Credit Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

 

Section 11.7 Indemnification of Agent-Related Persons.

 

Whether or not the transactions contemplated hereby are consummated, each Lender
agrees (i) to reimburse each Agent-Related Person for such Lender’s pro rata
share of any expenses and fees incurred for the benefit of the Lenders under the
Fundamental Documents, including, without limitation, counsel fees and
compensation of agents, employees, financial advisors and other professionals
paid for services rendered on behalf of the Lenders, and any other expense
incurred in connection with the operations or enforcement thereof not reimbursed
by or on behalf of the Borrower and (ii) to indemnify and hold harmless each
Agent-Related Person, on demand, ratably in accordance with such Lender’s
Commitments, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against, it or any of them in any way relating to or arising out of any
of the Fundamental Documents or any related agreement or document, or any action
taken or omitted by it or any of them under any of the Fundamental Documents or
any related agreement or document, to the extent not reimbursed by or on behalf
of the Borrower or any other Credit Party (and without affecting in any manner
the reimbursement obligations of the Borrower and the other Credit Parties
hereunder), except such as shall result from the gross negligence or willful
misconduct as determined by a final order or judgment of a court of competent
jurisdiction of the Person to be reimbursed, indemnified or held harmless, as
applicable and (iii) to indemnify and hold harmless the Issuing Bank and any of
its directors, officers, employees, attorneys-in-fact or agents on demand, in
the amount of its pro rata share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against it or any of them in any way relating to or
arising out of the issuance of any Letters of Credit or the failure to issue
Letters of Credit if such failure or issuance was at the direction of the
Required Revolving Lenders (except as shall result from the gross negligence or
willful misconduct (as determined by a final order or judgment of a court of
competent jurisdiction) of the Person to be reimbursed, indemnified or held
harmless, as applicable). To the extent indemnification payments made by the
Lenders pursuant to this Section 11.7 are subsequently recovered by any
Agent-Related Person or the Issuing Bank from a Credit Party, such Agent-Related
Person or the Issuing Bank, as applicable, will promptly refund such previously
paid indemnity payments to the Lenders.

 

Section 11.8 Administrative Agent in its Individual Capacity.

 

Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust,

 

108



--------------------------------------------------------------------------------

financial advisory, underwriting or other business with each of the Credit
Parties and their respective Affiliates as though Bank of America were not the
Administrative Agent or the Issuing Bank hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
any Credit Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Credit Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Bank of America
shall have the same rights and powers under this Credit Agreement as any other
Lender and may exercise such rights and powers as though it were not the
Administrative Agent or the Issuing Bank, and the terms “Lender” and “Lenders”
include Bank of America in its individual capacity.

 

Section 11.9 Successor Administrative Agent.

 

The Administrative Agent may, upon 30 days’ notice, give notice of its
resignation to the Lenders, the Issuing Bank and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the consent of the Borrower so long as no Event of Default shall then exist and
be continuing (which consent shall not be unreasonably withheld or delayed), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Fundamental Documents (except that in the case of
any collateral security held by the Administrative Agent on behalf of the
Lenders or the Issuing Bank under any of the Fundamental Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) from and after the
effective date of such resignation and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Bank directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Fundamental Documents (if not already discharged therefrom as
provided above in this Section) from and after the effective date of such
resignation. The resigning Administrative Agent will refund to the Borrower a
ratable portion of the annual fee for the period beyond the effective date of
resignation. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Fundamental
Documents, the provisions of this Article and Sections 11.7, 12.4 and 12.5 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Affiliates, partners, directors, officers,
employees, agents and in respect of any actions taken or omitted to be taken by
any of them while the retiring Administrative Agent was acting as Administrative
Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swingline
Lender,

 

109



--------------------------------------------------------------------------------

(b) the retiring Issuing Bank and Swingline Lender shall be discharged from all
of their respective duties and obligations to issue and extend Letters of Credit
and to make Swingline Loans, respectively, hereunder or under the other
Fundamental Documents, and (c) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangement satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank
with respect to such Letters of Credit.

 

No resignation described in this Section 11.9 shall waive or release any rights
or remedies available to the Borrower for any obligations of such retiring party
under this Credit Agreement or any Fundamental Document while such party served
as the Administrative Agent, the Issuing Bank or the Swingline Lender, as
applicable.

 

If, at any time, any Administrative Agent, Issuing Bank or Swingline Lender
ceases to be a Lender, then at any time no Default or Event of Default shall
then exist, at the option of the Borrower (said option to be exercised by
written notice thereof from the Borrower given to such Administrative Agent,
Issuing Bank and/or Swingline Lender), such Administrative Agent, Issuing Bank
and/or Swingline Lender (as applicable) shall promptly resign following receipt
of any such notice.

 

Section 11.10 No Other Duties.

 

Despite designation as such, none of the Co-Syndication Agents, the
Co-Documentation Agents, the Sole Lead Arranger or the Sole Book Manager shall
have any right, power, obligation, liability, responsibility or duty under this
Credit Agreement or any of the other Fundamental Documents except in its
capacity, as applicable, as the Administrative Agent, a Lender or the Issuing
Bank hereunder. Without limiting the foregoing, none of the Co-Syndication
Agents, the Co-Documentation Agents, the Sole Lead Arranger or the Sole Book
Manager shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
the Co-Syndication Agents, the Co-Documentation Agents, the Sole Lead Arranger
or the Sole Book Manager in deciding to enter into this Credit Agreement or in
taking or not taking action hereunder.

 

Section 11.11 Relations Among Lenders.

 

Each Lender in its capacity as a Lender hereunder agrees that it will not take
any legal action to enforce the Obligations, nor institute any actions or
proceedings, against the Borrower or any other Credit Party hereunder or under
any other Fundamental Document, or with respect to any Collateral or any
Mortgaged Property, it being understood and agreed that all such actions are to
be taken by the Administrative Agent on behalf of the Lenders. Without limiting
the generality of the foregoing, no Lender may unilaterally terminate its
Revolving Commitment or accelerate, or otherwise enforce or seek to enforce any
rights or remedies with respect to, any Loans or other Obligations owed to it,
except statutory or common law rights of banker’s liens and setoff with respect
to accounts maintained with such Lender. Notwithstanding the foregoing, each
Lender shall have the right, independently and unilaterally, to take such action
as it deems necessary or appropriate (including without limitation actions or
proceedings against the Borrower or any other Credit Party) to demand and
collect payment of those Obligations, due and owing to it personally and
independently (including without limitation indemnity and reimbursement
obligations relating to break-funding, capital adequacy, taxes and increased
costs) other than principal and interest amounts; provided, however, that the
foregoing shall not permit any Lender (other than the Administrative Agent
acting solely in its capacity as Administrative Agent and with the approval of
the Required Lenders hereunder) to accelerate any Debt, to terminate any funding
or other lending commitment hereunder, to take any action involving any
Mortgaged Property or other collateral hereunder or to take any other action
requiring the consent, approval or other action of the Administrative Agent or
the Required Lenders.

 

110



--------------------------------------------------------------------------------

Section 11.12 Tenant’s Quiet Enjoyment.

 

Upon the written request of Borrower, the Administrative Agent shall deliver a
subordination, non-disturbance and attornment agreement, in favor of the lessee
under any lease of Mortgaged Properties, in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, pursuant to which
agreement the Administrative Agent shall agree (to the extent required by the
applicable lease or sublease) (a) to give the tenant or subtenant thereunder the
same notice, if any, given to the Borrower of any default or acceleration of any
obligation underlying the applicable Mortgage or any sale in foreclosure under
such Mortgage, (b) to permit the tenant or subtenant thereunder to cure any such
default on the Borrower’s behalf within any applicable cure period, (c) to
permit the tenant or subtenant thereunder to appear by its representative and to
bid at any sale in foreclosure made with respect to the applicable Mortgage and
(d) subject to the terms to be included in the applicable subordination,
non-disturbance and attornment agreement, not to disturb the aforesaid tenant’s
or subtenant’s possession so long as it is not in default in performing its
obligations under such lease or sublease.

 

Section 11.13 Lender Payments.

 

(a) Except as otherwise provided herein, all payments by any Lender hereunder
shall be made to the Administrative Agent at the office of Bank of America,
N.A., 101 North Tryon, Charlotte, NC 28255, NC1-001-15-04; Attention: Credit
Services (wiring information: ABA026009593; Acct. No. 1366212250600, Account
Name: Credit Services; Ref: Ventas Realty, Limited Partnership) not later than
1:00 p.m., Charlotte, North Carolina time. All payments received after such time
shall be deemed received on the next succeeding Business Day. All payments shall
be made in Dollars and in immediately available funds.

 

Section 11.14 Administrative Agent May File Proof of Claims.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LOC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LOC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Bank and the Administrative Agent
under Sections 2.5, 12.4, 12.5 and 11.7 allowed in such judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and the Issuing
Bank to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders and the Issuing Bank, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and

 

111



--------------------------------------------------------------------------------

advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.5, 12.4, 12.5 and 11.7.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

ARTICLE 12

 

MISCELLANEOUS

 

Section 12.1 Notices.

 

(a) Notices and other communications provided for herein shall be in writing and
shall be delivered or mailed (or if by facsimile communications equipment,
delivered by such equipment) addressed:

 

  (i) if to the Administrative Agent or Bank of America, to it at:

 

Bank of America, N.A.

Agency Management

1455 Market St., 5th Floor

Mail Code: CA5-701-05-19

San Francisco, CA 94103

Attn: Annie Cuenco

Telephone: 415-436-4008

Facsimile: 415-503-5007

Email: anna.cuenco@bankofamerica.com

 

with a copy to:

 

Bank of America, N.A.

Agency Services

101 North Tryon Street, 15th Floor

Mail Code: NC1-001-15-04

Charlotte, NC 28255

Attn: Richard Wright

Telephone: 704-387-2472

Facsimile: 704-409-0127

Email: richard.wright@bankofamerica.com

 

112



--------------------------------------------------------------------------------

  (ii) if to the Issuing Bank, to it at:

 

Bank of America, N.A.

Trade Operations-Los Angeles #22621

333 S. Beaudry Avenue, 19th Floor

Mail Code: CA9-703-19-23

Los Angeles, CA 90017-1466

Attn: Sandra Leon

Telephone: 213-345-5231

Facsimile: 213-345-6694

Email: sandra.leon@bankofamerica.com

 

  (iii) if to any Credit Party to it at:

 

10350 Ormsby Park Place, Suite 300

Louisville, Kentucky 40223

Attn: General Counsel

Facsimile: 502-357-9001

 

with a courtesy copy to:

 

Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP

333 West Wacker Drive

Suite 2700

Chicago, Illinois 60606

Attn: Richard S. Nikchevich and Joseph D. Lambert

Facsimile: 312-984-3150

 

  (iv) if to a Lender, to it at its address set forth on its signature page
hereto.

 

or such other address as such party may from time to time designate by giving
written notice to the other parties hereunder. Any failure of any Person giving
notice pursuant to this Section 12.1 to provide a courtesy copy to a party as
provided herein shall not affect the validity of such notice. All notices and
other communications given to any party hereto in accordance with the provisions
of this Credit Agreement shall be deemed to have been given (x) on the date of
receipt, when sent by registered or certified mail, postage prepaid, return
receipt requested, if by mail, (y) when delivered, if delivered by hand or
overnight courier service or (z) when receipt is acknowledged, if by facsimile
communications equipment, in each case addressed to such party as provided in
this Section 12.1 or in accordance with the latest unrevoked written direction
from such party. For purposes of electronic delivery of documents and
information pursuant to the terms of Section 5.1, the Borrower’s website address
shall be www.ventasreit.com or such other website address as provided in written
notification to the Administrative Agent, the Issuing Bank and each of the
Lenders.

 

(b) No notice to or demand on any of the Credit Parties shall entitle such
Credit Party to any other or further notice or demand in the same, similar or
other circumstances.

 

Section 12.2 Survival of Agreement, Representations and Warranties, etc.

 

All warranties, representations and covenants made by any of the Credit Parties
herein, in any other Fundamental Document or in any certificate or other
instrument delivered by it or on its behalf in connection with this Credit
Agreement or any other Fundamental Document shall be considered to have

 

113



--------------------------------------------------------------------------------

been relied upon by the Administrative Agent, BAS, the Issuing Bank and the
Lenders and, except for any terminations, amendments, modifications or waivers
thereof in accordance with the terms hereof, shall survive the execution and
delivery of this Credit Agreement, the making of the Loans and the issuance of
the Letters of Credit herein contemplated and the execution and delivery of any
notes evidencing any Loan hereunder regardless of any investigation made by the
Administrative Agent, BAS, the Issuing Bank or the Lenders or on their behalf.
All statements in any such certificate or other instrument shall constitute
representations and warranties by the Credit Parties hereunder.

 

Section 12.3 Successors and Assigns; Syndications; Loan Sales; Participations.

 

(a) The provisions of this Credit Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Whenever in this Credit Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
provided, however, that neither the Borrower nor any other Credit Party may
assign its rights hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank and all of the Lenders, and all
covenants, promises and agreements by or on behalf of any of the Credit Parties
which are contained in this Credit Agreement shall inure to the benefit of the
successors and assigns of the Administrative Agent, the Issuing Bank and the
Lenders; and provided further that assignments by the Administrative Agent, the
Lenders, the Swingline Lender and the Issuing Bank shall be subject to the terms
and conditions set forth in Article 11 above and this Section 12.3.

 

(b) Each of the Lenders may (but only with the prior written consent of the
Administrative Agent and the Borrower and in the case of an assignment of a
Revolving Commitment and/or Revolving Loans, the Issuing Bank, which consent in
each case shall not be unreasonably withheld or delayed and which consent by the
Borrower shall not be required if at the time of the applicable Assignment and
Assumption is delivered to the Administrative Agent for its acceptance and
recording, an Event of Default has occurred and is then continuing) assign to an
Eligible Assignee all or a portion of its interests, rights and obligations
under this Credit Agreement (including, without limitation, all or a portion of
any Tranche B Term Loan at the time owing to it, the Note(s) held by it, or all
or a portion of its Revolving Commitment and the same portion of all Revolving
Loans at the time owing to it and any Participation Interests held by it;
provided that no such assignment shall apply to rights in respect of Swingline
Loans); provided, however, that (i) each assignment shall (x) in the case of a
Revolving Loan, be in a minimum Revolving Commitment amount of $2,500,000 (or
such lesser amount as shall equal any Lender’s entire Revolving Commitment or
Revolving Loan)), or (y) in the case of a Tranche B Term Loan (if any), be in a
minimum Tranche B Term Loan amount of $1,000,000 (or such lesser amount as shall
equal any Lender’s entire Tranche B Term Loan), (ii) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register (as defined below), an Assignment and
Assumption, together with the assigning Lender’s original Note evidencing the
Loans being assigned and a processing and recordation fee of $3,500 (which fee
shall also be payable in the case of assignments to Affiliates of assigning
Lenders or from an assigning Lender to another Lender or to a Related Fund
hereunder) to be paid to the Administrative Agent by the assigning Lender or the
assignee and (iii) if the assignee is not incorporated under the laws of the
United States of America or a state thereof, it shall deliver to the Borrower
and the Administrative Agent certification as to the exemption from deduction or
withholding of any United States federal income taxes in accordance with Section
2.13. Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Assumption, which effective
date shall not (unless otherwise agreed to by the Administrative Agent) be
earlier than five (5) Business Days after the date of acceptance and recording
by the Administrative Agent, (x) the assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Assumption, have the rights
and obligations of a Lender hereunder and under the other Fundamental Documents
and shall be bound by the provisions hereof and (y) the assigning Lender
thereunder shall, to the extent provided in such Assignment and Assumption,
relinquish its rights and be

 

114



--------------------------------------------------------------------------------

released from its obligations under this Credit Agreement except that,
notwithstanding such assignment, any rights and remedies available to the
Borrower for any breaches by such assigning Lender of its obligations hereunder
while a Lender shall be preserved after such assignment and such Lender shall
not be relieved of any liability to the Borrower due to any such breach and any
and all rights to indemnification hereunder and rights under Section 12.2 shall
be preserved by such Lender in full after such assignment, subject to the terms
and conditions hereof. In the case of an Assignment and Assumption covering all
or the remaining portion of the assigning Lender’s rights and obligations under
this Credit Agreement, such assigning Lender shall cease to be a party hereto;
provided that any and all rights to indemnification hereunder and rights under
Section 12.2 shall be preserved by such Lender in full after such assignment. It
shall not be necessary for any Lender to sell the same percentage of its
Revolving Commitment and Revolving Loans, or of its Tranche B Term Loan (as the
case may be).

 

(c) Each Lender, in accordance with Section 12.3(b), may at any time make an
assignment of its interests, rights and obligations under this Credit Agreement,
(i) without the consent of the Administrative Agent, the Issuing Bank or the
Borrower, to any Affiliate of a Lender or to a Related Fund or (ii) with the
prior written consent of the Administrative Agent and the Borrower, and, in the
case of an assignment of a Revolving Commitment and/or Revolving Loans, the
Issuing Bank, which consent shall not be unreasonably withheld or delayed and
which consent by the Borrower shall not be required if at the time of the
applicable Assignment and Assumption is delivered to the Administrative Agent
for its acceptance and recording, an Event of Default has occurred and is then
continuing, to any other Lender hereunder; provided, that with respect to any
assignment to another Lender hereunder (x) the assigning Lender shall have been
a Lender hereunder for a period of at least 120 days and (y) any assignment of
such Lender’s Tranche B Term Loan shall be in a minimum amount of $1,000,000 (or
such lesser amount as shall equal such Lender’s entire Tranche B Term Loan). Any
such assignment to any Affiliate of the assigning Lender or to a Related Fund
shall not be subject to the minimum amount requirements of Section 12.3(b) and
shall not release the assigning Lender from its remaining obligations hereunder,
if any.

 

(d) By executing and delivering an Assignment and Assumption, the assigning
Lender and the assignee thereunder shall have confirmed to and agreed with each
other and the other parties hereto as follows: (i) such assigning Lender
represents and warrants that (A) it is the legal and beneficial owner of the
interest subject to such Assignment and Assumption, (B) the interest subject to
such Assignment and Assumption is free and clear of any lien, encumbrance or
other adverse claim and (C) it has full power and authority, and has taken all
action necessary, to execute and deliver such Assignment and Assumption and to
consummate the transactions contemplated thereby; (ii) such assigning Lender
assumes no responsibility with respect to (A) any statements, warranties or
representations made in or in connection with this Credit Agreement or any other
Fundamental Document, (B) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Credit Agreement, the Notes, the other
Fundamental Documents, the Mortgaged Properties or the Collateral, (C) the
financial condition of the Borrower or any other Credit Party, any of their
respective Subsidiaries or Affiliates or any other Person obligated in respect
of any Fundamental Document or (D) the performance or observance by the Borrower
or any other Credit Party, any of their respective Subsidiaries or Affiliates or
any other Person of any of their respective obligations under this Credit
Agreement, any Note or any other Fundamental Document or with respect to any
Mortgaged Property or Collateral, (iii) such assignee represents and warrants
that (A) it has full power and authority, and has taken all action necessary, to
execute and deliver such Assignment and Assumption and to consummate the
transactions contemplated thereby and to become a Lender under this Credit
Agreement, (B) it meets all requirements of an Eligible Assignee, (C) from and
after the effective date of such Assignment and Assumption, it shall be bound by
the provisions of this Credit Agreement as a Lender hereunder and, to the extent
of the interest subject to such Assignment and Assumption, shall have the
obligations of a Lender hereunder and (D) it has received a copy of this Credit
Agreement, together with copies of the most recent financial statements

 

115



--------------------------------------------------------------------------------

delivered pursuant to Section 5.1 hereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Assumption and to
purchase the interest subject to such Assignment and Assumption on the basis of
which it has made such analysis and decision independently and without reliance
on any Agent-Related Person or any other Lender; and (iv) such assignee agrees
that (A) it will, independently and without reliance on any Agent-Related
Person, the assigning Lender or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Credit Agreement
and the other Fundamental Documents, and (B) it will perform in accordance with
their terms all of the obligations which by the terms of the Fundamental
Documents are required to be performed by it as a Lender.

 

(e) The Administrative Agent shall maintain at its address at which notices are
to be given to it pursuant to Section 12.1 a copy of each Assignment and
Assumption and a register for the recordation of the names and addresses of the
Lenders and the Revolving Commitments of, and principal amount of the Loans
owing to, each Lender from time to time (the “Register”). The entries in the
Register shall be conclusive, in the absence of manifest error, and the Credit
Parties, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of the Fundamental Documents. The Register shall be available for
inspection by any Credit Party or any Lender at any reasonable time and from
time to time upon reasonable prior notice.

 

(f) Subject to the foregoing, upon its receipt of an Assignment and Assumption
executed by an assigning Lender and an assignee together with the assigning
Lender’s original Note evidencing the Loans being assigned thereby, the
processing and recordation fee, and evidence of the Administrative Agent’s and
the Borrower’s written consent to such assignment (as required), the
Administrative Agent shall, if such Assignment and Assumption has been
completed, (i) accept such Assignment and Assumption, (ii) record the
information contained therein in the Register and (iii) give prompt written
notice thereof to the Borrower. Within five (5) Business Days after receipt of
the notice, the Borrower, at its own expense, shall execute and deliver to the
Administrative Agent, in exchange for any surrendered Note, a new Note to the
order of such assignee in an amount equal to the Revolving Commitment or the
principal amount of the Tranche B Term Loan (if applicable) assumed by the
assignee Lender pursuant to such Assignment and Assumption and if the assigning
Lender has retained a Revolving Commitment or any portion of the Tranche B Term
Loan (if applicable) hereunder, a new Note to the order of the assigning Lender
in an amount equal to the Revolving Commitment or the principal amount of the
Tranche B Term Loan (if applicable) retained by it hereunder.

 

(g) Each of the Lenders may, without the consent of any of the Credit Parties or
the Administrative Agent, the Issuing Bank or the other Lenders, sell
participations to one or more banks or other financial entities in all or a
portion of its rights and obligations under this Credit Agreement (including,
without limitation, all or a portion of the Tranche B Term Loan (if applicable)
at the time owing to it and any notes held by it evidencing such Loans, or all
or a portion of its Revolving Commitment and the same portion of all Revolving
Loans at the time owing to it and any notes held by it evidencing its Revolving
Loans and its participation in Letters of Credit); provided, however, that (i)
notwithstanding any such participation, any such Lender’s obligations under this
Credit Agreement shall remain unchanged, (ii) such participant shall not be
granted any voting rights or any right to control the vote of such Lender under
this Credit Agreement, except that such participant may be granted voting rights
(or a right to control the vote of such Lender under this Credit Agreement) with
respect to (A) proposed decreases and/or forgiveness of principal, interest
rates or fees, (B) subject to Section 12.11 hereof, changes to the amount of the
Revolving Commitments (except for a ratable decrease in the Total Revolving
Committed Amount), (C) scheduled amortizations and/or final maturity of any Loan
and fees (in each case, as applicable to such participant), (D) releases of all
or substantially all the Collateral or the

 

116



--------------------------------------------------------------------------------

Mortgaged Properties and (E) any release of Ventas from its obligations
hereunder or any release of all or substantially all of the Guarantors
hereunder, (iii) any such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iv) the participating
banks or other entities shall be entitled to the cost protection provisions
contained in Sections 2.10, 2.11, 2.12, 2.13 and 2.4 hereof, but a participant
shall not be entitled to receive pursuant to such provisions an amount larger
than its share of the amount to which the Lender granting such participation
would have been entitled to receive and (v) the Credit Parties, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s and
its participants’ rights and obligations under this Credit Agreement.

 

(h) A Lender may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 12.3, disclose to the
assignee or participant or proposed assignee or participant, any information
relating to any of the Credit Parties furnished to the Administrative Agent,
BAS, the Issuing Bank or such Lender by or on behalf of the Borrower or any
other Credit Party; provided, that prior to any such disclosure, each such
assignee or participant or proposed assignee or participant shall agree in
writing to be bound by the provisions of Section 12.17 hereof.

 

(i) Any assignment pursuant to paragraph (b) or (c) of this Section 12.3 shall
constitute an amendment of Schedule 1 as of the effective date of such
assignment.

 

(j) The Administrative Agent and the Issuing Bank may deem and treat any Lender
which is a party to this Credit Agreement as the owner of such Lender’s
respective portions of the Loans and participations in Letters of Credit for all
purposes, unless and until a written notice of the assignment or transfer
thereof executed by any such Lender shall have been received by the
Administrative Agent and shall have become effective in accordance with this
Section 12.3.

 

(k) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Credit Agreement to secure obligations of
such Lender, including any pledge or assignment to a Federal Reserve Bank or to
any trustee for holders of obligations owed, or securities issued, by such
Lender; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute for such Lender any such
pledgee, assignee or trustee as a party hereto, notwithstanding any rights such
pledgee, assignee or trustee may acquire from such Lender as a result of
foreclosure or otherwise.

 

(l) Any Lender (a “Granting Lender”) may, without the consent of the
Administrative Agent or the Borrower, grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to fund all or any
part of any Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.20(b)(ii), and (iii) nothing contained in
this subsection (l) shall relieve any Granting Lender from any of its
obligations under this Credit Agreement or any Fundamental Document nor shall
any such grant waive or release any rights or remedies available to the Borrower
for any breach by such Granting Lender under this Credit Agreement or any
Fundamental Document. Each party hereto hereby agrees that (A) neither the grant
to any SPC nor the exercise by any SPC of such option shall increase the costs
or expenses or otherwise increase or change the obligations of the Borrower
under this Agreement (including its obligations under Section 2.11), or modify,
waive or release any right of the Borrower under this Credit Agreement or any
Fundamental Document, (B) no SPC shall be liable for any indemnity or similar
payment obligation

 

117



--------------------------------------------------------------------------------

under this Agreement for which a Lender would be liable (it being understood
that an SPC’s Granting Lender shall be, and at all times remain, responsible for
any and all such liabilities and payment obligations), and (C) the Granting
Lender shall for all purposes (including, without limitation, the approval of
any amendment, waiver or other modification of any provision of any Fundamental
Document, the making of any vote, consent or approval required of the Lender
hereunder, or the receipt of all notices or other deliveries from the Borrower
hereunder), remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained in this
subsection (l), any SPC may (1) with notice to, but without prior consent of the
Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or any portion of its right to receive payment with respect
to any Loan to the Granting Lender and (2) subject to the confidentiality
provisions of Section 12.17, disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

 

Section 12.4 Expenses; Documentary Taxes.

 

Whether or not the transactions hereby contemplated shall be consummated, the
Borrower agrees to pay (a) all reasonable out-of-pocket expenses incurred by the
Administrative Agent in connection with, or arising out of, the performance of
due diligence, the negotiation, preparation, execution, delivery, waiver or
modification and administration of this Credit Agreement and any other
documentation contemplated hereby, the making of the Revolving Loans and the
issuance of the Letters of Credit, the Collateral, any Mortgaged Property or any
Fundamental Document, including but not limited to, the reasonable out-of-pocket
fees and disbursements of outside legal counsel and of out-of-pocket costs and
internally allocated charges of audit or field examinations of the
Administrative Agent in connection with the administration of this Credit
Agreement, the verification of financial data or the transactions contemplated
hereby, and the reasonable fees and disbursements of Moore & Van Allen PLLC,
counsel to the Administrative Agent, and any other counsel that the
Administrative Agent shall retain, and (b) if an Event of Default occurs, and
subject to Section 11.11, all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender in the enforcement,
protection, workout or restructuring (as distinguished from administration) of
the rights and remedies of the Administrative Agent, the Issuing Bank or the
Lenders (as the case may be) in connection with this Credit Agreement, the other
Fundamental Documents, the Letters of Credit, any notes evidencing the Loans
hereunder, the Mortgaged Properties or the Collateral, or as a result of any
transaction, action or non-action arising from any of the foregoing, including
but not limited to, the reasonable fees and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or the Lenders. Such payments shall be
made on the date this Credit Agreement is executed by the Borrower and
thereafter shall be due upon receipt of invoices but payable no later than
thirty (30) days after receipt. The Borrower agrees that it shall indemnify the
Administrative Agent, BAS, the Issuing Bank and the Lenders from and hold them
harmless against any documentary taxes, assessments or charges made by any U.S.
Governmental Authority by reason of the execution and delivery of this Credit
Agreement or any notes evidencing any of the Loans hereunder or the issuance of
Letters of Credit. The obligations of the Borrower under this Section 12.4 shall
survive the termination of this Credit Agreement and the Commitments hereunder,
the payment of the Obligations and the expiration, termination, cancellation
and/or full cash collateralization of the Letters of Credit hereunder. The
Administrative Agent shall take all reasonable actions (as determined in its
sole judgment) to minimize mortgage and similar taxes and fees payable by any
Credit Party in connection

 

118



--------------------------------------------------------------------------------

with the filing, recordation or perfection of the Liens now or hereafter
securing the Obligations, including, without limitation, the amendment or
modification of existing mortgage loan documents of record where (in the
Administrative Agent’s sole judgment) it is reasonable and practical to do so.

 

Section 12.5 Indemnity.

 

The Borrower agrees to indemnify and hold harmless the Administrative Agent and
the Lenders, their respective directors, officers, employees, trustees,
investment advisors, attorneys-in-fact and agents, and any professionals
retained by them and, in addition, in connection with matters relating to a
Letter of Credit, the Issuing Bank and its directors, officers, employees,
trustees, investment advisors and agents (each an “Indemnified Party”) (to the
full extent permitted by Applicable Law) from and against any and all claims,
demands, losses, judgments, damages and liabilities (including liabilities for
penalties) incurred by any of them as a result of, or arising out of, or in any
way related to, or by reason of, any investigation, litigation or other
proceeding (whether or not any Indemnified Party is a party thereto) related to
the entering into and/or performance of any Fundamental Document or the use of
the proceeds of any Loans hereunder or the issuance of any Letter of Credit or
the granting of Liens and security interests on the Mortgaged Properties and the
Collateral or the consummation of any other transaction contemplated in any
Fundamental Document, including, without limitation, the reasonable fees and
disbursements of outside counsel incurred in connection with any such
investigation, litigation or other proceeding (but excluding any such losses,
liabilities, claims, damages or expenses of an Indemnified Party to the extent
incurred (x) by reason of the gross negligence or willful misconduct, as
determined by a final order or judgment of a court of competent jurisdiction, of
such Indemnified Party, or (y) in any litigation in which the Indemnified Party
and one or more Credit Parties are adverse to each other, and in which the
Credit Parties prevail on their claims and the Indemnified Party does not
prevail on its defenses or its counterclaims interposed in such litigation). If
any proceeding, including any governmental investigation, shall be instituted
involving any Indemnified Party, in respect of which indemnity may be sought
against the Borrower, such Indemnified Party shall promptly notify the Borrower
in writing, and the Borrower shall assume the defense thereof on behalf of such
Indemnified Party including the employment of counsel (reasonably satisfactory
to such Indemnified Party) and payment of all reasonable fees and expenses. Any
Indemnified Party shall have the right to employ separate counsel in any such
proceeding and participate in the defense thereof, but the fees and expenses of
such separate counsel shall be at the expense of such Indemnified Party unless
(i) the employment of such separate counsel has been specifically authorized by
the Borrower or (ii) the named parties to any such action (including any
impleaded parties) include such Indemnified Party and the Borrower and such
Indemnified Party shall have been advised by counsel that there may be one or
more legal defenses available to such Indemnified Party which are different from
or in addition to those available to the Borrower (in which case the Borrower
shall not have the right to assume the defense of such action on behalf of such
Indemnified Party). At any time after the Borrower has assumed the defense of
any proceeding involving any Indemnified Party in respect of which indemnity has
been sought against the Borrower, such Indemnified Party may elect, by written
notice to the Borrower, to withdraw its request for indemnity and thereafter the
defense of such proceeding shall be maintained by counsel of the Indemnified
Party’s choosing and at the Indemnified Party’s expense. The foregoing indemnity
agreement includes any reasonable costs incurred by an Indemnified Party in
connection with any action or proceeding which may be instituted in respect of
the foregoing by the Administrative Agent or the Issuing Bank or by any other
Person either against the Administrative Agent, the Issuing Bank or the Lenders
or in connection with which any officer or employee of the Administrative Agent,
the Issuing Bank or the Lenders is called as a witness or deponent, including,
but not limited to, the reasonable fees and disbursements of Moore & Van Allen
PLLC, counsel to the Administrative Agent, and any out-of-pocket costs incurred
by the Administrative Agent, BAS, the Issuing Bank or the Lenders in appearing
as a witness or in otherwise complying with legal process served upon them. The
obligations of the Borrower under this Section 12.5 shall survive the
termination of this Credit Agreement and the Commitments hereunder, the payment
of the Obligations

 

119



--------------------------------------------------------------------------------

hereunder and shall inure to the benefit of any Person who was a Lender
notwithstanding such Person’s assignment of all or any part of its Loans and its
Revolving Commitment hereunder.

 

Subject to the terms hereof, the restrictions on any such action contained in
the leases for the Mortgaged Properties and the Borrower’s ability to enforce
any lease for any Mortgaged Property in a commercially reasonable manner, if a
Credit Party shall fail to do any act or thing which it has covenanted to do
hereunder or under a Fundamental Document, or any representation or warranty of
a Credit Party shall be breached, the Administrative Agent may (but shall not be
obligated to), upon reasonable notice to the Borrower, do the same or cause it
to be done or remedy any such breach, and there shall be added to the
Obligations hereunder the cost or expense incurred by the Administrative Agent
in so doing, and any and all amounts expended by the Administrative Agent in
taking any such action shall be repayable to it upon its demand therefor and
shall bear interest at a rate per annum set forth in Section 2.8(a)(iii) from
time to time in effect from the date advanced to the date of repayment.

 

Section 12.6 CHOICE OF LAW.

 

THIS CREDIT AGREEMENT, THE OTHER FUNDAMENTAL DOCUMENTS AND ANY NOTE EVIDENCING
ANY OF THE LOANS HEREUNDER SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES AND BY FEDERAL LAW TO THE EXTENT APPLICABLE;
PROVIDED, HOWEVER, THAT WITH RESPECT TO ANY MORTGAGE FILED IN A JURISDICTION
OUTSIDE THE STATE OF NEW YORK, THE LAWS OF SUCH JURISDICTION WHERE SUCH MORTGAGE
WAS FILED SHALL APPLY.

 

Section 12.7 WAIVER OF JURY TRIAL.

 

TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH
PARTY HERETO HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS CREDIT AGREEMENT, THE SUBJECT MATTER HEREOF, ANY OTHER
FUNDAMENTAL DOCUMENT OR THE SUBJECT MATTER THEREOF, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER IN CONTRACT OR TORT OR OTHERWISE. EACH
PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO
THAT THE PROVISIONS OF THIS SECTION 12.7 CONSTITUTE A MATERIAL INDUCEMENT UPON
WHICH SUCH OTHER PARTIES HAVE RELIED, ARE RELYING AND WILL RELY IN ENTERING INTO
THIS CREDIT AGREEMENT AND ANY OTHER FUNDAMENTAL DOCUMENT. ANY PARTY MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 12.7 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF ANY OTHER PARTY TO THE WAIVER OF ITS RIGHTS TO TRIAL
BY JURY.

 

Section 12.8 WAIVER WITH RESPECT TO DAMAGES.

 

EACH CREDIT PARTY ACKNOWLEDGES THAT NEITHER THE ADMINISTRATIVE AGENT, BAS, THE
ISSUING BANK NOR ANY LENDER HAS ANY FIDUCIARY RELATIONSHIP WITH, OR FIDUCIARY
DUTY TO, ANY CREDIT PARTY ARISING OUT OF OR IN CONNECTION WITH THIS CREDIT
AGREEMENT OR ANY OTHER FUNDAMENTAL DOCUMENT AND THE RELATIONSHIP BETWEEN THE
ADMINISTRATIVE AGENT, BAS, THE ISSUING BANK AND THE LENDERS, ON THE ONE HAND,
AND THE CREDIT PARTIES, ON THE OTHER HAND, IN CONNECTION THEREWITH IS SOLELY
THAT OF DEBTOR AND

 

120



--------------------------------------------------------------------------------

CREDITOR. TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO CREDIT PARTY SHALL
ASSERT, AND EACH CREDIT PARTY HEREBY WAIVES, ANY CLAIMS AGAINST THE
ADMINISTRATIVE AGENT, BAS, THE ISSUING BANK AND THE LENDERS ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT OR PUNITIVE DAMAGES (AS OPPOSED TO
CONSEQUENTIAL OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF, THIS CREDIT AGREEMENT, ANY FUNDAMENTAL DOCUMENT, ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

Section 12.9 No Waiver.

 

No failure on the part of the Administrative Agent, BAS, the Issuing Bank or any
Lender to exercise, and no delay in exercising, any right, power or remedy
hereunder, under any Note, with regard to any Letter of Credit, or any other
Fundamental Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law.

 

Section 12.10 Extension of Payment Date.

 

Except as otherwise specifically provided in Article 2 hereof, should any
payment or prepayment of principal of or interest on any of the Loans or any
other amount due hereunder, become due and payable on a day other than a
Business Day, the due date of such payment or prepayment shall be extended to
the next succeeding Business Day and, in the case of a payment or prepayment of
principal, interest shall be payable thereon at the rate herein specified during
such extension.

 

Section 12.11 Amendments, etc.

 

Unless otherwise specifically provided herein, any provision of this Credit
Agreement may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by the Credit Parties and the Required Lenders and, if
the rights or duties of the Administrative Agent are affected thereby, by the
Administrative Agent (it being hereby acknowledged and agreed that this Section
12.11 shall not be deemed to impose any additional requirements for the release
of one or more Mortgaged Properties requested by the Borrower pursuant to, and
in accordance with, the terms of Section 2.19); provided that no such amendment
or waiver shall (i) increase any Commitment of any Lender without the prior
written consent of such Lender, (ii) reduce the principal of, or rate of
interest on, any Loan or any fees specified herein, due to a Lender without the
prior written consent of each Lender directly affected thereby, (iii) postpone
the date fixed for any payment of principal of, or interest on, any Loan or any
fees hereunder due to a Lender or for any termination of any Commitment of a
Lender, without the prior written consent of each Lender directly affected
thereby, (iv) decrease any amount payable to a Lender pursuant to the provisions
of Section 2.7 or Section 2.4 hereof, without the prior written consent of each
Lender directly affected thereby, (vi) release Ventas from its obligations
hereunder or release all or substantially all of the Guarantors hereunder
(except as expressly permitted hereby), without the prior written consent of all
of the Lenders, (vii) release all or substantially all of the Collateral or all
or substantially all of the Mortgaged Properties from the Liens created by the
Fundamental Documents (except as expressly permitted hereby), without the prior
written consent of all of the Lenders, (viii) amend or modify the provisions of
this Section 12.11, without the prior written consent of all of the Lenders,
(ix) amend the definition of “Required Lenders,” without the prior written
consent of all of the Lenders, (x) amend the definition of “Required Revolving
Lenders” without the prior written consent of all of the Revolving Lenders, or
(xi) amend the definition of “Required Tranche B Term Lenders” without the
consent of all of the Tranche B Term Lenders. No such amendment, modification,
waiver or consent

 

121



--------------------------------------------------------------------------------

shall amend Section 2.16 hereof or adversely affect the rights and obligations
of the Administrative Agent or the Issuing Bank hereunder without their prior
written consent. Each holder of a Loan or a Participation Interest, a Commitment
or a Note evidencing any loan hereunder shall be bound by any amendment,
modification, waiver or consent authorized as provided herein (whether or not
any applicable Note shall have been marked to indicate such amendment,
modification, waiver or consent); and any consent by any holder of a Loan, a
Commitment or a Note shall bind any Person subsequently acquiring such Loan,
Commitment or Note (whether or not any applicable Note is so marked).

 

If a condition to the Borrowing of a Revolving Loan or the issuance of a Letter
of Credit hereunder is not satisfied or some other event occurs that would
prohibit the Borrower from borrowing such Revolving Loan or receiving a Letter
of Credit hereunder, then in order to waive such condition or consent to such
event, the consent of the Required Revolving Lenders (as a separate group) shall
be required in addition to any other consent required pursuant this Credit
Agreement. If a condition to the Borrowing of the Tranche B Term Loan hereunder
is not satisfied or some other event occurs that would prohibit the Borrower
from borrowing the Tranche B Term Loan hereunder, then in order to waive such
condition or consent to such event, the consent of the Required Tranche B Term
Lenders (as a separate group) shall be required in addition to any other consent
required pursuant to this Credit Agreement.

 

Notwithstanding the foregoing provisions of this Section 12.11 or anything to
the contrary contained in this Credit Agreement, any Lender which has requested
that it not receive material, non-public information concerning the Borrower or
any of the other Credit Parties and which is therefore unable or unwilling to
vote with respect to an issue arising under this Credit Agreement will agree to
vote and will be deemed to have voted its Commitments under this Credit
Agreement pro rata in accordance with the percentage of Commitments voted in
favor of, and the percentage of Commitments voted against, any such issue under
this Credit Agreement.

 

If the Borrower shall have requested a waiver, consent, or amendment from the
Lenders of any of the matters described in clauses (i) through (viii) of this
Section 12.11 or any other matter except the matters specified in clauses (ix)
through (xii) above, and the Borrower shall have received such waiver, consent,
or amendment from some, but not all, Lenders for approval thereof, then with
respect to any Lender that has not consented (the “Non-Consenting Lenders”), the
Borrower may, upon at least five (5) Business Days’ prior written or facsimile
notice to such Non-Consenting Lender and the Administrative Agent, identify to
the Administrative Agent a Purchasing Lender which will purchase (for an amount,
in immediately available funds, equal to the principal amount of outstanding
Loans payable to such Non-Consenting Lender, plus all accrued but unpaid
interest and fees payable to such Non-Consenting Lender) the Revolving
Commitment (if applicable), the Tranche B Term Loan Commitment (if applicable)
and the amount of outstanding Loans and Participation Interests from the
Non-Consenting Lender, and such Non-Consenting Lender shall thereupon assign its
Revolving Commitment (if applicable), the Tranche B Term Loan Commitment (if
applicable), any Loans owing to such Non-Consenting Lender, any notes held by
such Non-Consenting Lender and any Participation Interests held by such
Non-Consenting Lender to such Purchasing Lender pursuant to Section 12.3 hereof;
provided that the consent of the Administrative Agent required pursuant to
Section 12.3 shall not be unreasonably withheld or delayed.

 

Section 12.12 Severability.

 

Any provision of this Credit Agreement or of any Note evidencing any Loan
hereunder which is invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without invalidating the remaining provisions
hereof, and any such invalidity, illegality or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

122



--------------------------------------------------------------------------------

Section 12.13 VENUE; SERVICE OF PROCESS.

 

EACH PARTY HERETO (EACH A “SUBMITTING PARTY”) HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW YORK IN NEW YORK COUNTY AND
TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK SITTING IN NEW YORK COUNTY, FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS CREDIT AGREEMENT
(INCLUDING, BUT NOT LIMITED TO, THE LETTERS OF CREDIT, THE SUBJECT MATTER
HEREOF, ANY OTHER FUNDAMENTAL DOCUMENT AND THE SUBJECT MATTER THEREOF). EACH
SUBMITTING PARTY TO THE EXTENT PERMITTED BY APPLICABLE LAW (A) HEREBY WAIVES,
AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY
SUCH SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN THE ABOVE-NAMED COURTS, ANY
CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF SUCH COURTS, THAT
ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE SUIT,
ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE
SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS CREDIT AGREEMENT, THE
SUBJECT MATTER HEREOF, ANY OTHER FUNDAMENTAL DOCUMENT OR THE SUBJECT MATTER
THEREOF (AS APPLICABLE) MAY NOT BE ENFORCED IN OR BY SUCH COURT AND (B) HEREBY
WAIVES THE RIGHT TO ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING ANY OFFSETS OR
COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE COMPULSORY OR OTHERWISE ARISE FROM
THE SAME SUBJECT MATTER. EACH SUBMITTING PARTY HEREBY CONSENTS TO SERVICE OF
PROCESS BY MAIL AT THE ADDRESS TO WHICH NOTICES ARE TO BE GIVEN TO IT PURSUANT
TO SECTION 12.1 HEREOF. EACH SUBMITTING PARTY AGREES THAT ITS SUBMISSION TO
JURISDICTION AND CONSENT TO SERVICE OF PROCESS BY MAIL IS MADE FOR THE EXPRESS
BENEFIT OF EACH OF THE OTHER SUBMITTING PARTIES. FINAL JUDGMENT AGAINST ANY
SUBMITTING PARTY IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE, AND
MAY BE ENFORCED IN ANY OTHER JURISDICTION (X) BY SUIT, ACTION OR PROCEEDING ON
THE JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF
THE FACT AND OF THE AMOUNT OF INDEBTEDNESS OR LIABILITY OF THE SUBMITTING PARTY
THEREIN DESCRIBED OR (Y) IN ANY OTHER MANNER PROVIDED BY OR PURSUANT TO THE LAWS
OF SUCH OTHER JURISDICTION, PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT MAY
AT ITS OPTION BRING SUIT, OR INSTITUTE OTHER JUDICIAL PROCEEDINGS AGAINST A
SUBMITTING PARTY OR ANY OF ITS ASSETS IN ANY STATE OR FEDERAL COURT OF THE
UNITED STATES OR OF ANY COUNTRY OR PLACE WHERE THE SUBMITTING PARTY OR SUCH
ASSETS MAY BE FOUND.

 

Section 12.14 Headings.

 

Article and Section headings used herein and the Table of Contents are for
convenience only and are not to affect the construction of or be taken into
consideration in interpreting this Credit Agreement.

 

Section 12.15 Execution in Counterparts.

 

This Credit Agreement may be executed in any number of counterparts, each of
which shall constitute an original, but all of which taken together shall
constitute one and the same instrument. Signature pages may be detached from
counterpart documents and reassembled to form duplicate executed originals.
Delivery of an executed signature page to this Credit Agreement by facsimile
shall be as effective as delivery of a manually executed counterpart of this
Credit Agreement.

 

123



--------------------------------------------------------------------------------

Section 12.16 Subordination of Intercompany Indebtedness, Receivables and
Advances.

 

(a) Each Credit Party hereby agrees that any intercompany Indebtedness or other
intercompany receivables or intercompany advances of any other Credit Party,
directly or indirectly, in favor of such Credit Party of whatever nature at any
time outstanding shall be completely subordinate in right of payment to the
prior payment in full of the Obligations, and that no payment on any such
Indebtedness, receivable or advance shall be made (except intercompany
receivables and intercompany advances not prohibited under the terms hereof may
be repaid and intercompany Indebtedness not prohibited under the terms hereof
may be repaid, in each case so long as no Event of Default shall have occurred
and be continuing) unless specifically consented to by the Administrative Agent
and the Required Lenders in writing, until the prior payment in full of all the
Obligations, termination of the Commitments and the expiration and/or
termination of all Letters of Credit (or the cash collateralization of the
outstanding Letters of Credit in an amount equal to 102% of the then current LOC
Obligations).

 

(b) In the event that any payment on any such Indebtedness shall be received by
such Credit Party other than as permitted by Section 12.16(a) before payment in
full of all Obligations, termination of the Commitments and the expiration
and/or termination of all Letters of Credit (or the cash collateralization of
the outstanding Letters of Credit in an amount equal to 102% of the then current
LOC Obligations), such Credit Party shall receive such payments and hold the
same in trust for, segregate the same from its own assets and shall immediately
pay over to, the Administrative Agent on behalf of the Secured Parties all such
sums to the extent necessary so that the Secured Parties shall have been paid
all Obligations owed or which may become owing.

 

Section 12.17 Confidentiality.

 

Each of the Lenders understands that some of the information furnished to it
pursuant to this Credit Agreement may be received by it prior to the time that
such information shall have been made public, and each of the Lenders hereby
agrees that it will keep all the information received by it in connection with
this Credit Agreement confidential except that a Lender shall be permitted to
disclose information (i) to such of its officers, directors, employees, agents,
representatives, auditors, consultants, advisors, trustees, investment advisors,
lawyers and affiliates as need to know such information in connection with this
Credit Agreement or any other Fundamental Document (each of whom shall be made
aware by such Lender of the confidential nature of such information and the
requirement of this Section 12.17); (ii) to a proposed assignee or participant
in accordance with Section 12.3(h) hereof; (iii) to the extent required by
Applicable Law and regulations or by any subpoena or other legal process (in any
which event such Lender shall promptly notify the Borrower to the extent not
prohibited by Applicable Law); (iv) to the extent requested by any bank
regulatory authority or other regulatory authority; (v) to the extent such
information (A) becomes publicly available other than as a result of a breach of
this Section 12.17, (B) becomes available to such Lender on a nonconfidential
basis from a source other than the Borrower or any of its Affiliates, which
source is not known to such Lender to be prohibited from transmitting the
information to such Lender by any contractual or other obligation to the
Borrower or (C) was available to such Lender on a nonconfidential basis prior to
its disclosure to such Lender; (vi) to the extent the Borrower shall have
consented to such disclosure in writing; or (vii) as may be necessary in
connection with the servicing of the Loans hereunder, in protecting or enforcing
any rights and/or remedies in connection with any Fundamental Document or in any
proceeding in connection with any Mortgaged Property, any Collateral or any
Fundamental Document or any of the transactions contemplated hereby or thereby.

 

124



--------------------------------------------------------------------------------

Section 12.18 Entire Agreement.

 

This Credit Agreement (including the Exhibits and Schedules hereto) represents
the entire agreement of the parties with regard to the subject matter hereof and
the terms of any letters and other documentation entered into between any of the
parties hereto (other than the Fee Letter) prior to the execution of this Credit
Agreement which relate to Loans to be made or Letters of Credit to be issued
hereunder shall be replaced by the terms of this Credit Agreement.

 

Section 12.19 Affirmation.

 

As additional consideration for the agreement by the Administrative Agent, the
Issuing Bank and the Lenders to enter into this Credit Agreement, for the
Issuing Bank to issue Letters of Credit, for the Lenders to make the Loans to
the Borrower and to participate in Letters of Credit, upon the terms and
conditions provided herein, each Credit Party hereby acknowledges and agrees
that each party which is a signatory to this Credit Agreement as of the Closing
Date (each, a “Signatory Party”) that was a party to the Prior Credit Agreement
has performed all of its duties and obligations under the Prior Credit
Agreement, and any and all instruments or agreements executed or delivered in
connection with the Prior Credit Agreement, and that no Credit Party has any
claim against any Signatory Party on account of the foregoing; provided,
however, that in no event shall anything contained in this Credit Agreement be
deemed to give rise to (nor shall any provision of this Section 12.19 be
effective to the extent that it would directly or indirectly result in) any
waiver, release or similar discharge of Black Diamond in connection with the
Black Diamond Litigation or otherwise. Without limiting the generality of the
foregoing, each Credit Party expressly reserves all of its rights against Black
Diamond in connection with the Black Diamond Litigation or otherwise. Promptly
after the Closing Date, the Administrative Agent will use reasonable efforts to
cause to be cancelled and returned all promissory notes delivered under or in
connection with the Prior Credit Agreement.

 

Section 12.20 Enforcement of Rights; No Obligation to Marshall Assets.

 

In enforcing any rights under this Credit Agreement or any other Fundamental
Document, neither the Administrative Agent nor any of the other Secured Parties
shall be required to resort to any particular security, right or remedy through
foreclosure or otherwise, or to proceed in any particular order of priority, or
to otherwise act or refrain from acting; and, to the extent permitted by
Applicable Law, each Credit Party hereby waives and releases any right to a
marshaling of assets or a sale in inverse order of alienation.

 

Section 12.21 Reproduction of Documents.

 

The Credit Agreement, all documents constituting Schedules or Exhibits hereto,
and all documents relating hereto received by a party hereto, including, without
limitation: (a) consents, waivers and modifications that may hereafter be
executed; (b) the Fundamental Documents; and (c) financial statements,
certificates, and other information previously or hereafter furnished to the
Administrative Agent, the Issuing Bank or any Lender may be reproduced by the
party receiving the same by any photographic, photostatic, microfilm,
micro-card, miniature photographic or other similar process. Each of the parties
hereto agrees and stipulates that, to the extent permitted by Applicable Law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such party in the
regular course of business) and that, to the extent permitted by Applicable Law,
any enlargement, facsimile, or further reproduction of such reproduction shall
likewise be admissible in evidence.

 

125



--------------------------------------------------------------------------------

Section 12.22 USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

 

126



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and the year first written.

 

BORROWER:

     

VENTAS REALTY, LIMITED PARTNERSHIP

       

By:

 

Ventas, Inc., its General Partner

            By:   /s/    T. RICHARD RINEY                    

Name:

  T. Richard Riney            

Title:

  Executive V.P., General Counsel & Secretary

GUARANTORS:

     

VENTAS, INC.

            By:   /s/    T. RICHARD RINEY                    

Name:

  T. Richard Riney            

Title:

  Executive V.P., General Counsel & Secretary

 



--------------------------------------------------------------------------------

LENDERS:

     

BANK OF AMERICA, N.A.,

       

as Administrative Agent, as Issuing Bank and as Cash

Collateral Bank

            By:   /s/    KEVIN R. WAGLEY                    

Name:

  Kevin R. Wagley            

Title:

  Principal        

BANK OF AMERICA, N.A., individually as a Lender

           

By:

  /s/    KEVIN R. WAGLEY                    

Name:

  Kevin R. Wagley            

Title:

  Principal            

Notice Address (as Lender):

                   

Bank of America, N.A.

                   

100 N. Tryon Street, 17th Floor

                   

NC- 1-007-17-11

                   

Charlotte, NC 28255

               

Attention:

 

Kevin R. Wagley

               

Facsimile:

 

704-388-6002

           

(for address as Administrative Agent and Issuing Bank,

see Section 12.1)

 



--------------------------------------------------------------------------------

       

MERRILL LYNCH CAPITAL CORPORATION,

       

as a Lender

           

By:

  /s/    MICHAEL E. O’BRIEN                    

Name:

  Michael E. O’Brien            

Title:

  Vice President            

Notice Address:

                   

4 World Financial Centers – 16th Floor

                   

New York, NY 10080

               

Attention:

 

Brian Buttenmuller

               

Facsimile:

 

212-738-1719

 



--------------------------------------------------------------------------------

       

UBS LOAN FINANCE LLC,

       

as a Lender

           

By:

      /s/    WILFRED V. SAINT                        

Name:

  Wilfred V. Saint                

Title:

 

Director

Banking Products Services US

           

By:

      /s/    DORIS MESA                        

Name:

  Doris Mesa                

Title:

 

Associate Director

Banking Products Services US

           

Notice Address:

                   

677 Washington Boulevard

                   

Stamford, CT 06901

               

Attention:

 

Winslowe Ogbourne

               

Facsimile:

 

203-719-3888

 



--------------------------------------------------------------------------------

       

CALYON NEW YORK BRANCH,

       

as a Lender

           

By:

  /s/    CHARLES HEIDSIECK                    

Name:

  Charles Heidsieck            

Title:

  Managing Director            

By:

  /s/    DOUGLAS J. WEIR                    

Name:

  Douglas J. Weir            

Title:

  Director            

Notice Address:

                   

1301 Avenue of the Americas

                   

New York, NY 10019

               

Attention:

 

Mykelle Williams

               

Facsimile:

 

212-459-3181

 



--------------------------------------------------------------------------------

       

JPMORGAN CHASE BANK,

       

as a Lender

           

By:

  /s/    MARC E. CONSTANTINO                    

Name:

  Marc E. Constantino            

Title:

  Vice President            

Notice Address:

                   

277 Park Avenue, 3rd Floor

                   

New York, NY 10172

               

Attention:

 

Marc E. Costantino

               

Facsimile:

 

212-622-8167

 



--------------------------------------------------------------------------------

       

CITICORP NORTH AMERICA, INC.

       

as a Lender

           

By:

  /s/    BLAKE GRONICH                    

Name:

  Blake Gronich            

Title:

  Vice President            

Notice Address:

                   

Citigroup Global Markets, Inc.

                   

390 Greenwich Street

                   

New York, New York 10013

               

Attention:

 

Blake Gronich

               

Facsimile:

 

(212) 723-8547

 



--------------------------------------------------------------------------------

       

KEYBANK NATIONAL ASSOCIATION,

       

as a Lender

           

By:

  /s/    FLORENTINA DJULVEZAN                    

Name:

  Florentina Djulvezan            

Title:

  Assistant Vice President            

Notice Address:

                   

580 Walnut Street, 2nd Floor

                   

MC: OH-18-58-0229

                   

Cincinnati, OH 45202

               

Attention:

 

Daniel Fischer

               

Facsimile:

 

513-762-8450

 



--------------------------------------------------------------------------------

       

ALLIED IRISH BANKS, PLC

       

as a Lender

           

By:

  /s/    ANTHONY O’REILLY                    

Name:

  Anthony O’Reilly            

Title:

  Vice President            

By:

  /s/    E. GERMAINE REUSCH                    

Name:

  E. Germaine Reusch            

Title:

  Senior Vice President            

Notice Address:

                   

AIB Corporate Banking NY

                   

Allied Irish Banks plc

                   

4th Floor

                   

405 Park Avenue

                   

New York, NY 10022

               

Attention:

 

Tony O’Reilly

               

Facsimile:

 

212-339-8325

 



--------------------------------------------------------------------------------

       

STATE BANK OF INDIA, NEW YORK BRANCH,

       

as a Lender

           

By:

  /s/    ANJAN BASU                    

Name:

  Anjan Basu            

Title:

  Senior Vice President (Credit)            

Notice Address:

                   

460 Park Avenue

                   

New York, NY 10022

               

Attention:

 

Ashok Wanchoo

               

Facsimile:

 

212-521-3362/3361

 